Exhibit 10.7

EXECUTION VERSION

 

 

 

PROJECT NUMBER 5393

Loan Agreement

between

BEIJING UNITED FAMILY HOSPITAL CO., LTD.

and

DEG – DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH

Dated March 7, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article/

Section

                               Item   Page No.   ARTICLE I     1    Definitions
and Interpretation     1        Section 1.01.   Definitions     1   
    Section 1.02.   Accounting Standards; Financial Calculations     14   
    Section 1.03.   Interpretation     14        Section 1.04.   Business Day
Adjustment     15    ARTICLE II     15    The Loan     15        Section 2.01.  
The Loan     15        Section 2.02.   Disbursement Procedure     15   
    Section 2.03.   Interest     15        Section 2.04.   Default Rate Interest
    17        Section 2.05.   Repayment     17        Section 2.06.   Prepayment
    18        Section 2.07.   Fees     19        Section 2.08.   Currency and
Place of Payments     19        Section 2.09.   Allocation of Partial Payments  
  20        Section 2.10.   Increased Costs     20        Section 2.11.  
Unwinding Costs     20        Section 2.12.   Suspension or Cancellation by DEG
    20        Section 2.13.   Cancellation by the Borrower     21   
    Section 2.14.   Taxes     21        Section 2.15.   Expenses     22   
    Section 2.16.   Application of Payments     23    ARTICLE III     24   
Representations and Warranties     24        Section 3.01.   Representations and
Warranties     24        Section 3.02.   DEG Reliance     27    ARTICLE IV    
28    Conditions of Disbursement     28        Section 4.01.   Conditions of
First Disbursement     28        Section 4.02.   Conditions of All Disbursements
    29   



--------------------------------------------------------------------------------

Article/

Section

                               Item   Page No.  

    Section 4.03.

  Borrower’s Certification     31   

    Section 4.04.

  Conditions for DEG Benefit     31    ARTICLE V     31    Particular Covenants
    31   

    Section 5.01.

  Affirmative Covenants     31   

    Section 5.02.

  Negative Covenants     34   

    Section 5.03.

  Reporting Requirements     39   

    Section 5.04.

  Insurance     41    ARTICLE VI     43    Events of Default     43   

    Section 6.01.

  Acceleration after Default     43   

    Section 6.02.

  Events of Default     44   

    Section 6.03.

  Bankruptcy     47    ARTICLE VII     47    Miscellaneous     47   

    Section 7.01.

  Saving of Rights     47   

    Section 7.02.

  Notices     48   

    Section 7.03.

  English Language     49   

    Section 7.04.

  Term of Agreement     49   

    Section 7.05.

  Enforcement     49   

    Section 7.06.

  Disclosure of Information     51   

    Section 7.07.

  Indemnification; No Consequential Damages     52   

    Section 7.08.

  Successors and Assignees     52   

    Section 7.09.

  Amendments, Waivers and Consents     52   

    Section 7.10.

  Counterparts     52   

ANNEX A – PROJECT COST AND FINANCING PLAN

    A-1   

ANNEX B – BORROWER/TRANSACTION AUTHORIZATIONS

    B-1   

ANNEX C – INVESTMENTS

    C-1   

ANNEX D – FINANCIAL DEBT

    D-1   

ANNEX E – SUBSIDIARIES

    E-1   

 

- ii -



--------------------------------------------------------------------------------

Article/

Section

                               Item   Page No.  

ANNEX F – INSURANCE REQUIREMENTS

    F-1   

ANNEX G – EXISTING LIENS

    G-1   

ANNEX H – PROHIBITED ACTIVITIES

    H-1   

ANNEX I – ANTI-CORRUPTION GUIDELINES

    I-1   

ANNEX J – INTERCOMPANY PAYABLES

    J-1   

ANNEX K – SUBORDINATED FINANCIAL DEBT

    K-1   

ANNEX L – LEASE AGREEMENTS

    L-1   

ANNEX M – VIE AGREEMENTS

    M-1   

ANNEX N – ACTION PLAN

    N-1   

SCHEDULE 1 – FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY

    S1-1   

SCHEDULE 2 – FORM OF REQUEST FOR DISBURSEMENT (LOAN)

    S2-1   

SCHEDULE 3 – FORM OF LOAN DISBURSEMENT RECEIPT

    S3-1   

SCHEDULE 4 – FORM OF SOLVENCY CERTIFICATE

    S4-1   

SCHEDULE 5 – FORM OF SERVICE OF PROCESS LETTER

    S5-1   

SCHEDULE 6 – FORM OF LETTER TO BORROWER’S AUDITORS

    S6-1   

SCHEDULE 7 – [FORM OF BORROWER’S CERTIFICATION ON DISTRIBUTION OF DIVIDENDS]

    S7-1   

SCHEDULE 8 –  

INFORMATION TO BE INCLUDED IN QUARTERLY AND ANNUAL REVIEW OF OPERATIONS

    S8-1   

SCHEDULE 9 – ENVIRONMENTAL AND SOCIAL PERFORMANCE ANNUAL MONITORING REPORT (AMR)

    S9-1   

 

- iii -



--------------------------------------------------------------------------------

LOAN AGREEMENT

LOAN AGREEMENT (the “Agreement”) dated March 7, 2013, between Beijing United
Family Hospital Co., Ltd., a company organized and existing under the laws of
the PRC (the “Borrower”) and DEG – Deutsche Investitions- und
Entwicklungsgesellschaft mbH, a limited liability company under the laws of the
Federal Republic of Germany (Reg. Nr. HRB 1005, AG Köln), (“DEG”).

RECITAL

The Borrower has requested DEG to provide the loan described in this Agreement
to finance completion of the Project and to partially refinance certain
shareholder’s loans and intercompany payables between the Guarantor, the
Borrower and certain other group companies with respect to the Project; and

DEG is willing to provide the loan upon the terms and conditions set forth in
this Agreement.

ARTICLE I

Definitions and Interpretation

Section 1.01. Definitions. Wherever used in this Agreement, the following terms
have the following meanings:

“Accounting Standards” means generally accepted accounting principles in the
United States from time to time or in accordance with International Financial
Reporting Standards (“IFRS”) promulgated by the International Accounting
Standards Board (“IASB”) (which include standards and interpretations approved
by the IASB and International Accounting Standards issued under previous
constitutions), together with its pronouncements thereon from time to time, and
applied on a consistent basis;

“Action Plan” means the plan or plans developed by the Borrower as set forth in
Annex N setting out specific social and environmental measures to be undertaken
by the Borrower and its Subsidiaries, to enable their respective Operations to
comply with the Performance Standards, as such may be amended or supplemented
from time to time in accordance with the terms hereof;

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under common control with, the Borrower (for purposes of this definition,
“control” means the power to direct the management or policies of a Person,
directly or indirectly, whether through the ownership of shares or other
securities, by contract or otherwise, provided that the direct or indirect
ownership of 50% or more of the voting share capital of a Person is deemed to
constitute control of that Person, and “controlling” and “controlled” have
corresponding meanings);



--------------------------------------------------------------------------------

“Annual Monitoring Report” means the annual monitoring report substantially in
the form attached as Schedule 9 hereto setting out the specific social,
environmental and developmental impact information to be provided by the
Borrower in respect of its and its Subsidiaries’ Operations, as such may be
amended or supplemented from time to time in accordance with DEG’s consent;

“Applicable Exchange Rate” means (i) the official RMB to Dollars middle rate for
foreign currency of the People’s Bank of China as published on the website of
SAFE http://www.safe.gov.cn at 8 a.m. Beijing time on the relevant date of
calculation; or (ii) in the event the above mentioned official RMB to Dollars
rate of the People’s Bank of China is not available due to the occurrence of an
Inconvertibility Event or for any other reason, the market rate of exchange for
RMB to Dollars as determined by the relevant Affected Senior Lender acting upon
its reasonable discretion;

“Applicable S&E Law” means all applicable statutes, laws, ordinances, rules and
regulations of the Country, including but not limited to any license, permit or
other governmental Authorization, imposing liability or setting standards of
conduct concerning any environmental, social, labor, health and safety or
security risks of the type contemplated by the Performance Standards;

“Auditors” means Reanda Certified Public Accountants Co., Ltd. or its
affiliates, or such other firm that the Borrower appoints from time to time as
its auditors pursuant to Section 5.01(e) (Auditors);

“Authority” means any national, regional or local government or governmental,
administrative, fiscal, judicial, or government-owned body, department,
commission, authority, tribunal, agency or entity, or central bank (or any
Person, whether or not government owned and howsoever constituted or called,
that exercises the functions of a central bank);

“Authorization” means any consent, registration, filing, agreement,
notarization, certificate, license, approval, permit, authority or exemption
from, by or with any Authority, whether given by express action or deemed given
by failure to act within any specified time period, and all corporate,
creditors’ and shareholders’ approvals or consents;

“Authorized Representative” means any natural person who is duly authorized by
the Borrower to act on its behalf for the purposes specified in, and whose name
and a specimen of whose signature appear on, the Certificate of Incumbency and
Authority most recently delivered by the Borrower to DEG;

“Beijing United Health One” means Beijing United Family Health Centre, a company
organized and existing under the laws of the PRC, which previously owned and
operated the assets of the Project;

“Borrower” has the meaning set forth in the preamble.

“Business Day” means a day when banks are open for business in Cologne, Germany,
and New York, New York; or solely for the purpose of determining the applicable
Interest Rate other than pursuant to Section 2.03(d)(ii) (Interest), London,
England;

“Calculation Period” means for any calculation, a period of four consecutive
quarters most recently ended prior to the event requiring the calculation for
which financial statements should have been delivered to DEG pursuant to the
terms and conditions hereof;

 

- 2 -



--------------------------------------------------------------------------------

“Certificate of Incumbency and Authority” means a certificate provided to DEG
substantially in the form of Schedule 1;

“Change of Control” means any of the following: (i) the Guarantor at any time
and for any reason ceases to own more than 50% of both the economic and voting
interests in the Borrower’s share capital (determined on a fully diluted basis);
or (ii) any person or group other than the Guarantor shall have obtained the
power (whether or not exercised) to elect a majority of the board of directors
of the Borrower;

“Charter” means the articles of association and/or such other constitutive
document, howsoever called, of such Person;

“China Exim” means the Export-Import Bank of China;

“China Exim Loan” means the loan in the amount of $7,577,307 provided by China
Exim to the Borrower for the finance of certain equipment for the Borrower;

“China Exim Loan Agreement” means the loan agreement dated as of July 9, 2012
entered into between the Borrower and China Exim for the China Exim Loan;

“Coercive Practice” has the meaning assigned to it in Annex I;

“Collusive Practice” has the meaning assigned to it in Annex I;

“Consolidated” or “Consolidated Basis” means (with respect to any financial
statements to be provided, or any financial calculation to be made, under or for
the purposes of this Agreement and any other DEG Financing Document) the method
referred to in Section 1.02(c) (Accounting Standards; Financial Calculations);
and the entities whose accounts are to be consolidated with the accounts of the
Borrower are all the Subsidiaries of the Borrower, as the case may be;

“Convertible Currency” means a currency which is freely convertible into other
convertible currencies and freely transferable at any time;

“Corrupt Practice” has the meaning assigned to it in Annex I;

“Country” means the People’s Republic of China;

“Current Assets” means the Consolidated cash, investments classified as “held
for trading”, investments classified as “available for sale”, trade and other
receivables realizable within one year, inventories and prepaid expenses of any
Person or specified group of Persons which are to be charged to income within
one year;

“Current Liabilities” means the Consolidated liabilities of any Person or
specified group of Persons falling due on demand or within one year (including
the portion of Long-term Debt falling due within one year);

 

- 3 -



--------------------------------------------------------------------------------

“Current Ratio” means the result obtained by dividing Current Assets of such
Person (less prepaid expenses) by Current Liabilities of such Person;

“DEG Financing Documents” means, collectively, this Agreement, the Guarantee
Agreement, the Security Documents, the Share Retention Agreement and the
Subordination Agreement;

“DEG Security” means the security created by or pursuant to the Security
Documents to secure all amounts owing by the Borrower to DEG under this
Agreement and the other DEG Financing Documents to which it is a party;

“Derivative Transaction” means any swap agreement, cap agreement, collar
agreement, futures contract, forward contract or similar arrangement with
respect to interest rates, currencies or commodity prices;

“Disbursement” means any Disbursement of the Loan, as the context requires;

“Dollars” and “$” means the lawful currency of the United States of America;

“EBITDA” means for the relevant Calculation Period for any Person or specified
group of Persons, Net Income for such period (without giving effect to (x) any
extraordinary gains or losses, (y) any non-cash income and expenses, and (z) any
gains or losses from sales of assets other than inventory sold in the ordinary
course of business) adjusted by adding thereto (in each case to the extent
deducted in determining Net Income for such period), without duplication, the
amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of such Person or
specified group of Persons determined on a Consolidated Basis for such period,
(ii) tax expense based on income and foreign withholding taxes for such Person
or specified group of Persons determined on a Consolidated Basis for such
period, and (iii) all depreciation and amortization expense of such Person or
specified group of Persons determined on a Consolidated Basis for such period;

“Equity Pledge” means the equity pledge executed by Chindex Healthcare Holdings
Limited (“CHH”) over 45% of its equity interest in the Borrower in favor of DEG
in agreed form;

“Event of Default” means any one of the events specified in Section 6.02 (Events
of Default);

“Financial Debt” means as to any Person:

 

  (i) any indebtedness of such Person for or in respect of borrowed money;

 

  (ii) the outstanding principal amount of any bonds, debentures, notes, loan
stock, commercial paper, acceptance credits, bills or promissory notes drawn,
accepted, endorsed or issued by such Person;

 

  (iii) any indebtedness of such Person for or in respect of the deferred
purchase price of assets or services (except trade accounts incurred and payable
in the ordinary course of business to trade creditors of such Person within 90
days of the date they are incurred and which are not overdue);

 

- 4 -



--------------------------------------------------------------------------------

  (iv) non-contingent obligations of such Person to reimburse any other Person
for amounts paid by that Person under a letter of credit or similar instrument
(excluding any letter of credit or similar instrument issued for the account of
such Person with respect to trade accounts that are payable in the ordinary
course of business to trade creditors of such Person within 90 days of the date
of determination and which are not overdue);

 

  (v) the amount of any obligation of such Person in respect of any Financial
Lease;

 

  (vi) amounts raised by such Person under any other transaction having the
financial effect of a borrowing and which would be classified as a borrowing
(and not as an off-balance sheet financing) under the Accounting Standards;

 

  (vii) the amount of the obligations of such Person under derivative
transactions entered into in connection with the protection against or benefit
from fluctuation in any rate or price (but only the net amount owing by such
Person after marking the relevant derivative transactions to market);

 

  (viii) all indebtedness of the types described in the foregoing items secured
by a Lien on any property owned by such Person, whether or not such indebtedness
has been assumed by such Person;

 

  (ix) all obligations of such Person to pay a specified purchase price for
goods and services, whether or not delivered or accepted (i.e., take or pay or
similar obligations);

 

  (x) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, any liability of such Person
under any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, any obligation under a “synthetic lease” or any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person;

 

  (xi) the amount of any obligation in respect of any guarantee or indemnity
given by such Person for any of the foregoing items incurred by any other
Person; and

 

  (xii) any premium payable by such Person on a redemption or replacement of any
of the foregoing items;

“Financial Lease” means any lease or hire purchase contract which would, under
the Accounting Standards, be treated as a finance or capital lease;

“Financial Plan” means the proposed sources of financing for the Transaction as
set forth in Annex A;

“Financial Year” means with respect to the Borrower and each of its
Subsidiaries, the accounting year commencing each year on January 1 and ending
on the following December 31, or such other period as the Borrower, with DEG’s
consent, from time to time designates as its accounting year;

“Fraudulent Practice” means has the meaning assigned to it in Annex I;

 

- 5 -



--------------------------------------------------------------------------------

“Guarantee Agreement” means the guarantee agreement in agreed form entered or to
be entered into between the Guarantor and DEG pursuant to which the Guarantor
unconditionally and irrevocably guarantees the payment obligations of the
Borrower under the DEG Financing Documents;

“Guarantor” means Chindex International, Inc., a company organized and existing
under the laws of the State of Delaware of the United States of America;

“IFC” means International Finance Corporation;

“IFC Loan” means the $ 6,000,000 loan to be provided by IFC to the Borrower, for
the primary purpose of financing the Transaction;

“IFC Loan Agreement” means the loan agreement entered or to be entered into
between the Borrower and IFC;

“IFC Security” means the security created by or pursuant to the IFC security
documents to secure all amounts owing by the Borrower to IFC under the IFC Loan
Agreement and related financing documents to which it is a party;

“Inconvertibility Event” means circumstances where there is an unavailability or
shortage of foreign exchange in the Country or there has occurred a general
moratorium or general debt rescheduling with respect to indebtedness of entities
in the Country, whereby by reason of such circumstances, any Authority of the
Country having the power to regulate foreign exchange does not permit the
Borrower to convert RMB into, and/or transfer, Convertible Currencies in order
to pay obligations denominated in Convertible Currencies which are due and owing
to any Senior Lender under this Agreement or the other Transaction Documents;

“Increased Costs” means the amount certified in an Increased Costs Certificate
to be the net incremental costs of, or reduction in return to, DEG in connection
with the making or maintaining of the Loan that result from:

 

  (i) any change in any applicable law or regulation or directive (whether or
not having the force of law) or in its interpretation or application by any
Authority charged with its administration; or

 

  (ii) compliance with any request from, or requirement of, any central bank or
other monetary or other Authority;

which, in either case, after the date of this Agreement:

 

  (A) imposes, modifies or makes applicable any reserve, special deposit or
similar requirements against assets held by, or deposits with or for the account
of, or loans made by, DEG;

 

  (B) imposes a cost on DEG as a result of DEG having made the Loan or reduces
the rate of return on the overall capital of DEG that it would have achieved,
had DEG not made the Loan;

 

- 6 -



--------------------------------------------------------------------------------

  (C) changes the basis of taxation on payments received by DEG in respect of
the Loan (otherwise than by a change in taxation of the overall net income of
DEG); or

 

  (D) imposes on DEG any other condition regarding the making or maintaining of
the Loan;

“Increased Costs Certificate” means a certificate provided from time to time by
DEG, certifying:

 

  (i) the circumstances giving rise to the Increased Costs;

 

  (ii) that the costs of DEG have increased or the rate of return has been
reduced;

 

  (iii) that, DEG, in DEG’s reasonable opinion, exercised reasonable efforts to
minimize or eliminate the relevant increase or reduction, as the case may be;
and

 

  (iv) the amount of Increased Costs;

“Insurance Payable” means payments of money received by the Borrower from
insurance companies in respect of insurance claims made on behalf of the
Affiliates of the Borrower;

“Intercreditor and Security Sharing Agreement” means an intercreditor and
security sharing agreement entered or to be entered into between DEG and IFC;

“Intercompany Payable” means any Liability, other than the Service Fees, owed by
the Borrower to any of its Affiliates;

“Interest Determination Date” means except as otherwise provided in
Section 2.03(d)(ii) (Interest), the second Business Day before the beginning of
each Interest Period;

“Interest Payment Date” means March 15, June 15, September 15, and December 15
in each year;

“Interest Period” means each period of 3 months in each case beginning on an
Interest Payment Date and ending on the day immediately before the next
following Interest Payment Date, except in the case of the first period
applicable to each Disbursement when it means the period beginning on the date
on which that Disbursement is made and ending on the day immediately before the
next following Interest Payment Date;

“Interest Rate” means for any Interest Period, the rate at which interest is
payable on the Loan during that Interest Period, determined in accordance with
Section 2.03 (Interest);

“Investment” has the meaning specified in Section 5.02(l) (Permitted
Investments);

“KfW” means KfW Bankengruppe and any of its Subsidiaries and Affiliates
(including, without limitation, DEG);

 

- 7 -



--------------------------------------------------------------------------------

“Lease Agreements” means the lease agreements entered into between the Borrower
and the respective parties as set forth in Annex L;

“Liabilities” means the aggregate of all obligations (actual or contingent) of
any Person to pay or repay money, including, without limitation:

 

  (i) Financial Debt of such Person;

 

  (ii) the amount of all liabilities of such Person under any conditional sale
or a transfer with recourse or obligation to repurchase, including, without
limitation, by way of discount or factoring of book debts or receivables;

 

  (iii) taxes (including deferred taxes) of such Person;

 

  (iv) trade accounts that are payable in the ordinary course of business within
90 days of the date they are incurred and which are not overdue (including
letters of credit or similar instruments issued for the benefit of such Person
with respect to such trade accounts);

 

  (v) accrued expenses of such Person, including wages and other amounts due to
employees and other services providers;

 

  (vi) the amount of all liabilities of such Person howsoever arising to redeem
any of its shares; and

 

  (vii) to the extent (if any) not included in the definition of Financial Debt,
the amount of all liabilities of any other Person to the extent such Person
guarantees them or otherwise obligates itself to pay them;

“Liabilities to Tangible Net Worth Ratio” means the result obtained by dividing
Liabilities by Tangible Net Worth;

“LIBOR” means the London Interbank Offered Rate, as fixed by reference to the
respective interest rate applicable to the respective Interest Period rounded to
5 (five) decimal places quoted on Reuters’ Screen LIBOR01 Page at 11:00 a.m.
London time. If, for any Interest Period, DEG cannot determine LIBOR by
reference to the Reuters Screen, “LIBOR” shall mean the rate determined pursuant
to Section 2.03(d) (Interest);

“Lien” means any mortgage, pledge, charge, assignment, hypothecation, security
interest, title retention, preferential right, trust arrangement, right of
set-off, counterclaim or banker’s lien, privilege or priority of any kind having
the effect of security, any designation of loss payees or beneficiaries or any
similar arrangement under or with respect to any insurance policy or any
preference of one creditor over another arising by operation of law;

“Loan” means the loan specified in Section 2.01 (The Loan) or, as the context
requires, the principal amount of the Loan outstanding from time to time;

 

- 8 -



--------------------------------------------------------------------------------

“Loan Currency” means Dollar or $;

“Long-term Debt” means Financial Debt whose final maturity falls due more than
one year after the date it is incurred (including the current maturities
thereof);

“Market Disruption Event” means that, before the close of business in London on
the Interest Determination Date for the relevant Interest Period, the cost to
DEG of funding the Loan would be in excess of LIBOR;

“Material Adverse Effect” means a material adverse effect on:

 

  (i) the Borrower or the Guarantor’s business, Operations, property,
liabilities, condition (financial or otherwise), prospects or the carrying on of
the Borrower or the Guarantor’s business or Operations;

 

  (ii) the implementation of the Transaction, the Project or the Financial Plan;
or

 

  (iii) the ability of the Borrower or of the Guarantor to comply with their
respective obligations under the DEG Financing Documents to which any of them is
a party;

“Net Income” means for any period, the excess (if any) of gross income over
total expenses (provided that income taxes shall be treated as part of total
expenses) during such period for any Person or specified group of Persons;

“Non-Cash Items” means for any period, the net aggregate amount (which may be a
positive or negative number) of all non-cash “income” (as a negative item) and
non-cash “expense” (as a positive item) items which (under accrual accounting)
were added or subtracted in determining Net Income for any Person or specified
group of Persons for such period, including, without limitation, equity earnings
in Subsidiaries, asset revaluations, depreciation, amortization, deferred taxes,
and provisions for severance pay of staff and workers, provisions for bad debts,
bad debts written off and credits resulting from revaluation of book value of
assets;

“Obstructive Practice” has the meaning assigned to in Annex I;

“Operations” means the operations, activities and facilities of any Person
(including the design, construction, operation, maintenance, management and
monitoring thereof, as applicable) in the Country;

“Other Financing Documents” means collectively the IFC Loan Agreement, the China
Exim Loan Agreement and the Intercreditor and Security Sharing Agreement;

“Performance Standards” means IFC’s Performance Standards on Social &
Environmental Sustainability, dated April 30, 2006, a copy of which has been
delivered to and receipt of which has been acknowledged by the Borrower;

“Permitted Lien” has the meaning specified in Section 5.02(g) (Permitted Liens);

 

- 9 -



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, company, partnership, firm,
voluntary association, joint venture, trust, unincorporated organization,
Authority or any other entity whether acting in an individual, fiduciary or
other capacity;

“Potential Event of Default” means any event or circumstance which would, with
notice, lapse of time, the making of a determination or any combination thereof,
become an Event of Default;

“PRC” means the People’s Republic of China;

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Financial Debt, and
(y) the permanent repayment of any Financial Debt after the first day of the
relevant Calculation Period, the making of a Restricted Payment or any other
transaction subject to pro forma financial covenant compliance hereunder
consummated during the relevant Calculation Period, with the following rules to
apply in connection therewith:

 

  (i) all Financial Debt (x) incurred or issued after the first day of the
relevant Calculation Period shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of such Calculation Period and
remain outstanding through the date of determination and (y) permanently retired
or redeemed after the first day of the relevant Calculation Period shall be
deemed to have been retired or redeemed on the first day of such Calculation
Period and remain retired through the date of determination;

 

  (ii) all Financial Debt assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) in the case of fixed rate
Financial Debt, the rate applicable thereto, or (y) in the case of floating rate
Financial Debt, the rates which would have been applicable thereto during the
respective period when the same was deemed outstanding; and

 

  (iii) in making any determination of EBITDA on a Pro Forma Basis, pro forma
effect shall be given to any transaction subject to pro forma financial covenant
compliance hereunder if effected during the respective Calculation Period as if
the same had occurred on the first day of the respective Calculation Period but
without taking into account any pro forma cost savings and expenses;

“Prohibited Activities” means the activities specified in Annex H;

“Project” means the construction, equipping and placing into operation of a
hospital and health care facility to be located in No.2 Jingtai Road, Chaoyang
District, Beijing;

“Project Documents” means:

 

  (i) the Charter of the Borrower;

 

  (ii) the Service Fee Contract; and

 

  (iii) the Lease Agreements;

 

- 10 -



--------------------------------------------------------------------------------

“Prospective Debt Service and Capital Expenditure Coverage Ratio” means the
ratio obtained by dividing:

 

  (i) the aggregate, for the Financial Year most recently ended prior to the
relevant date of calculation for which audited financial statements are
available, of (A) Net Income for that Financial Year, (B) Non-Cash Items and
(C) the amount of all payments that were due during that Financial Year on
account of interest and other charges on Financial Debt (to the extent deducted
from Net Income);

after deducting from that aggregate the amount of capital expenditure actually
expended to that date or as projected for the entire Financial Year for the
Financial Year in which the relevant date of calculation falls; by

 

  (ii) the aggregate of (A) all scheduled payments that fall due during the
Financial Year in which the relevant date of calculation falls on account of
principal of Long-term Debt and interest and other charges on all Financial Debt
and (B) without double counting any payment already counted in the preceding
sub-clause (A), any payment made or required to be made to any debt service
account under the terms of any agreement providing for Financial Debt (excluding
voluntary prepayments);

where, for the purposes of clause (ii) above:

 

  (x) subject to sub-clause (y) below, for the computation of interest payable
during any period for which the applicable rate is not yet determined, that
interest shall be computed at the rate in effect at the time of the relevant
date of calculation; and

 

  (y) interest on Short-term Debt payable in the Financial Year in which the
relevant date of calculation falls shall be computed by reference to the
aggregate amount of interest thereon paid during that Financial Year up to the
end of the period covered by the latest quarterly financial statements prepared
by the Borrower multiplied by a factor of 4, 2 or 4/3 depending on whether the
computation is made by reference to the financial statements for the first
quarter, the first two quarters or the first three quarters, respectively;

“Relevant Spread” means 4.70% per annum, which shall be increased to 4.95% from
the date and so long as the Borrower is not in compliance with Section 5.01(q)
(Perfection of Security);

“Restricted Payment” means, with respect to any Person, the (i) declaration or
payment of a dividend, distribution or return of any equity capital to its
stockholders, partners or members or authorization or making of any other
distribution, payment or delivery of property (other than common stock of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or (ii) redemption, retirement, purchase or other acquisition of, or
permitting of any Subsidiary to redeem, retire, purchase or otherwise acquire,
directly or indirectly, any shares of any class of its capital stock outstanding
on or after the date of this Agreement (or any options or warrants issued by
such Person with respect to its capital stock), or setting aside of any funds
for any of the foregoing purposes, or (iii) making of any payment of any kind on
or in respect of Financial Debt held by any Affiliate of such Person. Without
limiting the foregoing, “Restricted Payments” with respect to any Person shall
also include all

 

- 11 -



--------------------------------------------------------------------------------

payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes;

“RMB” means renminbi, the lawful currency of the Country;

“S&E Management System” means the Borrower’s social and environmental management
system enabling it to identify, assess and manage risks in respect of its and
its Subsidiaries’ Operations on an ongoing basis;

“Sanctionable Practice” means any Corrupt Practice, Fraudulent Practice,
Coercive Practice, Collusive Practice, or Obstructive Practice, as those terms
are defined herein and interpreted in accordance with the Anti-Corruption
Guidelines attached to this Agreement as Annex I.

“Security Documents” means the documents providing for the DEG Security
consisting of:

 

  (i) the Equity Pledge; and

 

  (ii) any other security documents agreed between the parties from time to
time;

“Senior Lender” means each of IFC and DEG individually (together, the “Senior
Lenders”);

“Service Fee” means any payment of any kind that is payable by the Borrower
under or in connection with the Service Fee Contract or otherwise in connection
with the management of the Borrower;

“Service Fee Contract” means a service fee contract dated January 1, 2011
entered into between the Borrower and the Guarantor;

“Share Retention Agreement” means a share retention agreement entered or to be
entered into among Roberta Lipson, the Daniel Lipson Plafker Trust, the Jonathan
Lipson Plafker Trust and DEG in agreed form;

“Short-term Debt” means all Financial Debt other than Long-term Debt;

“Subordinated Intercompany Payable” means the Intercompany Payable owed by the
Borrower to Beijing United Health One in the amount of up to RMB 48,760,241, and
which is subordinated to IFC and DEG under the Subordination Agreement;

“Subordination Agreement” means the subordination agreement entered or to be
entered into among Beijing United Health One, the Borrower, IFC and DEG in
agreed form;

“Subsidiary” means with respect to any Person, any Affiliate over 50% of whose
capital is owned, directly or indirectly, by that Person;

“Tangible Net Worth” means with respect to any Person, the aggregate of:

 

(i)    (A)    the amount paid up or credited as paid up on the share capital of
such Person; and

 

- 12 -



--------------------------------------------------------------------------------

  (B) the amount standing to the credit of the reserves of such Person
(including, without limitation, any share premium account, capital redemption
reserve funds and any credit balance on the accumulated profit and loss
account);

after deducting from the amounts in (A) and (B):

 

  (w) any debit balance on the profit and loss account or impairment of the
issued share capital of such Person (except to the extent that deduction with
respect to that debit balance or impairment has already been made);

 

  (x) amounts set aside for dividends to the extent not already deducted from
equity;

 

  (y) amounts of deferred tax assets; and

 

  (z) amounts attributable to capitalized items such as goodwill, trademarks,
deferred charges, licenses, patents and other intangible assets; and

 

  (ii) if applicable, that part of the net results of operations and the net
assets of any Subsidiary of such Person attributable to interests that are not
owned, directly or indirectly, by such Person;

“Taxes” means any present or future taxes, withholding obligations, duties and
other charges of whatever nature levied by any Authority;

“Transaction” means the financing of the completion of the Project and the
partial refinancing of certain Intercompany Payables that were originally used
to finance the Project;

“Transaction Documents” means:

 

  (i) the DEG Financing Documents;

 

  (ii) Other Financing Documents; and

 

  (iii) the Project Documents;

“VIE” means each of Beijing Access Health Hospital Management Co., Ltd. and
Beijing United Family Hospital Management Co., Ltd.;

“VIE Arrangements” means any legal relationship or arrangement created by or
pursuant to the VIE Agreements;

 

- 13 -



--------------------------------------------------------------------------------

“VIE Agreements” means the agreements entered into between a Borrower’s
Affiliate and the shareholders of the VIEs, including, but not limited to, the
documents listed in Annex M;

“World Bank” means the International Bank for Reconstruction and Development, an
international organization established by Articles of Agreement among its member
countries.

Section 1.02. Accounting Standards; Financial Calculations. (a) All financial
calculations to be made under, or for the purposes of, this Agreement and any
other DEG Financing Document shall be made in accordance with the Accounting
Standards and, except as otherwise required in this Agreement or to conform to
any provision of this Agreement, shall be calculated from the then most recently
issued quarterly financial statements which the Borrower is obligated to furnish
to DEG under Section 5.03(a) (Quarterly Financial Statements and Reports);
provided that, if the Borrower notifies DEG that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in the Accounting Standards or in the
application thereof on the operation of such provision (including the effects of
the application or discontinuance of the application of accounting for the
effects of regulation to all or any portion of the Borrower’s operations), or if
DEG notifies the Borrower that it requests an amendment to any provision hereof
for such purpose, regardless of whether any such notice is given before or after
such change in the Accounting Standards or in the application thereof, then such
provision shall be interpreted on the basis of the Accounting Standards as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(b) Where quarterly financial statements from the last quarter of a Financial
Year are used for the purpose of making certain financial calculations then, at
DEG’s option, those calculations may instead be made from the audited financial
statements for such Financial Year.

(c) If a financial calculation is to be made under or for the purposes of this
Agreement or any other DEG Financing Document on a Consolidated Basis, that
calculation shall be made by reference to the sum of all amounts of similar
nature reported in the relevant financial statements of each of the entities
whose accounts are to be consolidated with the accounts of the Borrower plus or
minus the consolidation adjustments customarily applied to avoid double counting
of transactions among any of those entities, including the Borrower.

Section 1.03. Interpretation. In this Agreement, unless the context otherwise
requires:

(a) headings are for convenience only and do not affect the interpretation of
this Agreement;

(b) words importing the singular include the plural and vice versa;

(c) a reference to an Annex, Article, party, Schedule or Section is a reference
to that Article or Section of, or that Annex, party or Schedule to, this
Agreement;

(d) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement;

 

- 14 -



--------------------------------------------------------------------------------

(e) a reference to a party to any document includes that party’s successors and
permitted assigns; and

(f) a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Borrower and DEG;

Section 1.04. Business Day Adjustment. (a) When an Interest Payment Date is not
a Business Day, then such Interest Payment Date shall be automatically changed
to the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).

(b) When the day on or by which a payment (other than a payment of principal or
interest) is due to be made is not a Business Day, that payment shall be made on
or by the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).

ARTICLE II

The Loan

Section 2.01. The Loan. Subject to the provisions of this Agreement, DEG agrees
to lend a loan (the “Loan”) consisting of a principal amount of $5,000,000.

Section 2.02. Disbursement Procedure.

(a) The Borrower may request Disbursements by delivering to DEG, at least 10
Business Days prior to the proposed date of disbursement, a Disbursement request
substantially in the form of Schedule 2.

(b) Each Disbursement shall be made by DEG at a bank in New York, New York for
further credit to the Borrower’s account at a bank in the Country, or any other
place acceptable to DEG, all as specified by the Borrower in the relevant
Disbursement request.

(c) Each Disbursement (other than the last one) shall be made in an amount of
not less than $1,000,000.

(d) The Borrower shall deliver to DEG a receipt, substantially in the form of
Schedule 3, within 5 Business Days following each Disbursement.

Section 2.03. Interest. Subject to the provisions of Section 2.04 (Default Rate
Interest), the Borrower shall pay interest on the Loan in accordance with this
Section 2.03:

(a) During each Interest Period, the Loan (or, with respect to the first
Interest Period for each Disbursement, the amount of that Disbursement) shall
bear interest at the applicable Interest Rate for that Interest Period.

 

- 15 -



--------------------------------------------------------------------------------

(b) Interest on the Loan shall accrue from day to day, be prorated on the basis
of a 360-day year for the actual number of days in the relevant Interest Period
and be payable in arrears on the Interest Payment Date immediately following the
end of that Interest Period; provided that with respect to any Disbursement made
less than 15 days before an Interest Payment Date, interest on that Disbursement
shall be payable commencing on the second Interest Payment Date following the
date of that Disbursement.

(c) The Interest Rate for any Interest Period shall be the rate which is the sum
of:

 

  (i) the Relevant Spread; and

 

  (ii) LIBOR on the Interest Determination Date for that Interest Period for 3
months (or, in the case of the first Interest Period for any Disbursement, for 1
month, 2 months, or 3 months, whichever period is closest to the duration of the
relevant Interest Period (or, if two periods are equally close, the longer one))
rounded upward to the nearest five decimal places. This LIBOR shall also apply
in case of second disbursement within the same Interest Period.

(d) If, for any Interest Period, DEG cannot determine LIBOR by reference to the
Reuters Screen, DEG shall notify the Borrower and shall instead determine LIBOR:

 

  (i) on the second Business Day before the beginning of the relevant Interest
Period by calculating the arithmetic mean (rounded upward to the nearest three
decimal places) of the offered rates advised to DEG on or around 11:00 a.m.,
London time, for deposits in the Loan Currency and otherwise in accordance with
Section 2.03(c)(ii), by any 4 major banks active in the Loan Currency in the
London interbank market, selected by DEG; provided that if less than four
quotations are received, DEG may rely on the quotations so received if not less
than 2; or

 

  (ii) if less than 2 quotations are received from the banks in London in
accordance with subsection (i) above, on the first day of the relevant Interest
Period, by calculating the arithmetic mean (rounded upward to the nearest three
decimal places) of the offered rates advised to DEG on or around 11:00 a.m., New
York time, for loans in the Loan Currency and otherwise in accordance with
Section 2.03(c)(ii), by a major bank or banks in New York, New York selected by
DEG.

(e) Subject to any alternative rate of interest agreed as contemplated by
Section 2.03(f) below, if a Market Disruption Event occurs in relation to all or
any part of the Loan for any Interest Period, DEG shall promptly notify the
Borrower of such event and the relevant Interest Rate, or a portion of either,
for that Interest Period shall be the rate which is the sum of:

 

  (i) the Relevant Spread; and

 

  (ii) either (A) the rate which expresses as a percentage rate per annum the
cost to DEG of funding its participation in the Loan from whatever source it may
reasonably select or (B) at the option of DEG, LIBOR for the relevant period as
determined in accordance with Section 2.03(c)(ii) above;

 

- 16 -



--------------------------------------------------------------------------------

  (f)      (i) If a Market Disruption Event occurs in relation to the Loan and
the Borrower so requires, within five Business Days of the notification by DEG
pursuant to Section 2.03(e) above, DEG and the Borrower shall enter into good
faith negotiations (for a period of not more than 30 days) with a view to
agreeing a substitute basis for determining the rate of interest applicable to
the Loan.

 

  (ii) Any alternative basis agreed pursuant to sub-paragraph (i) above shall
take effect in accordance with its terms and be binding on each party hereto.

 

  (iii) If agreement cannot be reached, the Borrower may prepay the relevant
portion of the Loan in accordance with Section 2.06(a) (Prepayment).

(g) On each Interest Determination Date for any Interest Period, DEG shall
determine the Interest Rate applicable to that Interest Period and promptly
notify the Borrower of that rate.

(h) The determination by DEG, from time to time, of the applicable Interest Rate
shall be final and conclusive and bind the Borrower (unless the Borrower shows
to DEG’s reasonable satisfaction that the determination involves manifest
error).

Section 2.04. Default Rate Interest. (a) Without limiting the remedies available
to DEG under this Agreement or otherwise (and to the maximum extent permitted by
applicable law), if the Borrower fails to make any payment of principal or
interest (including interest payable pursuant to this Section) or any other
payment provided for in Section 2.07 (Fees) when due as specified in this
Agreement (whether at stated maturity or upon acceleration), the Borrower shall
pay interest on the amount of that payment due and unpaid at the rate which
shall be the sum of 2% per annum above the Interest Rate in effect from time to
time;

(b) Interest at the rate referred to in Section 2.04(a) shall accrue from the
date on which payment of the relevant overdue amount became due until the date
of actual payment of that amount (as well after as before judgment), and shall
be payable on demand or, if not demanded, on each Interest Payment Date falling
after any such overdue amount became due.

Section 2.05. Repayment.

(a) Subject to Section 1.04 (Business Day Adjustment) and the allocations and
corresponding adjustments in the principal amounts made pursuant to
Section 2.05(b), the Borrower shall repay the Loan on the following Interest
Payment Dates and in the following amounts:

 

Interest Payment Date

   Principal Amount Due ($)  

June 15, 2014

     312,500   

September 15, 2014

     312,500   

December 15, 2014

     312,500   

March 15, 2015

     312,500   

June 15, 2015

     312,500   

September 15, 2015

     312,500   

December 15, 2015

     312,500   

March 15, 2016

     312,500   

June 15, 2016

     312,500   

September 15, 2016

     312,500   

December 15, 2016

     312,500   

March 15, 2017

     312,500   

June 15, 2017

     312,500   

September 15, 2017

     312,500   

December 15, 2017

     312,500   

March 15, 2018

     312,500      

 

 

       5,000,000      

 

 

 

 

- 17 -



--------------------------------------------------------------------------------

(b) Upon each Disbursement, the amount disbursed shall be allocated for
repayment on each of the respective Interest Payment Dates for repayment of
principal set forth in the tables in Section 2.05(a) in amounts which are pro
rata to the amounts of the respective installments shown opposite those dates in
those tables (with DEG adjusting those allocations as necessary so as to achieve
whole numbers in each case).

(c) Any principal amount of the Loan repaid under this Agreement may not be
re-borrowed.

Section 2.06. Prepayment Without prejudice to Sections 2.03 (Interest), 2.06(c)
(Prepayment), 2.10 (Increased Costs) and 2.14 (Taxes):

(a) the Borrower may prepay on any Interest Payment Date all or any part of the
Loan, on not less than 15 days prior notice to DEG, but only if:

 

  (i) the Borrower simultaneously pays all accrued interest and Increased Costs
(if any) on the amount of the Loan to be prepaid, together with all other
amounts then due and payable under this Agreement, including the amount payable
under Section 2.11 (Unwinding Costs), if the prepayment is not made on an
Interest Payment Date;

 

  (ii) for a partial prepayment, that prepayment is an amount not less than
$1,000,000; and

 

  (iii) if requested by DEG, the Borrower delivers to DEG, prior to the date of
prepayment, evidence satisfactory to DEG that all necessary Authorizations with
respect to the prepayment have been obtained.

(b) Amounts of principal prepaid under this Section shall be applied by DEG to
all the outstanding installments of the principal amount of the Loan in inverse
order of maturity.

(c) Upon delivery of a notice in accordance with Section 2.06(a), the Borrower
shall make the prepayment in accordance with the terms of that notice.

(d) Any principal amount of the Loan prepaid under this Agreement may not be
re-borrowed.

 

- 18 -



--------------------------------------------------------------------------------

Section 2.07. Fees.

(a) The Borrower shall pay to DEG a commitment fee:

 

  (i) at the rate of 0.5 % per annum on that part of the Loan that from time to
time has not been disbursed or cancelled, beginning to accrue on the date of
this Agreement; and

 

  (ii) pro rated on the basis of a 360-day year for the actual number of days
elapsed; and

 

  (iii) payable quarterly, in arrears, on each Interest Payment Date, the first
such payment to be due on June 15, 2013.

(b) The Borrower shall also pay to DEG:

 

  (i) a front-end fee of $60,000, to be paid on the earlier of (x) the date
which is 30 days after the date of this Agreement and (y) the date immediately
preceding the date of the first Loan Disbursement;

 

  (ii) a portfolio supervision fee of $10,000 per annum, payable upon receipt of
a statement from DEG; and

 

  (iii) if the Borrower and DEG agree to restructure all or part of the Loan,
the Borrower and DEG shall negotiate in good faith an appropriate amount to
compensate DEG for the additional work of DEG staff required in connection with
such restructuring.

Section 2.08. Currency and Place of Payments.

(a) The Borrower shall make all payments of principal, interest, fees, and any
other amount due to DEG under this Agreement in the Loan Currency, in same day
funds, to the account of DEG at Citibank New York, swift code: CITI US 33 /
ABA 02 10000 89 [Chips 0008] for credit to DEG’s account number 3849 2573 or at
such other bank or account in New York as DEG from time to time designates not
later than 7 days prior to the respective obligation falling due. Payments must
be received in DEG’s designated account no later than 1:00 p.m. New York time.

(b) The tender or payment of any amount payable under this Agreement (whether or
not by recovery under a judgment) in any currency other than the Loan Currency
shall not novate, discharge or satisfy the obligation of the Borrower to pay in
the Loan Currency all amounts payable under this Agreement except to the extent
that (and as of the date when) DEG actually receives funds in the Loan Currency
in the account specified in, or pursuant to, Section 2.08(a).

(c) The Borrower shall indemnify DEG against any losses resulting from a payment
being received or an order or judgment being given under this Agreement in any
currency other than the Loan

 

- 19 -



--------------------------------------------------------------------------------

Currency or any place other than the account specified in, or pursuant to,
Section 2.08(a). The Borrower shall, as a separate obligation, pay such
additional amount as is necessary to enable DEG to receive, after conversion to
the Loan Currency at a market rate and transfer to that account, the full amount
due to DEG under this Agreement in the Loan Currency and in the account
specified in, or pursuant to, Section 2.08(a).

(d) Notwithstanding the provisions of Section 2.08(a) and Section 2.08(b), DEG
may require the Borrower to pay (or reimburse DEG) for any Taxes, fees, costs,
expenses and other amounts payable under Section 2.14(a) (Taxes) and
Section 2.15 (Expenses) in the currency in which they are payable, if other than
the Loan Currency.

Section 2.09. Allocation of Partial Payments. If at any time DEG receives less
than the full amount then due and payable to it under this Agreement, DEG may
allocate and apply the amount received in any way or manner and for such purpose
or purposes under this Agreement as DEG in its sole discretion determines,
notwithstanding any instruction that the Borrower may give to the contrary.

Section 2.10. Increased Costs. On each Interest Payment Date, the Borrower shall
pay, in addition to interest, the amount which DEG from time to time notifies to
the Borrower in an Increased Costs Certificate as being the aggregate Increased
Costs of DEG accrued and unpaid prior to that Interest Payment Date.

Section 2.11. Unwinding Costs.

(a) If DEG incurs any cost, expense or loss as a result of the Borrower:

 

  (i) failing to borrow in accordance with a request for Disbursement made
pursuant to Section 2.02 (Disbursement Procedure);

 

  (ii) failing to prepay in accordance with a notice of prepayment;

 

  (iii) prepaying all or any portion of the Loan on a date other than an
Interest Payment Date; or

 

  (iv) after acceleration of the Loan, paying all or a portion of the Loan on a
date other than an Interest Payment Date;

then the Borrower shall immediately pay to DEG the amount that DEG from time to
time notifies to the Borrower as being the amount of those costs, expenses and
losses incurred.

(b) For the purposes of this Section, “costs, expenses or losses” include any
premium, penalty or expense incurred to liquidate or obtain third party
deposits, borrowings, hedges or swaps in order to make, maintain, fund or hedge
all or any part of any Disbursement or prepayment of the Loan, or any payment of
all or part of the Loan upon acceleration.

Section 2.12. Suspension or Cancellation by DEG. (a) DEG may, by notice to the
Borrower, suspend the right of the Borrower to Disbursements or cancel the
undisbursed portion of the Loan in whole or in part:

 

  (i) if the first Disbursement has not been made on or before June 30, 2013, or
such other date as the parties agree;

 

- 20 -



--------------------------------------------------------------------------------

  (ii) if any Event of Default has occurred and is continuing or if the Event of
Default specified in Section 6.02(f) (Expropriation, Nationalization, Etc.) is,
in the reasonable opinion of DEG, imminent;

 

  (iii) if any event or condition has occurred which has or can be reasonably
expected to have a Material Adverse Effect; or

 

  (iv) on or after December 31, 2013.

(b) Upon the giving of any such notice, the right of the Borrower to any further
Disbursement shall be suspended or cancelled, as the case may be. The exercise
by DEG of its right of suspension shall not preclude DEG from exercising its
right of cancellation, either for the same or any other reason specified in
Section 2.12(a) and shall not limit any other provision of this Agreement. Upon
any cancellation the Borrower shall, subject to paragraph (c) of this
Section 2.12, pay to DEG all fees and other amounts accrued (whether or not then
due and payable) under this Agreement up to the date of that cancellation. A
suspension shall not limit any other provision of this Agreement.

(c) In the case of partial cancellation of the Loan pursuant to paragraph (a) of
this Section 2.12, or Section 2.13(a) (Cancellation by the Borrower), interest
on the amount then outstanding of the Loan remains payable as provided in
Section 2.03 (Interest).

Section 2.13. Cancellation by the Borrower.

(a) The Borrower may, by notice to DEG, irrevocably request DEG to cancel, in
whole or in part, the undisbursed portion of the Loan on the date specified in
that notice (which shall be a date not earlier than 30 days after the date of
that notice).

(b) DEG shall, by notice to the Borrower, cancel the undisbursed portion of the
Loan effective as of that specified date if, subject to Section 2.12(c)
(Suspension or Cancellation by DEG), DEG has received all fees and other amounts
accrued (whether or not then due and payable) under this Agreement up to such
specified date.

(c) Any portion of the Loan that is cancelled under this Section 2.13 may not be
reinstated or disbursed.

Section 2.14. Taxes.

(a) The Borrower shall pay or cause to be paid all Taxes (other than taxes, if
any, payable on the overall income of DEG) on or in connection with the payment
of any and all amounts due under this Agreement that are now or in the future
levied or imposed by any Authority of the Country or by any organization of
which the Country is a member or any jurisdiction through or out of which a
payment is made.

 

- 21 -



--------------------------------------------------------------------------------

(b) All payments of principal, interest, fees and other amounts due under this
Agreement shall be made without deduction for or on account of any Taxes.

(c) If the Borrower is prevented by operation of law or otherwise from making or
causing to be made those payments without deduction, the principal or (as the
case may be) interest, fees or other amounts due under this Agreement shall be
increased to such amount as may be necessary so that DEG receives the full
amount it would have received (taking into account any Taxes payable on amounts
payable by the Borrower under this subsection) had those payments been made
without that deduction.

(d) If Section 2.14(c) applies and DEG so requests, the Borrower shall deliver
to DEG official tax receipts evidencing payment (or certified copies of them)
within 30 days of the date of that request.

Section 2.15. Expenses.

(a) The Borrower shall pay or, as the case may be, reimburse DEG or its
assignees any amount paid by them on account of, all taxes (including stamp
taxes), duties, fees or other charges payable on or in connection with the
execution, issue, delivery, registration or notarization of the Transaction
Documents and any other documents related to this Agreement or any other
Transaction Document.

(b) The Borrower shall pay to DEG or as DEG may direct:

 

  (i) the fees and expenses of DEG’s counsel(s) incurred in connection with:

 

  (A) the preparation of the investment by DEG provided for under this Agreement
and any other Transaction Document;

 

  (B) the preparation and/or review, execution and, where appropriate,
translation and registration of the Transaction Documents and any other
documents related to them;

 

  (C) the giving of any legal opinions required by DEG under this Agreement and
any other Transaction Document;

 

  (D) the administration by DEG of the investment provided for in this Agreement
or otherwise in connection with any amendment, supplement or modification to, or
waiver under, any of the Transaction Documents;

 

  (E) the registration (where appropriate) and the delivery of the evidences of
indebtedness relating to the Loan and its disbursement;

 

  (F) the occurrence of any Event of Default or Potential Event of Default; and

 

  (G) the release of the DEG Security following repayment in full of the Loan;
and

 

  (ii) the costs and expenses incurred by DEG in relation to efforts to enforce
or protect its rights under any Transaction Document, or the exercise of its
rights or powers consequent upon or arising out of the occurrence of any Event
of Default or Potential Event of Default, including legal and other professional
consultants’ fees properly incurred on a full indemnity basis.

 

- 22 -



--------------------------------------------------------------------------------

Section 2.16. Application of Payments.

(a) Subject to Section 2.16(b), upon the occurrence and during the continuance
of any Inconvertibility Event the Borrower shall pay all amounts due and owing
under this Agreement or any other Transaction Document to or for the joint and
exclusive benefit of each Senior Lender that as a result of such
Inconvertibility Event is not able to receive or obtain in the contractual place
of payment Convertible Currencies in respect of payment obligations of the
Borrower under this Agreement or any other Transaction Document (each such
Senior Lender, an “Affected Senior Lender”) into one or more escrow accounts in
the Country in the name of, or in trust for, or otherwise for the joint and
exclusive benefit of, all Affected Senior Lenders (“Escrow Account”) (and on
terms satisfactory to all such Affected Senior Lenders) in RMB or, if permitted,
in Dollars, to be held in such Escrow Account until the Inconvertibility Event
no longer exists, such Affected Senior Lenders are able to receive or obtain
such payment or no such amounts remain unpaid, at which time, if any such
amounts remain unpaid, all amounts held in such Escrow Account shall be
converted into Dollars and paid to the Affected Senior Lenders and applied
against amounts due and owing under this Agreement or any other Transaction
Document and not paid by virtue of such Inconvertibility Event based on their
pro rata shares of such amounts and, if no such amounts remain unpaid, the
amounts standing to the credit of the Escrow Account shall be returned in full
to the Borrower. If, following conversion into Dollars the amount is greater
than that required to pay all such amounts due and owing to the Affected Senior
Lenders in respect of which such funds were originally credited to the Escrow
Account, the balance shall be paid to the Borrower, and if the amount is less
than required, the Borrower shall promptly pay the unpaid balance to the
relevant Affected Senior Lender(s).

(b) To the extent that on any date when payments are due and owing to the Senior
Lenders under this Agreement or any other Transaction Document an
Inconvertibility Event has occurred and any Authority of the Country having the
power to regulate foreign exchange has permitted the Borrower to convert RMB
into, and/or transfer, Convertible Currencies in order to pay obligations which
are due and owing to any Senior Lender (a “Non-Affected Senior Lender”), payment
by the Borrower of amounts to each such Non-Affected Senior Lender shall only be
made contemporaneously with the payment to an Escrow Account in RMB or, if
permitted, in Dollars of the amount that cannot be paid to the Affected Senior
Lenders on that date by virtue of the Inconvertibility Event (applying in
relation to any payment in RMB to an Escrow Account an exchange rate equal to
the Applicable Exchange Rate on the day prior to such payment) and, in the event
that the Borrower has insufficient funds to make payment in full in accordance
with this Section 2.16(b) to the Non-Affected Senior Lender and to the relevant
Escrow Account in accordance with the foregoing provisions of this
Section 2.16(b), payments shall be made pro rata to such amounts owing to all
Senior Lenders. For the avoidance of doubt, for the purposes of this
Section 2.16, references to amounts “due” or “owing” on any date shall exclude
amounts that fell due on an earlier date and cannot be paid by virtue of an
Inconvertibility Event but in respect of which the Borrower has previously
already paid the required amount into the relevant Escrow Account regardless of
any intermediate rate variation.

 

- 23 -



--------------------------------------------------------------------------------

(c) For the avoidance of doubt:

 

  (i) neither the existence of an Inconvertibility Event nor any provision of
this Section 2.16 shall in any way modify, vary or constitute a defense to, the
obligations of the Borrower to make payments in Dollars in full when due and
payable under the Transaction Documents in the required place of payment whether
or not the Borrower is subject to any Inconvertibility Event and payment to the
Escrow Account shall not constitute payment for these purposes; and

 

  (ii) if whilst an Inconvertibility Event is continuing, any Authority of the
Country having the power to regulate foreign exchange permits an Affected Senior
Lender holding funds in an Escrow Account to convert RMB into, and/or transfer,
Convertible Currencies outside the Country then such Affected Senior Lender
shall be entitled to receive and convert and/or transfer its pro rata share of
funds held in such Escrow Account and the provisions of Section 2.16(a) shall
apply thereto and, for the avoidance of doubt, any shortfall remaining after
transfer and/or conversion shall remain due and owing from the Borrower.

(d) Any amount remitted by a Senior Lender to another Senior Lender pursuant to
the Intercreditor and Security Sharing Agreement, shall be treated as having
been paid by the Borrower to such other Senior Lender in accordance with the
terms of this Agreement. On such distribution by a Senior Lender of a payment
received by that Senior Lender from the Borrower, as between such Senior Lender
and the Borrower an amount equal to the amount received by such Senior Lender
and distributed to the other Senior Lender will be treated as not having been
paid by the Borrower.

ARTICLE III

Representations and Warranties

Section 3.01. Representations and Warranties. The Borrower represents and
warrants that:

(a) Organization and Authority. The Borrower is a company duly incorporated and
validly existing under the laws of the jurisdiction of its organization and has
the corporate power and has obtained all required Authorizations to own its
assets, conduct its business as presently conducted and to enter into, and
comply with its obligations under, the Transaction Documents to which it is a
party or will, in the case of any Transaction Document to which it is a party,
not executed as at the date of this Agreement, when that Transaction Document is
executed, have the corporate power to enter into, and comply with its
obligations under, that Transaction Document;

 

- 24 -



--------------------------------------------------------------------------------

(b) Validity. Each Transaction Document to which the Borrower or the Guarantor
is a party has been, or will be, duly authorized and executed by such Person and
constitutes, or will, when executed constitute, a valid and legally binding
obligation of such Person, enforceable in accordance with its terms, and none of
the agreements listed in Section 4.01(a) (Transaction Documents) has been, or
will be, amended or modified except as permitted under this Agreement;

(c) No Conflict. Neither the making of any Transaction Document to which the
Borrower or the Guarantor is a party nor (when all the Authorizations referred
to in Section 4.01(c) (Authorizations) have been obtained) the compliance with
its terms will conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default or require any consent
under, any indenture, mortgage, agreement or other instrument or arrangement to
which such Person is a party or by which it is bound, or violate any of the
terms or provisions of such Person’s Charter or any Authorization, judgment,
decree or order or any statute, rule or regulation applicable to such Person;

(d) Status of Authorizations. To the best of the Borrower’s knowledge after due
inquiry, the Authorizations specified in Annex B are all the Authorizations
(other than Authorizations that are of a routine nature and are obtained in the
ordinary course of business or Authorizations that the failure to obtain would
not reasonably be expected to result in a Material Adverse Effect) needed by the
Borrower to conduct its business, carry out the Transaction and the Project and
comply with its obligations under this Agreement and each of the other
Transaction Documents to which it is a party and those Authorizations have all
been obtained and are in full force and effect;

(e) No Amendments to Charter. The Charter of the Borrower has not been amended;

(f) No Immunity. Neither the Borrower nor any of its property enjoys any right
of immunity from set-off, suit or execution with respect to their respective
assets or their respective obligations under any Transaction Document;

(g) Disclosure. All information relating to the Borrower, the Transaction and
the Project was and continues to be true and accurate and does not contain any
information which is misleading in any material respect nor does it omit any
information the omission of which makes the information contained in it
misleading in any material respect;

(h) Financial Condition. Since December 31, 2011, the Borrower has not suffered
any change that has a Material Adverse Effect or incurred any substantial loss
or liability;

(i) Financial Statements. The Consolidated and unconsolidated financial
statements of the Borrower for the period ending on December 31, 2011:

 

  (i) have been prepared in accordance with the Accounting Standards, and
present fairly the financial condition of the Borrower as of the date as of
which they were prepared and the results of the operations of the Borrower
during the period then ended;

 

  (ii) disclose all liabilities (contingent or otherwise) of the Borrower, and
the reserves, if any, for such liabilities and all unrealized or anticipated
liabilities and losses arising from commitments entered into by the Borrower
(whether or not such commitments have been disclosed in such financial
statements);

 

- 25 -



--------------------------------------------------------------------------------

(j) Employee Benefit Plans. The Borrower is in compliance in all material
respects with its obligations relating to all employee benefit plans
established, maintained or contributed to by it and does not have outstanding
any liabilities with respect to any such employee benefit plans;

(k) Title to Assets; Permitted Liens and Investments. (i) The Borrower has good
and marketable title to all of the assets purported to be owned by it and
possesses a valid leasehold interest in all assets which it purports to lease,
in all cases free and clear of all Liens, other than Permitted Liens, and no
contracts or arrangements, conditional or unconditional, exist for the creation
by the Borrower of any Lien, except for the DEG Security, and (ii) all
Investments of the Borrower are set forth in Annex C;

(l) DEG Security. The provisions of the Security Documents are effective to
create, in favor of DEG, legal, valid and enforceable Liens on or in all of the
DEG Security; and upon completion of all requirements set forth in Section 3.01
(Approvals) and Section 3.02 (Registrations) of the Equity Pledge shall
constitute perfected Liens on the DEG Security with the priority specified in
the Security Documents;

(m) Financial Debt. Annex D sets forth all Financial Debt of the Borrower, and
there exists no outstanding default thereunder;

(n) Taxes. All tax returns and reports of the Borrower required by law to be
filed have been duly filed and all Taxes, obligations, fees and other
governmental charges upon the Borrower, or its properties, income or assets,
which are due and payable or to be withheld, have been paid or withheld, other
than those presently payable without penalty or interest, other than those that
are being contested in good faith and the Borrower shall have made adequate
reserves;

(o) Litigation. The Borrower is neither engaged in nor, to the best of its
knowledge, after due inquiry, threatened by, any litigation, arbitration or
administrative proceedings, the outcome of which, if adversely determined, could
be expected to have a Material Adverse Effect;

(p) Compliance with Law.

 

  (i) To the best of its knowledge and belief, after due inquiry, the Borrower
is not in violation of any applicable law, statute or regulation of any
Authority in connection with the conduct of its respective business or ownership
of its respective property; and

 

  (ii) No judgment or order has been issued which has or may reasonably be
expected to have a Material Adverse Effect:

(q) Environmental Matters.

 

  (i) To the best of its knowledge and belief, after due inquiry, there are no
material social or environmental risks or issues in relation to the Project
other than those identified by the Action Plan;

 

  (ii) Neither the Borrower nor Beijing United Family Health One has received
nor is it or Beijing United Family Health One aware of (A) any existing or
threatened complaint, order, directive, claim, citation or notice from any
Authority or (B) any material written communication from any Person, in either
case, concerning the Project and/or its Operations’ failure to comply with any
matter covered by the Performance Standards which has, or could reasonably be
expected to have, a Material Adverse Effect or any material and adverse impact
on the implementation or operation of its Operations in accordance with the
Performance Standards;

 

- 26 -



--------------------------------------------------------------------------------

(r) Labor Matters. There are no ongoing or, to the best knowledge of the
Borrower after due inquiry, threatened, strikes, slowdowns or work stoppages by
employees of the Borrower, which could reasonably be expected to have a Material
Adverse Effect;

(s) Use of Proceeds. The proceeds of the Loan shall be utilized solely in
connection with the Transaction (including the immediate payment of certain
Intercompany Payables as set forth in Annex J for payment from the Disbursement)
and the Project;

(t) Sanctionable Practices. Neither the Borrower, nor the Guarantor, nor any of
their respective Affiliates, nor any Person acting on its or any of their
behalf, has committed or engaged in, with respect to any of their respective
Operations or any transaction contemplated by this Agreement, any Sanctionable
Practice;

(u) UN Security Council Resolutions. The Borrower has neither entered into any
transaction nor engaged in any activity prohibited by any resolution of the
United Nations Security Council under Chapter VII of the United Nations Charter;

(v) Intercompany Payables. The Intercompany Payables, including the Subordinated
Intercompany Payables and the Insurance Payables, set forth in Annex J are the
only Liabilities owed by the Borrower to its Affiliates; and

(w) No Material Omissions. None of the representations and warranties in this
Section 3.01 omits any matter the omission of which makes any of such
representations and warranties misleading in any material respect.

Section 3.02. DEG Reliance. The Borrower acknowledges that it makes the
representations and warranties set out in Section 3.01 (Representations and
Warranties) with the intention of inducing DEG to enter into this Agreement and
the other DEG Financing Documents and that DEG enters into this Agreement and
the other DEG Financing Documents on the basis of, and in full reliance on, each
of such representations and warranties.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Disbursement

Section 4.01. Conditions of First Disbursement The obligation of DEG to make the
first Disbursement is subject to the fulfillment prior to or concurrently with
the making of that first Disbursement of the following conditions:

(a) Transaction Documents. The Transaction Documents, each in form and substance
satisfactory to DEG, have been entered into by all parties to them and have
become (or, as the case may be, remain) unconditional and fully effective in
accordance with their respective terms (except for this Agreement having become
unconditional and fully effective, if that is a condition of any of those
agreements), and DEG has received a copy of each of those agreements to which it
is not a party;

(b) Certificate of Incumbency and Authority. DEG has received a Certificate of
Incumbency and Authority from each of the Borrower and the Guarantor, dated the
date of the first Disbursement, together with copies of the Charter, by-laws,
resolutions and powers of attorney referred to in such Certificate of Incumbency
and Authority, and all of the foregoing shall be in form and substance
satisfactory to DEG;

(c) Authorizations. The Borrower has obtained, and provided to DEG copies of,
all Authorizations listed in Annex B, and such other Authorizations that may
become necessary for:

 

  (i) the Loan;

 

  (ii) the Transaction, the Project and the implementation of the Financial
Plan;

 

  (iii) the due execution, delivery, validity and enforceability of, and
performance by each of the Borrower and the Guarantor of its respective
obligations under, this Agreement and the other Transaction Documents to which
it is a party, and any other documents necessary or desirable to the
implementation of any of those agreements or documents; and

 

  (iv) the remittance to DEG or its assigns in Dollars of all monies payable
with respect to the DEG Financing Documents;

and all those Authorizations are in full force and effect;

(d) Legal Opinions. DEG has received a legal opinion or opinions in form and
substance satisfactory to DEG, of DEG’s counsel in the Country and in New York,
USA;

(e) CFO’s Certificate. DEG has received a certification from the Borrower’s
chief financial officer (“CFO”) confirming that, as at a date within 60 days
prior to the date of first Disbursement, the Borrower is in compliance with the
provisions of Section 5.01(c) (Accounting and Financial Management) and
containing a brief description of the systems and records in place;

 

- 28 -



--------------------------------------------------------------------------------

(f) Insurance. DEG has received copies of all insurance policies required to be
obtained pursuant to Section 5.04 (Insurance) and Annex F prior to the date of
first Disbursement, and a certification of the Borrower’s and its Subsidiaries’
insurers or insurance agents confirming that such policies are in full force and
effect and all premiums then due and payable under those policies have been
paid;

(g) Fees. DEG has received the fees which Section 2.07 (Fees) requires to be
paid before the date of the first Disbursement;

(h) Legal Fees and Expenses. DEG has received the reimbursement of all invoiced
fees and expenses of DEG’s counsel as provided in Section 2.15(b)(i) (Expenses)
or confirmation that those fees and expenses have been paid directly to that
counsel, in each case, to the extent an invoice approved by DEG has been
submitted to the Borrower at least 5 days prior to the Disbursement;

(i) Authorization of Auditors. DEG has received a copy of the authorization to
the Auditors referred to in Section 5.01(f) (Authorization to Auditors);

(j) Solvency. DEG has received a solvency certificate in the form of Schedule 4
from the chief financial officer of the Borrower;

(k) Appointment of Agent. The Borrower has delivered to DEG evidence,
substantially in the form of Schedule 5, of appointment of an agent for service
of process pursuant to Section 7.05 (Enforcement);

(l) Environmental Matters. The Borrower has (i) delivered to DEG evidence that
the design and construction of the hospital of the Borrower located at No. 2
Jiangtai Road, Chaoyang District, Beijing, PRC, has been carried out in
compliance with an international fire safety code such as NFPA101 and meets all
local fire safety regulations, (ii) updated DEG on its implementation of an S&E
Management System, and (iii) updated DEG on the implementation and certification
of its integrated management system for environmental, health and safety, life
and fire safety and social issues at its new facilities to the Joint Commission
International Accreditation (JCIA) standard;

(m) Evidence of Project Expenditure. The Borrower has delivered to DEG a
certificate from the CFO certifying that not less than $38,600,000 has been
incurred by the Borrower on the Project costs specified in Annex A; and

(n) Financial Statements. The Borrower has delivered to DEG one (1) copy of the
Borrower’s most recent unaudited complete financial statements for the preceding
four quarters prepared on a Consolidated Basis, in accordance with the
Accounting Standards, certified by the Borrower’s chief financial officer.

Section 4.02. Conditions of All Disbursements. The obligation of DEG to make any
Disbursement, including the first Disbursement, is also subject to the
conditions that:

(a) No Default. No Event of Default and no Potential Event of Default has
occurred and is continuing;

 

- 29 -



--------------------------------------------------------------------------------

(b) Use of Proceeds. The proceeds of that Disbursement are, at the date of the
relevant request, needed by the Borrower for the purposes described in
Section 3.01(s) (Use of Proceeds), or will be needed for that purpose within 1
month of that date;

(c) No Material Adverse Effect. Since the date of this Agreement nothing has
occurred which has or could reasonably be expected to have a Material Adverse
Effect;

(d) No Material Loss or Liability. Since the date of this Agreement the Borrower
and its Subsidiaries have not incurred any material loss or liability (except
such liabilities as may be incurred in accordance with Section 5.02 (Negative
Covenants);

(e) Representations and Warranties. The representations and warranties made in
Article III are true and correct in all material respects on and as of the date
of that Disbursement with the same effect as if those representations and
warranties had been made on and as of the date of that Disbursement (but in the
case of Section 3.01(c) (No Conflict), without the words in parentheses);

(f) Legal Opinions. DEG has received a legal opinion or opinions in form and
substance satisfactory to DEG, of DEG’s counsel in the Country with respect to
any matters relating to that Disbursement;

(g) No Violations. After giving effect to that Disbursement, the Borrower and
the Guarantor would not be in violation of:

 

  (i) its Charter;

 

  (ii) any provision contained in any document to which it is a party (including
this Agreement) or by which it is bound; or

 

  (iii) any law, rule, regulation, Authorization or agreement or other document
binding on it directly or indirectly limiting or otherwise its borrowing or
guarantee power or authority or its ability to borrow or guarantee;

(h) Financial Ratios. (Without limiting the generality of Section 4.02(g)),
after taking into account the amount of that Disbursement and any other
Long-term Debt incurred by the Borrower and of any amounts of Tangible Net Worth
paid into the Borrower after the date of the latest financial statements of the
Borrower delivered to DEG pursuant to Section 5.03(a) (Quarterly Financial
Statements and Reports), the Borrower and its Subsidiaries are in compliance
with their obligations under Section 5.01(n) (Financial Ratios);

(i) Pro Rata Disbursement. The Disbursement is made pro rata with the
disbursement of each of the loans provided for in the IFC Loan Agreement and DEG
has received confirmation from IFC that IFC has made a Disbursement;

(j) Legal Fees and Expenses. DEG has received the reimbursement of all invoiced
fees and expenses of DEG’s counsel as provided in Section 2.15(b)(i) (Expenses)
or confirmation that those fees and expenses have been paid directly to that
counsel, in each case, to the extent an invoice approved by DEG has been
submitted to the Borrower at least 5 days prior to the Disbursement; and

 

- 30 -



--------------------------------------------------------------------------------

(k) Action Plan. The Borrower and its Subsidiaries are in compliance with the
environmental and social requirements as stipulated in the Action Plan.

Section 4.03. Borrower’s Certification. The Borrower shall deliver to DEG with
respect to each request for Disbursement:

(a) certifications, in the form included in Schedule 2, relating to the
conditions specified in Section 4.02 (Conditions of All Disbursements) (other
than the condition in Section 4.02(g)) expressed to be effective as of the date
of that Disbursement, and

(b) such evidence as DEG may reasonably request of the proposed utilization of
the proceeds of that Disbursement or the utilization of the proceeds of any
prior Disbursement.

Section 4.04. Conditions for DEG Benefit. The conditions in Section 4.01
(Conditions of First Disbursement) through Section 4.03 (Borrower’s
Certification) are for the benefit of DEG and may be waived only by DEG in its
sole discretion.

ARTICLE V

Particular Covenants

Section 5.01. Affirmative Covenants. Unless DEG otherwise agrees in writing, the
Borrower shall, and shall cause each of its Subsidiaries to:

(a) Corporate Existence; Conduct of Business. Do all things necessary to
maintain its existence and keep in full force and effect its material rights,
franchises, licenses, permits, copyrights, trademarks and patents, comply with
its charter, conduct its Operations with due diligence and efficiency and in
accordance with sound industry, financial and business practices;

(b) Use of Proceeds; Compliance with Law. Apply the proceeds of the Loan
exclusively as set forth in Section 3.01(s) (Use of Proceeds), comply in all
material respects (or, in the case of Applicable S&E Law, in all respects) with
all applicable law, statutes, regulations and orders of, and all applicable
restrictions imposed by, all Authorities in respect of its Operations and the
ownership of its property (including applicable law, statutes, regulations,
orders and restrictions relating to environmental standards and controls);

(c) Accounting and Financial Management. Maintain an accounting and control
system, management information system and books of account and other records,
which together adequately reflect truly and fairly the financial condition of
the Borrower and its Subsidiaries and the results of their respective operations
in conformity with the Accounting Standards;

 

- 31 -



--------------------------------------------------------------------------------

(d) Taxes. Pay and discharge, all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with the Accounting
Standards;

(e) Auditors. Appoint and maintain at all times a firm of recognized independent
public accountants acceptable to DEG as auditors of the Borrower, provided that
Reanda Certified Public Accountants Co., Ltd. and its affiliates, or any other
Chinese accounting firm of similar reputation, shall be deemed acceptable to
DEG;

(f) Authorization to Auditors. Irrevocably authorize, in the form of Schedule 6,
the Auditors (whose fees and expenses shall be for the account of the Borrower)
to communicate directly with DEG at any time regarding the Borrower’s financial
statements (both audited and unaudited), and provide to DEG a copy of that
authorization, and, no later than 30 days after any change in Auditors, issue a
similar authorization to the new Auditors and provide a copy thereof to DEG;

(g) Access. Upon DEG’s request and with reasonable prior notice to the Borrower,
permit representatives of DEG, during normal office hours, to:

 

  (i) visit any of the sites and premises where the business of the Borrower or
any of its Subsidiaries is conducted;

 

  (ii) inspect any sites, facilities, plants and equipment of the Project, the
Borrower and any of its Subsidiaries;

 

  (iii) have access to the books of account and all records of the Borrower and
any of its Subsidiaries; and

 

  (iv) have access to those employees, agents, contractors and subcontractors of
the Borrower and any of its Subsidiaries who have or may have knowledge of
matters with respect to which DEG seeks information;

provided that all communications from DEG or their representatives shall be
directed through Roberta Lipson (or the then Chief Executive Officer), Lawrence
Pemble (or the then Chief Operating Officer), Robert Low (or the then Chief
Financial Officer) or another person designated by them and notwithstanding the
foregoing, no such reasonable prior notice shall be necessary if an Event of
Default or Potential Event of Default is continuing;

(h) Environmental Matters. Undertake its respective Operations in compliance
with (i) the Action Plan and (ii) the applicable requirements of the Performance
Standards;

(i) Review of Annual Monitoring Report. Periodically review the form of the
Annual Monitoring Report and advise DEG as to whether revision of the form is
necessary or appropriate in light of changes to the Borrower’s or its
Subsidiaries’ Operations, or in light of environmental or social risks
identified by the Borrower’s S&E Management System; and revise the form as
agreed with DEG;

 

- 32 -



--------------------------------------------------------------------------------

(j) S&E Management System. Use all commercially reasonable efforts to ensure the
continuing implementation and operation of the S&E Management System to assess
and manage the social and environmental performance of the Borrower’s Operations
in a manner consistent with the Performance Standards, including the involvement
of a senior officer of the Borrower and maintaining the Joint Commission
International Accreditation (JCIA) standard;

(k) Authorizations.

 

  (i) obtain and maintain in force (and where appropriate, renew in a timely
manner) all Authorizations, including without limitation the Authorizations
specified in Annex B, which are necessary for the implementation of the Project,
the carrying out of the business and Operations of the Borrower and its
Subsidiaries generally and the compliance by the Borrower and its Subsidiaries
with all their respective obligations under the Transaction Documents (other
than Authorizations that the failure to obtain is not, in the opinion of DEG at
any time, expected to result and does not result in a Material Adverse Effect);
and

 

  (ii) comply with all the conditions and restrictions contained in, or imposed
on the Borrower or any of its Subsidiaries by, those Authorizations;

(l) Security; Further Assurances. From time to time, execute, acknowledge and
deliver or cause to be executed, acknowledged and delivered such further
instruments as may reasonably be requested by DEG for perfecting or maintaining
in full force and effect the DEG Security or for re-registering the DEG Security
or otherwise and, if necessary, create and perfect additional Security, to
enable the Borrower and its Subsidiaries to comply with their respective
obligations under the DEG Financing Documents;

(m) Pension Plans. Comply with all requirements relating to any pension or
employee benefit plans;

(n) Financial Ratios. With respect to the Borrower and its Subsidiaries,
maintain at all times the following financial ratios (“Financial Ratios”), on a
Consolidated Basis, in the respective Financial Years:

 

Financial Ratio

   2013      2014      2015 and
thereafter  

Current Ratio of at least:

     1.0         1.1         1.2   

Liabilities to Tangible Net Worth Ratio of not more than:

     2.1         1.7         1.2   

Financial Debt to EBITDA Ratio of not more than:

     3.0         3.0         3.0   

(o) Insurance. With respect to the Borrower and its Subsidiaries, maintain
insurance coverage for their respective business and assets, as specified in
Annex F;

 

- 33 -



--------------------------------------------------------------------------------

(p) Service Fees. All payment of Service Fees shall be made in accordance with
the Service Fee Contract and this Agreement; and

(q) Perfection of Security. The DEG Security shall be created and the Borrower
shall comply with all requirements set forth in Section 3.01 (Approvals) and
Section 3.02 (Registrations) of the Equity Pledge for the perfection of the DEG
Security as a first ranking security interest in all assets and rights subject
to the Security Documents within 9 months of the date of this Agreement.

Section 5.02. Negative Covenants. Unless DEG otherwise agrees in writing, the
Borrower shall not, and shall cause each of its Subsidiaries not to:

(a) Restricted Payments. Declare or pay any Restricted Payment or pay any
Service Fee, except that:

 

  (i) any Subsidiary of the Borrower may declare and pay cash Restricted
Payments to the Borrower or to any wholly-owned Subsidiary of the Borrower;

 

  (ii) any partially-owned Subsidiary may declare and pay cash Restricted
Payments to its stockholders, provided that the Borrower and its Subsidiaries
must receive at least their proportionate share of any Restricted Payments paid
by such Subsidiary;

 

  (iii) the Borrower may declare and pay cash dividends required to be paid
under applicable law;

 

  (iv) the Borrower may declare and pay in cash Restricted Payments if, after
giving effect to the payment of such Restricted Payment (A) no Potential Event
of Default or Event of Default shall be continuing or would result therefrom,
(B) the Borrower is in compliance with all financial ratios that shall be
applicable for the year 2015 and thereafter as set forth in Section 5.01(n)
(Financial Ratios) on a Pro Forma Basis, (C) such Restricted Payment is made out
of retained earnings, and (D) the Borrower delivers to DEG a certification
substantially in the form of Schedule 7;

 

  (v) the Borrower may pay in cash Service Fees if, after giving effect to the
payment of such Service Fee (A) no Potential Event of Default or Event of
Default shall be continuing or would result therefrom, provided that if such
Potential Event of Default (but not Event of Default) results from a breach of
any financial ratio set forth in Section 5.01(n) (Financial Ratios), such
payment shall not be restricted unless such failure continues for a period in
excess of 6 months (without prejudice to DEG’s right to declare an Event of
Default as a result of such Potential Event of Default), and (B) such payments
are otherwise made under and strictly in accordance with the Service Fee
Contract.

(b) Capital Expenditures. Other than the Project, incur expenditures or
commitments for expenditures for fixed or other non-current assets except that
after December 31, 2012 such capital expenditures may be made if after giving
effect to such expenditures the Prospective Debt Service and Capital Expenditure
Coverage Ratio based on the most recent Consolidated financial statements of the
Borrower is not less than 1.0;

 

- 34 -



--------------------------------------------------------------------------------

(c) Permitted Financial Debt. Incur, assume or permit to exist any Financial
Debt except:

 

  (i) the Loan;

 

  (ii) additional Financial Debt specified in the Financial Plan;

 

  (iii) subordinated Financial Debt (including shareholders’ loans) on terms
acceptable to DEG and as set out in Annex K;

 

  (iv) existing Financial Debt, without giving effect to any extensions or
renewal thereof, as set out in Annex D; or

 

  (v) additional Financial Debt of the Borrower if after giving effect to the
incurrence thereof (A) no Potential Event of Default or Event of Default shall
be continuing; and (B) the Borrower is in compliance with all financial ratios
that shall apply for the year 2015 and thereafter as set forth in
Section 5.01(n) (Financial Ratios);

(d) Leases. Enter into any agreement or arrangement to lease any property or
equipment of any kind, except (i) Financial Leases, and then only to the extent
permitted under the other provisions of this Section 5.02 and (ii) otherwise
only to the extent the aggregate payments under all such agreements or
arrangements do not exceed RMB22,000,000 in any Financial Year;

(e) Derivative Transactions. Enter into any Derivative Transaction other than
any derivative transaction which is in the ordinary course of business and which
is not speculative in nature and is intended solely to hedge interest rate or
currency risk related to existing or future liabilities or assets of the
Borrower, or assume the obligations of any party to any Derivative Transaction;

(f) Guarantees and Other Obligations. Enter into any agreement or arrangement to
guarantee or, in any way or under any condition, assume or become obligated for
all or any part of any financial or other obligation of another Person;

(g) Permitted Liens. Create or permit to exist any Lien on any property,
revenues or other assets, present or future, of the Borrower or any of its
Subsidiaries, except for the following (collectively, “Permitted Liens”):

 

  (i) the DEG Security and the IFC Security;

 

  (ii) the naming of the Senior Lenders as loss payee or other named insured
under the Borrower’s insurance policies;

 

  (iii) Liens in existence on the date hereof which are listed, and the property
subject thereto described, in Annex G, without giving effect to any extensions
or renewal thereof;

 

- 35 -



--------------------------------------------------------------------------------

  (iv) any Lien arising from any tax, assessment or other governmental charge or
other Lien arising by operation of law, in each case if the obligation
underlying any such Lien is not yet due or, if due, is being contested in good
faith by appropriate proceedings so long as:

 

  (A) those proceedings do not involve any substantial danger of the sale,
forfeiture or loss of any material asset(s), title thereto or any interest
therein, nor interfere in any material respect with the use or disposition
thereof or the implementation of the Transaction, the Project or the carrying on
of the business or Operations of the Borrower and its Subsidiaries; and

 

  (B) the Borrower has set aside adequate reserves (such reserves to be
reasonably determined by the Borrower in accordance with applicable accounting
principles) sufficient to promptly pay in full any amounts that the Borrower may
be ordered to pay on final determination of any such proceedings; and

 

  (v) Liens over assets acquired after the date of this Agreement provided at
all times the net book value of unencumbered assets of the Borrower is at least
150% of the aggregate outstanding amounts of the Loan and the IFC Loan;

(h) Arm’s Length Transactions. Enter into any transaction except in the ordinary
course of business on the basis of arm’s length arrangements (including, without
limitation, transactions whereby the Borrower or a Subsidiary might pay more
than the ordinary commercial price for any purchase or might receive less than
the full ex-works commercial price (subject to normal trade discounts) for its
products);

(i) Purchasing or Sales Agency. Establish any sole and exclusive purchasing or
sales agency, other than group purchase agreements with the Guarantor and/or its
Subsidiaries, for a material portion of its purchases or sales;

(j) Profit Sharing Arrangements. Enter into any partnership, profit sharing or
royalty agreement or other similar arrangement whereby the Borrower’s income or
profits are, or might be, shared with any other Person;

(k) Management Contracts. Enter into any management contract or similar
arrangement whereby its business or operations are managed by any other Person
other than the Service Fee Contract with the Guarantor (which restriction,
however, is not intended to prevent the Borrower from outsourcing departmental
functions which are common practice for the type of business carried out by the
Borrower);

(l) Permitted Investments. Make or permit to exist loans (other than certain
Intercompany Payables specified in Annex J) or advances to, or deposits (except
commercial bank deposits in the ordinary course of business) with, other Persons
or investments in any Person or enterprise (“Investments”) other than
(A) short-term marketable securities acquired solely to give temporary
employment to its idle funds, and (B) any loans or advances made for the set-up,
development and construction costs of any new “United Family” branded feeder
clinic in Beijing through the VIE Arrangements, provided that (i) no Potential
Event of Default or Event of Default shall be continuing or

 

- 36 -



--------------------------------------------------------------------------------

would result therefrom, (ii) the Borrower is in compliance with all financial
ratios that shall apply for the year 2015 and thereafter as set forth in
Section 5.01(n) (Financial Ratios), and (iii) the aggregate amount of any such
new loans and advances made in each Financial Year shall not be more than
$3,000,000;

(m) Subsidiaries: Form or have any Subsidiary;

(n) Fundamental Changes. Change (i) its Charter in any manner which would be
inconsistent with the provisions of any Transaction Document (other than the
Intercreditor and Security Sharing Agreement); (ii) its Financial Year; or
(iii) the nature or scope of the Project or change the nature of its present or
contemplated business or Operations;

(o) Asset Sales. Sell, transfer, lease or otherwise dispose of all or a
substantial part of its assets, other than inventory sold in the ordinary course
of business, whether in a single transaction or in a series of transactions,
related or otherwise;

(p) Merger, Consolidation, Etc. Undertake or permit any merger, spin-off,
consolidation or reorganization;

(q) Amendments, Waivers, Etc. of Material Agreements. Terminate, amend or grant
any waiver or consent with respect to any provision of:

 

  (i) any Transaction Document in any material respect; or

 

  (ii) any agreement or other instrument evidencing or relating to Financial
Debt to the extent such termination, amendment, waiver or consent would
(A) increase the principal amount of any Financial Debt owed by the Borrower
under the relevant agreement or increase the amount of any of the Financial Debt
or other extensions of credit committed to be made to the Borrower under such
agreement except as permitted under Section 5.02(c); (B) increase the interest
rate or default interest rate payable thereunder; or (C) reduce the tenor of any
or all of the payments of principal thereunder;

(r) Prepayment of Long-term Debt. Make any voluntary, optional or mandatory
prepayment of or repurchase or reacquire for value any Long-term Debt (other
than the Loan) pursuant to any provision of any agreement or note with respect
to that Long-term Debt unless (i) such Long-term Debt is refinanced by using new
Long-term Debt on terms and conditions (as to interest rate, other costs and
tenor) at least as favorable to the Borrower as those of the Long-term Debt
being refinanced, or (ii) the Borrower gives DEG at least 30 days’ advance
notice of its intention to make the proposed prepayment and, if DEG so requires,
the Borrower contemporaneously prepays a proportion of the Loan equivalent to
the proportion of the part of the Long-term Debt being prepaid, such prepayment
to be made in accordance with the provisions of Section 2.06 (Prepayment) except
that there shall be no minimum amount or advance notice period for that
prepayment;

(s) Nature of Business. Engage directly or indirectly in any business other than
the businesses engaged in by the Borrower and its Subsidiaries as of the date
hereof and reasonable extensions thereof and businesses ancillary or
complementary thereto; or engage in any business or own any significant assets
or have any material liabilities relating to any Prohibited Activity as
specified in Annex H;

 

- 37 -



--------------------------------------------------------------------------------

(t) Winding Up, Liquidation, Merger or Consolidation. Wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture or transaction
of merger or consolidation, except that any Subsidiary of the Borrower may merge
or consolidate with and into, or be dissolved or liquidated into, the Borrower
or any wholly-owned Subsidiary of the Borrower, so long as (A) the Borrower or
such Subsidiary is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation and (B) any security interests granted
to DEG pursuant to the Security Documents in the assets of such Subsidiary shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been taken;

(u) Asset Purchases. Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property or assets (other than purchases
or other acquisitions of inventory, materials and equipment in the ordinary
course of business) of any Person, except that expenditures for fixed or other
non-current assets by the Borrower and its Subsidiaries shall be permitted to
the extent not in violation of Section 5.02(b) (Capital Expenditures);

(v) Sale-Leaseback Transaction. Enter into any sale-leaseback transaction;

(w) Use of Proceeds. Use the proceeds of any Disbursement in the territories of
any country that is not a member of the World Bank or for reimbursements of
expenditures in those territories or for goods produced in or services supplied
from any such country;

(x) UN Security Council Resolutions. Enter into any transaction or engage in any
activity prohibited by any resolution of the United Nations Security Council
under Chapter VII of the United Nations Charter;

(y) Sanctionable Practices. Engage in (and neither the Borrower nor any
Subsidiary shall authorize or permit any Affiliate or any other Person acting on
its behalf to engage in) with respect to its Operations or any transaction
contemplated by this Agreement, any Sanctionable Practices. The Borrower further
covenants that should DEG notify the Borrower of its concerns that there has
been a violation of the provisions of this Section or of Section 3.01(t)
(Sanctionable Practices) of this Agreement, it shall cooperate and it shall
cause each relevant Subsidiary to cooperate, in good faith with DEG and its
representatives in determining whether such a violation has occurred, and shall
respond promptly and in reasonable detail to any notice from DEG, and shall
furnish documentary support for such response upon DEG’s request;

(z) Payable to Group Companies. Other than the Insurance Payables and the
payments required to be made under Section 5.01(b) (Use of Proceeds; Compliance
with Law) from the Disbursement, make any payment or allow any set-off in
respect of any other Intercompany Payable (whether created before or after the
date of this Agreement) unless (x) no Potential Event of Default or Event of
Default is continuing or would result therefrom, and (y) the Borrower is in
compliance with all financial ratios that shall apply as set forth in
Section 5.01(n) (Financial Ratios) after taking into account the payments; and

(aa) Prohibited Activities. Engage in any of the activities specified in Annex
H.

 

- 38 -



--------------------------------------------------------------------------------

Section 5.03. Reporting Requirements. Unless DEG otherwise agrees, the Borrower
shall:

(a) Quarterly Financial Statements and Reports. As soon as available but in any
event within 60 days after the end of each quarter of each Financial Year,
deliver to DEG:

 

  (i) one (1) copy of the Borrower’s unaudited complete financial statements for
such quarter prepared on a Consolidated Basis, in accordance with the Accounting
Standards, certified by the Borrower’s chief financial officer;

 

  (ii) a report by the Borrower on its Operations during that quarter,
substantially in the form of, and addressing the topics listed in, Schedule 8,
including any factors that have or could reasonably be expected to have a
Material Adverse Effect;

 

  (iii) a statement of all material transactions during that quarter between the
Borrower and each of its Affiliates, and a certification by an Authorized
Representative that those transactions were on the basis of arm’s-length
arrangements.

 

  (iv) a report signed by the Borrower’s chief executive officer and chief
financial officer, concerning compliance with the financial covenants in this
Agreement;

(b) Annual Financial Statements and Reports. As soon as available but in any
event within 120 days after the end of each Financial Year, deliver to DEG
(together with translations in English):

 

  (i) 1 copy of its and each of its Subsidiaries’ complete and audited financial
statements (including consolidating financial statements with respect to its
Subsidiaries) for that Financial Year (which are in agreement with its books of
account and prepared, on a Consolidated Basis, in accordance with the Accounting
Standards, together with an unqualified audit report on them from the Auditors,
all in form satisfactory to DEG;

 

  (ii) a management letter from the Auditors commenting, with respect to that
Financial Year, on, among other things, the adequacy of the Borrower’s financial
control procedures, accounting systems and management information system, and
for the management letter from the Auditors for Financial Year 2013, a
confirmation by the Auditors that not less than $38,600,000 has been incurred by
the Borrower on the Project costs specified in Annex A;

 

  (iii) a report by the Auditors certifying that, on the basis of its financial
statements:

 

  (A) the Borrower was in compliance with the covenants in Section 5.01(n)
(Financial Ratios); and

 

  (B) the Auditors are not aware of any non-compliance by the Borrower with the
other covenants in Section 5.02 (Negative Covenants);

and, where applicable, detailing any non-compliance; and

 

- 39 -



--------------------------------------------------------------------------------

  (iv) a report by the Borrower on its operations during that Financial Year,
substantially in the form of, and addressing the topics listed in, Schedule 8;

 

  (v) a capital and operating budget for the then-current Financial Year; and

 

  (vi) a statement by the Borrower of all transactions between the Borrower
and/or its Subsidiaries and each of their respective Affiliates, if any, during
that Financial Year, and a certification by the Borrower’s and/or its
Subsidiaries’ chief financial officer that those transactions were on the basis
of arm’s-length arrangements;

(c) Management Letters. Deliver to DEG, promptly following receipt, a copy of
any management letter or other communication sent by the Auditors (or any other
accountants retained by the Borrower) to the Borrower or its management in
relation to the Borrower’s financial, accounting and other systems, management
or accounts, if not provided pursuant to Section 5.03(b)(ii);

(d) Annual Monitoring Report. Within 90 days after the end of each Financial
Year, deliver to DEG the Annual Monitoring Report (i) confirming compliance by
the Borrower and/or the relevant Subsidiary with the social and environmental
covenants set forth in Sections 5.01 (Affirmative Covenants) and 5.02 (Negative
Covenants) and Applicable S&E Law or, as the case may be, identifying any
non-compliance or failure, and the actions being taken to remedy any such
deficiency; and (ii) including such information as DEG shall reasonably require
in order to measure the ongoing development results of the relevant Operations
of the Borrower and any Subsidiary against the indicators specified therein. In
case the Borrower fails to deliver the Annual Monitoring Report when due or does
not complete the Annual Monitoring Report to DEG’s reasonable satisfaction, and
such non-delivery or failure, as applicable, shall continue unremedied for a
period of 30 days after Borrower receives written notice thereof from DEG, then
DEG may take measures to obtain an Annual Environmental and Social Monitoring
Report. This report may, at the choice of DEG, be issued by an external social
and environmental advisor or DEG’s internal social and environmental department.
In such event the Borrower shall reimburse DEG for all reasonable costs incurred
in connection with the exercise by DEG of such right under this Article;

(e) Notice of Accidents, Etc. Within 10 days after its occurrence, notify DEG of
any social, labor, health and safety, security or environmental incident,
accident or circumstance having, or which could reasonably be expected to have,
a Material Adverse Effect or material adverse impact on the implementation of
the Transaction, the Project or on carrying on of Operations by the Borrower
and/or any Subsidiary in accordance with the Performance Standards, specifying
in each case the nature of the incident, accident, or circumstance and any
effect resulting or likely to result therefrom, and the measures the Borrower
and/or the relevant Subsidiary is taking or plans to take to address them and to
prevent any future similar event; and keep DEG informed of the on-going
implementation of those measures and plans, in each case, if and to the extent
permitted by applicable law.

(f) Shareholder Matters. Give notice to DEG, concurrently with the Borrower’s
notification to its shareholders, of any board meeting of its directors, such
notice to include the agenda of the meeting; and, as soon as available, deliver
to DEG two copies of:

 

  (i) all notices, reports and other communications of the Borrower to its
shareholders, whether any such communication has been made on an individual
basis or by way of publication in a newspaper or other communication medium; and

 

  (ii) the minutes of all shareholders’ meetings;

 

- 40 -



--------------------------------------------------------------------------------

(g) Changes to Business; Material Adverse Effect. Promptly notify DEG of any
proposed change in the business or operations of the Borrower or any of its
Subsidiaries and of any event or condition that has had or could reasonably be
expected to have a Material Adverse Effect;

(h) Litigation, Etc. Promptly upon becoming aware of any litigation or
administrative proceedings before any Authority or arbitral body which has or
could reasonably be expected to have, a Material Adverse Effect, notify DEG by
facsimile of that event specifying the nature of that litigation or those
proceedings and the steps the Borrower and/or the relevant Subsidiary is taking
or proposes to take with respect thereto;

(i) Default. Promptly upon the occurrence of an Event of Default or Potential
Event of Default, notify DEG by facsimile specifying the nature of that Event of
Default or Potential Event of Default and any steps the Borrower is taking to
remedy it;

(j) Insurance. Provide to DEG, in a timely manner, the insurance policies and
other information referred to in Section 5.04(d) (Reporting Requirements); and

(k) Other Information. Promptly provide to DEG such other information as DEG
from time to time reasonably requests about the Borrower, any of its
Subsidiaries, their respective assets and Operations and the Project.

Section 5.04. Insurance.

(a) Insurance Requirements and Borrower’s Undertakings. Unless DEG otherwise
agrees, the Borrower shall, and shall cause its Subsidiaries to:

 

  (i) insure and keep insured, with financially sound and reputable insurers,
all their respective assets and businesses in a manner and with amounts and
deductibles as set forth in Annex F and otherwise as required by law;

 

  (ii) punctually pay any premium, commission and any other amounts necessary
for effecting and maintaining in force each insurance policy;

 

  (iii) promptly notify the relevant insurer of any claim by the Borrower and/or
any Subsidiary under any policy written by that insurer and diligently pursue
that claim;

 

  (iv) comply with all warranties under each policy of insurance;

 

  (v) not do or omit to do, or permit to be done or not done, anything which
might prejudice the Borrower’s and/or any Subsidiaries’, or, where DEG is a loss
payee or an additional named insured, DEG’s right to claim or recover under any
insurance policy; and

 

  (vi) not vary, rescind, terminate, cancel or cause a material change to any
insurance policy;

 

- 41 -



--------------------------------------------------------------------------------

provided always that if at any time and for any reason any insurance required to
be maintained hereunder shall not be in full force and effect, then DEG shall
thereupon or at any time while the same is continuing be entitled (but have no
such obligation) on its own behalf to procure such insurance at the expense of
the Borrower and to take all such steps to minimize hazard as DEG may consider
expedient or necessary.

(b) Policy Provisions. Each insurance policy required to be obtained pursuant to
this Section shall be on terms and conditions acceptable to DEG, and shall
contain certain provisions to the effect that:

 

  (i) no policy can expire nor can it be canceled or suspended by the Borrower
and/or any Subsidiary or the insurer for any reason (including failure to renew
the policy or to pay the premium or any other amount) unless DEG and, in the
case of expiration or if cancellation or suspension is initiated by the insurer,
the Borrower and/or any Subsidiary receive at least thirty (30) days notice (or
such lesser period as DEG may agree in respect of cancellation, suspension or
termination in the event of war and kindred peril) prior to the effective date
of termination, cancellation or suspension;

 

  (ii) DEG is named as additional named insured on all liability policies;

 

  (iii) where relevant, all its provisions (except those relating to limits of
liability) shall operate as if they were a separate policy covering each insured
party; and

 

  (iv) on every insurance policy on the Borrower and each Subsidiary’s assets
which are the subject of the DEG Security and for business interruption, DEG is
named as loss payee for any claim of, or any series of claims arising with
respect to the same event whose aggregate amount is, the equivalent of one
million Dollars ($1,000,000) or more.

(c) Application of Proceeds

 

  (i) At its discretion, DEG may remit the proceeds of any insurance paid to it
to the Borrower and each Subsidiary to repair or replace the relevant damaged
assets or may apply such proceeds towards any amount payable to DEG under this
Agreement, including to repay or prepay all or any part of the Loan in
accordance with Section 2.06 (Prepayment); provided that there shall be no
minimum amount or notice period or prepayment premium for any such prepayment.

 

  (ii) The Borrower or the relevant Subsidiary shall use any insurance proceeds
it receives (whether from DEG or directly from the insurers) for loss of or
damage to any asset solely to replace or repair that asset.

 

- 42 -



--------------------------------------------------------------------------------

(d) Reporting Requirements Unless DEG otherwise agrees, the Borrower shall and
shall cause each Subsidiary to provide to DEG the following:

 

  (i) as soon as possible after its occurrence, notice of any event which
entitles the Borrower or the relevant Subsidiary to claim for an aggregate
amount exceeding the equivalent of five hundred thousand Dollars ($500,000)
under any one or more insurance policies;

 

  (ii) within thirty (30) days after any insurance policy is issued to the
Borrower and each Subsidiary, a copy of that policy incorporating any loss payee
provisions or additional named insured provisions required under Section 5.04
(b) (ii) and Section 5.04 (b) (iv) (unless that policy has already been provided
to DEG pursuant to Section 5.01 (i));

 

  (iii) not less than ten (10) days prior to the expiry date of any insurance
policy (or, for insurance with multiple renewal dates, not less than ten
(10) days prior to the expiry date of the policy on the principal asset), a
certificate of renewal from the insurer, insurance broker or agent confirming
the renewal of that policy and the renewal period, the premium, the amounts
insured for each asset or item and any changes in terms or conditions from the
policy’s issue date or last renewal, and confirmation from the insurer that
provisions naming DEG as loss payee or additional named insured, as applicable,
remain in effect;

 

  (iv) such evidence of premium payment as DEG may from time to time request;
and

 

  (v) any other information or documents on each insurance policy as DEG
requests from time to time.

ARTICLE VI

Events of Default

Section 6.01. Acceleration after Default. If any Event of Default occurs and is
continuing (whether it is voluntary or involuntary, or results from operation of
law or otherwise), DEG may, by notice to the Borrower, require the Borrower to
repay the Loan or such part of the Loan as is specified in that notice. On
receipt of any such notice, the Borrower shall immediately repay the Loan (or
that part of the Loan specified in that notice) and pay all interest accrued on
it, and any other amounts then payable under this Agreement and the other DEG
Financing Documents. The Borrower waives any right it might have to further
notice, presentment, demand or protest with respect to that demand for immediate
payment.

 

- 43 -



--------------------------------------------------------------------------------

Section 6.02. Events of Default. It shall be an Event of Default if:

(a) Failure to Pay Principal or Interest. (i) The Borrower fails to pay when due
any part of the principal of, or interest on, the Loan and such failure
continues for a period of 5 days; or (ii) the Guarantor fails to pay when due
any amounts payable under the Guarantee Agreement and such failure continues for
a period of 5 days;

(b) Failure to Pay Other DEG Loans. The Borrower or any of its Affiliates fails
to pay when due any part of the principal of, or interest on, any loan from DEG
other than the Loan and any such failure continues for the relevant grace period
provided for in the agreement providing for that loan;

(c) Failure to Comply with Obligations. The Borrower fails to comply with any of
its obligations under this Agreement or any other Transaction Document to which
it is a party (other than those referred to in clauses (a) or (b) of this
Section 6.02), and any such failure continues for a period of 30 days after the
date on which DEG notifies the Borrower of that failure;

(d) Failure by Other Parties to Comply with Obligations. Any party to a DEG
Financing Document (other than DEG or IFC) fails to observe or perform any of
its material obligations under that DEG Financing Document (other than those
referred to in clauses (a), (b) or (c) of this Section 6.02), and any such
failure continues for a period of 30 days after the date on which DEG notifies
the Borrower of that failure;

(e) Misrepresentation. Any representation or warranty made in (i) Article III or
in connection with the execution of, or any request (including a request for
Disbursement) under, this Agreement or (ii) any other Transaction Document, by
any of the Borrower, the Guarantor, Beijing United Health One or CHH is
incorrect in any material respect;

(f) Expropriation, Nationalization, Etc. Any Authority condemns, nationalizes,
seizes, or otherwise expropriates all or any substantial part of the assets of
the Borrower, or of the Guarantor of any of their respective share capital, or
assumes custody or control of the assets or of the business or operations of the
Borrower or of the Guarantor or of any of their respective share capital, or
takes any action for the dissolution or disestablishment of the Borrower or of
the Guarantor or any action that would prevent the Borrower or the Guarantor or
their respective officers from carrying on all or a substantial part of their
respective business or Operations;

(g) Involuntary Proceedings. A decree or order by a court is entered against the
Borrower or the Guarantor:

 

  (i) adjudging the Borrower or the Guarantor bankrupt or insolvent;

 

  (ii) approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of, or with respect to, the Borrower or
the Guarantor under any applicable law;

 

- 44 -



--------------------------------------------------------------------------------

  (iii) appointing a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Borrower or the Guarantor or of any substantial
part of any of their respective property or other assets; or

 

  (iv) ordering the winding up or liquidation of its affairs;

or any petition is filed seeking any of the above and is not dismissed within 30
days;

(h) Voluntary Proceedings. The Borrower or the Guarantor:

 

  (i) requests a moratorium or suspension of payment of Liabilities from any
court;

 

  (ii) institutes proceedings or takes any form of corporate action to be
liquidated, adjudicated bankrupt or insolvent;

 

  (iii) consents to the institution of bankruptcy or insolvency proceedings
against it;

 

  (iv) files a petition or answer or consent seeking reorganization or relief
under any applicable law, or consents to the filing of any such petition or to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Borrower or the Guarantor or of any substantial
part of any of their respective property;

 

  (v) makes a general assignment for the benefit of creditors; or

 

  (vi) admits in writing its inability to pay its Liabilities generally as they
become due or otherwise becomes insolvent;

(i) Attachment. An attachment or analogous process is levied or enforced upon or
issued against any of the assets of the Borrower or any of its Subsidiaries or
the Guarantor for an amount in excess of the equivalent of $2,000,000 and is not
discharged within 45 days;

(j) Analogous Events to Bankruptcy. Any other event occurs which under any
applicable law would have an effect analogous to any of those events listed in
Section 6.02(g) through Section 6.02(i);

(k) Cross-Default. (i) The Borrower fails to pay any of its Liabilities that
(together with all other unpaid Liabilities) exceed $500,000 or its equivalent
(other than the Loan or any other loan from DEG to the Borrower) or to perform
any of its obligations under any agreement pursuant to which there is
outstanding any Liability that (together with all other unpaid Liabilities)
exceed $500,000 or its equivalent, and any such failure continues for more than
any applicable grace period or any such Liability becomes prematurely due and
payable or is placed on demand; or (ii) the Guarantor fails to pay any of its
Liabilities that (together with all other unpaid Liabilities) exceed $1,000,000
or its equivalent (other than the Loan or any other loan from DEG to the
Guarantor) or to perform any of its obligations under any agreement pursuant to
which there is outstanding any Liability that (together with all other unpaid
Liabilities) exceed $1,000,000 or its equivalent, and any such failure continues
for more than any applicable grace period or any such Liability becomes
prematurely due and payable or is placed on demand;

 

- 45 -



--------------------------------------------------------------------------------

(l) Failure to Maintain Authorizations. Any Authorization (other than
Authorizations that the failure to obtain is not, in the opinion of DEG at any
time, expected to result and does not result in a Material Adverse Effect)
necessary for the Borrower or the Guarantor to perform and observe its
obligations under any Transaction Document, or to carry out the Transaction, the
Project or its Operations, is not obtained when required or is rescinded,
terminated, lapses or otherwise ceases to be in full force and effect, including
with respect to the remittance to DEG or its assignees, in the Loan Currency, of
any amounts payable under any Transaction Document, and is not restored or
reinstated within 30 days of notice by DEG to the Borrower requiring that
restoration or reinstatement;

(m) Revocation, Etc. of Security Documents. Any Security Document or any of its
material provisions:

 

  (i) is revoked, terminated or ceases to be in full force and effect or ceases
to provide the security intended, without, in each case, the prior consent of
DEG;

 

  (ii) becomes unlawful or is declared void; or

 

  (iii) is repudiated and any such repudiation continues for a period of 30 days
during which period such repudiation has no effect;

(n) Revocation Etc. of Transaction Documents. Any Transaction Document (other
than a Security Document) or any of its material provisions:

 

  (i) is revoked, terminated or ceases to be in full force and effect without,
in each case, the prior consent of DEG, and that event, if capable of being
remedied, is not remedied to the satisfaction of DEG within 30 days of DEG’s
notice to the Borrower; or

 

  (ii) becomes unlawful or is declared void; or

 

  (iii) is repudiated and such repudiation is not withdrawn within 30 days of
DEG’s notice to the Borrower requiring that withdrawal; provided that no such
notice shall be required or, as the case may be, the notice period shall
terminate if and when such repudiation becomes effective;

(o) Non-Performance of Project Documents. Any of the Project Documents:

 

  (i) is breached by any party to it and such breach has or could reasonably be
expected to have a Material Adverse Effect; or

 

  (ii) is revoked, terminated or ceases to be in full force and effect without
the prior consent of DEG, or performance of any of the material obligations
under any such agreement becomes unlawful or any such agreement is declared to
be void or is repudiated by any party to it;

 

- 46 -



--------------------------------------------------------------------------------

(p) Judgments. A final judgment, order or arbitral award for the payment of
money in excess of the equivalent of $500,000 is rendered against the Borrower,
any of its Subsidiaries or the Guarantor or any of their respective properties
and that judgment, order or arbitral award continues to be unsatisfied for a
period of 30 consecutive days;

(q) Employee Benefit Plans. Any employee benefit plan of the Borrower or its
Subsidiaries shall at any time fail to satisfy the minimum funding requirement
established by applicable law, and such failure could reasonably be expected to
have a Material Adverse Effect;

(r) Change of Control. A Change of Control shall have occurred.

Section 6.03. Bankruptcy. If the Borrower is liquidated or declared bankrupt,
the Loan, all interest accrued on it and any other amounts payable under this
Agreement will become immediately due and payable without any presentment,
demand, protest or notice of any kind, all of which the Borrower waives.

ARTICLE VII

Miscellaneous

Section 7.01. Saving of Rights.

(a) The rights and remedies of DEG in relation to any misrepresentation or
breach of warranty on the part of the Borrower or any other Person shall not be
prejudiced by any investigation by or on behalf of DEG into the affairs of the
Borrower or any other Person, by the execution or the performance of this
Agreement, any other DEG Financing Document or by any other act or thing which
may be done by or on behalf of DEG in connection with this Agreement, any other
DEG Financing Document and which might prejudice such rights or remedies.

(b) No course of dealing or waiver by DEG in connection with any condition of
Disbursement of the Loan under this Agreement or any other DEG Financing
Document shall impair any right, power or remedy of DEG with respect to any
other condition of Disbursement, or be construed to be a waiver thereof; nor
shall the action of DEG with respect to any Disbursement affect or impair any
right, power or remedy of DEG with respect to any other Disbursement.

(c) Unless otherwise notified to the Borrower by DEG and without prejudice to
the generality of Section 7.01(b), the right of DEG to require compliance with
any condition under this Agreement or any other DEG Financing Document that may
be waived by DEG with respect to any Disbursement is expressly preserved for the
purposes of any subsequent Disbursement.

(d) No course of dealing and no failure or delay by DEG in exercising, in whole
or in part, any power, remedy, discretion, authority or other right under this
Agreement, any other DEG Financing Document or any other agreement shall waive
or impair, or be construed to be a waiver of, such or any

 

- 47 -



--------------------------------------------------------------------------------

other power, remedy, discretion, authority or right under this Agreement or any
other DEG Financing Document, or in any manner preclude its additional or future
exercise; nor shall the action of DEG with respect to any default, or any
acquiescence by it therein, affect or impair any right, power or remedy of DEG
with respect to any other default.

Section 7.02. Notices. Any notice, request or other communication to be given or
made under this Agreement shall be in writing. Subject to Section 5.03(h)
(Litigation, Etc.) and Section 5.03(i) (Default) and Section 7.05 (Enforcement),
any such communication may be delivered by hand, airmail, facsimile or
established courier service to the party’s address specified below or at such
other address as such party notifies to the other party from time to time, and
will be effective upon receipt.

For the Borrower:

Chindex International, Inc.

4340 East West Highway, Suite 1100

Bethesda, Maryland 20814

 

Attention:    Roberta Lipson, CEO   

Lawrence Pemble, COO

Robert Low, CFO

Facsimile:    301-215-7719    502-427-0409

With a copy sent by e-mail to the attention of Roberta Lipson, CEO, and Lawrence
Pemble, COO and Robert Low, CFO, at:

E-mail addresses: rlipson@chindex.com; lpemble@chindex.com and
robert.low@chindex.com

For DEG:

DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH

Kämmergasse 22

50676 Köln

Federal Republic of Germany

Attn: Asia Department

Telefax: + 49-221- 4986-1176

With an electronic copy (in the case of all reports and notices to be given
under Section 5.03 (Reporting Requirements)) sent to the attention of the
Department Asia, at:

Tian.xia@deginvest.de

 

- 48 -



--------------------------------------------------------------------------------

Section 7.03. English Language.

(a) All documents to be provided or communications to be given or made under
this Agreement or any other DEG Financing Document shall be in the English
language.

(b) To the extent that the original version of any document to be provided, or
communication to be given or made, to DEG under this Agreement or any other DEG
Financing Document is in a language other than English, that document or
communication shall be accompanied by an English translation certified by an
Authorized Representative to be a true and correct translation of the original.
DEG may, if it so requires, obtain an English translation of any document or
communication received in a language other than English at the cost and expense
of the Borrower. DEG may deem any such English translation to be the governing
version between the Borrower and DEG.

Section 7.04. Term of Agreement. This Agreement shall continue in force until
all monies payable under it have been fully paid in accordance with its
provisions.

Section 7.05. Enforcement.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, United States of America.

(b) For the exclusive benefit of DEG, the Borrower irrevocably agrees that any
legal action, suit or proceeding arising out of or relating to this Agreement
may be brought in the courts of the United States located in the Southern
District of New York or in the courts of the State of New York located in the
Borough of Manhattan. By the execution of this Agreement, the Borrower
irrevocably submits to the jurisdiction of any such court in any such action,
suit or proceeding. Final judgment against the Borrower in any such action, suit
or proceeding shall be conclusive and may be enforced in any other jurisdiction,
including the Country, by suit on the judgment, a certified or exemplified copy
of which shall be conclusive evidence of the judgment, or in any other manner
provided by law.

(c) Nothing in this Agreement shall affect the right of DEG to commence legal
proceedings or otherwise sue the Borrower in the Country or any other
appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other legal papers upon the Borrower in any manner
authorized by the laws of any such jurisdiction.

(d) The Borrower hereby irrevocably designates, appoints and empowers Law
Debenture, with offices currently located at 400 Madison Avenue, Suite 4D, New
York, New York 10017, as its authorized agent solely to receive for and on its
behalf service of any summons, complaint or other legal process in any action,
suit or proceeding DEG may bring in the State of New York in respect of this
Agreement.

(e) As long as this Agreement remains in force, the Borrower shall maintain a
duly appointed and authorized agent to receive for and on its behalf service of
any summons, complaint or other legal process in any action, suit or proceeding
DEG may bring in New York, New York, United States of America, with respect to
this Agreement. The Borrower shall keep DEG advised of the identity and location
of such agent.

 

- 49 -



--------------------------------------------------------------------------------

(f) The Borrower also irrevocably consents, if for any reason its authorized
agent for service of process of summons, complaint and other legal process in
any action, suit or proceeding is not present in New York, New York, to the
service of such papers being made out of the courts of the United States of
America located in the Southern District of New York and the courts of the State
of New York located in the Borough of Manhattan by mailing copies of the papers
by registered United States air mail, postage prepaid, to the Borrower, at its
address specified pursuant to Section 7.02 (Notices). In such a case, DEG shall
also send by facsimile, or have sent by facsimile, a copy of the papers to the
Borrower.

(g) Service in the manner provided in Sections 7.05 (d), (e) and (f) in any
action, suit or proceeding will be deemed personal service, will be accepted by
the Borrower as such and will be valid and binding upon the Borrower for all
purposes of any such action, suit or proceeding.

(h) The Borrower irrevocably waives to the fullest extent permitted by
applicable law:

 

  (i) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section;

 

  (ii) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum;

 

  (iii) its right of removal of any matter commenced by DEG in the courts of the
State of New York to any court of the United States of America; and

 

  (iv) any and all rights to demand a trial by jury in any such action, suit or
proceeding brought against such party by DEG.

(i) To the extent that the Borrower may be entitled in any jurisdiction to claim
for itself or its assets immunity in respect of its obligations under this
Agreement or any other DEG Financing Document to which it is a party, from any
suit, execution, attachment (whether provisional or final, in aid of execution,
before judgment or otherwise) or other legal process or to the extent that in
any jurisdiction that immunity (whether or not claimed) may be attributed to it
or its assets, the Borrower irrevocably agrees not to claim and irrevocably
waives such immunity to the fullest extent permitted now or in the future by the
laws of such jurisdiction.

(j) The Borrower hereby acknowledges that DEG shall be entitled under applicable
law, including the provisions of the International Organizations Immunities Act,
to immunity from a trial by jury in any action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby brought
against DEG in any court of the United States of America. The Borrower hereby
waives any and all rights to demand a trial by jury in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated by this Agreement, brought against DEG in any forum in which DEG is
not entitled to immunity from a trial by jury.

(k) To the extent that the Borrower may, in any action, suit or proceeding
brought in any of the courts referred to in Section 7.05 (b) or a court of the
Country or elsewhere arising out of or in connection with this Agreement or any
other DEG Financing Document to which the Borrower is a party, be entitled to
the benefit of any provision of law requiring DEG in such action, suit or
proceeding to post security for the costs of the Borrower, or to post a bond or
to take similar action, The Borrower hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
the Country or, as the case may be, the jurisdiction in which such court is
located.

 

- 50 -



--------------------------------------------------------------------------------

Section 7.06. Disclosure of Information.

(a) DEG may disclose any documents or records of, or information about, this
Agreement or any other Transaction Document, or the assets, business, Operations
or affairs of the Borrower to:

 

  (i) its outside counsel, auditors and rating agencies, and

 

  (ii) any other Person as DEG may deem appropriate in connection with any
proposed sale, transfer, assignment or other disposition of DEG’s rights under
this Agreement or any Transaction Document or otherwise for the purpose of
exercising any power, remedy, right, authority, or discretion relevant to this
Agreement or any other Transaction Document.

(b) The Borrower is aware that DEG is a wholly-owned subsidiary of KfW and a
member of the KfW Bankengruppe. The members of the KfW Bankengruppe are, among
others, KfW, including KfW IPEX-Bank GmbH.

DEG shall be entitled to disclose confidential information (e.g. any data as to
legal status, business and financial condition, privacy data, etc.) it receives
in connection with this financing to any member of the KfW Bankengruppe at any
given date. Since within the KfW Bankengruppe a central corporate risk
management and a standardised controlling will be performed, it may be necessary
to forward special client data and/or documents within KfW Bankengruppe. This
client data and/or documents include: client data such as name, address; data
regarding the acceptance and processing of loans as well as further relevant
information on the client’s financial circumstances; client-related documents
and data developed by DEG.

The client data and/or documents will be forwarded exclusively to KfW
Bankengruppe and will not be disclosed to any person outside the KfW
Bankengruppe. The members of the KfW Bankengruppe will treat any client data
forwarded to them in compliance with the legal provisions as prescribed by the
Federal Data Protection Law (“Bundesdatenschutzgesetz”) and the rules on banking
secrecy.

(c) With reference to the above information under a) and b) the Borrower hereby
agrees to the transfer of client data within the KfW Bankengruppe for the
purposes of central corporate risk management and standardised controlling and,
to such extent, expressly releases DEG from banking secrecy rules, the
provisions of the Federal Data Protection Law (“Bundesdatensschutzgesetz”) and
any separately concluded confidentiality agreement.

(d) If an entity ceases to be a member of the KfW Bankengruppe, DEG shall no
longer be entitled to disclose information to the relative entity. The relative
entity shall destroy or return the information disclosed to it.

(e) The disclosure by DEG may also be required or requested in order to fulfill
legal, judicial or regulatory requirements. The Borrower acknowledges and agrees
that, notwithstanding the terms of

 

- 51 -



--------------------------------------------------------------------------------

any other agreement between the Borrower and DEG, a disclosure of information by
DEG in the circumstances contemplated by Section 7.06 (a) and (b) does not
violate any duty owed to the Borrower under this Agreement or under any such
other agreement.

Section 7.07. Indemnification; No Consequential Damages. (a) The Borrower shall
indemnify DEG and its officers, directors, employees, agents and representatives
(each, an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, and expenses (including fees, charges
and disbursements of counsel) incurred by or asserted against any Indemnitee
arising out of, in connection with, or related to (i) the execution, delivery or
performance of any Transaction Document or any other agreement or instrument
contemplated thereby or the consummation of the Transaction, the Project or any
other transactions contemplated hereby, (ii) the Loan or the use of proceeds
thereof, (iii) non-compliance with any law or regulation, including any
environmental law or regulation, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is party thereto; provided that such indemnity will not be
available to any Indemnitee to the extent that such losses, claims, damages,
liabilities or expenses resulted directly from such Indemnitee’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction.

(b) To the maximum extent permitted by applicable law, the Borrower shall not
assert, and hereby agrees to waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of, in connection with, or relating to, this Agreement or any
agreement or instrument contemplated hereby, the Loan or the use of the proceeds
thereof.

Section 7.08. Successors and Assignees. This Agreement binds and benefits the
respective successors and assignees of the parties. However, the Borrower may
not assign or delegate any of its rights or obligations under this Agreement
without the prior written consent of DEG.

Section 7.09. Amendments, Waivers and Consents. Any amendment or waiver of, or
any consent given under, any provision of this Agreement shall be in writing
and, in the case of an amendment, signed by the parties.

Section 7.10. Counterparts. This Agreement may be executed in several
counterparts, each of which is an original, but all of which together constitute
one and the same agreement.

 

- 52 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed in their
respective names as of the date first above written.

 

BEIJING UNITED FAMILY HOSPITAL CO., LTD. By :  

/s/ Roberta Lipson

Name:   Title:  

 

 

 

 

Signature Page to the BUFH-DEG Loan Agreement



--------------------------------------------------------------------------------

DEG - DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH By :  

/s/ Josef Boven

Name:  

Josef Boven

Title :  

First Vice President

By :  

/s/ Jochen Steinbuch

Name:  

Jochen Steinbuch

Title :  

Vice President

Manufacturing Industry / Services

 

 

 

 

Signature Page to the BUFH-DEG Loan Agreement



--------------------------------------------------------------------------------

ANNEX A

Page 1 of 1

 

PROJECT COST AND FINANCING PLAN

 

Capital Expenditure

   (million
US$)      %    

Financing Plan

   (million
US$)      %  

Leasehold Improvement

     20.5         50 %   

Debt

     18.6         45 % 

New Equipment

     10.5         25 %   

China Exim Loan

     7.6         18 % 

Asset Transferred from Beijing United Health One

     7.6         18 %   

IFC Loan

     6         14 % 

Working Capital

     2.8         7 %   

DEG Loan

     5         12 %         

Intercompany Payable

     10.4         25 %         

Subordinated Intercompany Payable

     7.6         18 %         

Other Intercompany Payable

     2.8         7 %         

Equity

     12.4         30 %         

Registered Capital

     12.4         30 %    

 

 

    

 

 

      

 

 

    

 

 

 

Total

     41.4         100 %   

Total

     41.4         100 %    

 

 

    

 

 

      

 

 

    

 

 

 

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Page 1 of 4

 

BORROWER/TRANSACTION AUTHORIZATIONS

(See Sections 3.01 (d) and 4.01 (c) of the Loan Agreement)

 

  Section (1) Authorizations Already Obtained

 

  (a) Approval reply (Jing Shang Wu Zi Zi [2010] No. 587) dated July 23, 2010
issued by Beijing Municipal Commission of Commerce (“Beijing MOFCOM”) approving
the incorporation of the Borrower;

 

  (b) Certificate of Approval for Establishment of Enterprises with Investment
of Taiwan, Hong Kong, Macao and Overseas Chinese in the People’s Republic of
China (Shang Wai Zi Jing Zuo Zi [2010] No. 20088) issued by Beijing Municipal
People’s Government on July 27, 2010;

 

  (c) Approval reply (Wei Yi Zheng Han [2012] No. 201) dated May 31, 2012 issued
by the Ministry of Health;

 

  (d) Business License (No. 1281867) of the Borrower issued by Beijing Municipal
Administration of Industry and Commerce (“Beijing SAIC”) on August 23, 2010,
which evidences that the Borrower has passed the annual examination for 2011;

 

  (e) Medical Institution Operation Permit issued by Beijing Municipal Bureau of
Health on December 19, 2011;

 

  (f) State & Local Tax Registration Certificate (Jing Shui Zheng Zi
11010555480297X) dated August 18, 2010;

 

  (g) Foreign Exchange Registration Card of the Borrower;

 

  (h) Customs Registration Certificate of the Borrower dated March 29, 2011
issued by Beijing Customs Service;

 

  (i) Financial Registration For Enterprises With Foreign Investment
(Registration No. 1101058024) issued by the Bureau of Finance of Chaoyang
District of Beijing on September 14, 2010;

 

  (j) Approval Reply for the Report of Environmental Impact of Beijing United
Family Hospital Co., Ltd. (Chao Huan Bao Shen Zi [2011] No. 1176) issued by the
Bureau of Environment Protection of Chaoyang;

 

B-1



--------------------------------------------------------------------------------

ANNEX B

Page 2 of 4

 

 

  (k) District of Beijing (“Chaoyang Environmental Protection Bureau”) on
November 11, 2011 (the “Environmental Approval”);

 

  (l) Opinion on the Inspection and Acceptance of Fire Protection Facilities in
Construction Project (Chao Gong Yan Xiao [2011] No. 1217) issued by the Fire
Protection Unit of Chaoyang District of Beijing on July 4, 2011; and

 

  (m) Licenses dated July 28, 2010 by Chindex (Beijing) International Trade Co.,
Ltd. of three trademarks to the Borrower.

 

  Section (2) Authorizations to be Obtained Prior to First Disbursement

 

  (a) Unanimous board resolutions of the Borrower:

 

  (i) approving the Borrower to obtain the Loan;

 

  (ii) approving the Borrower to enter into each of the DEG Financing Documents
to which it is a party;

 

  (iii) approving the transactions contemplated by the Equity Pledge;

 

  (iv) approving all of the transactions contemplated by each of the DEG
Financing Documents to which the Borrower is a party;

 

  (v) authorizing a specified Person or Persons to execute the DEG Financing
Documents to which the Borrower is a party on the Borrower’s behalf;

 

  (vi) authorizing a specified Person or persons to issue the Certificate of
Incumbency and Authority; and

 

  (vii) approving or authorizing any other ancillary matters relating to the
Loan and the Equity Pledge, each of the DEG Financing Documents to which the
Borrower is a party or any other agreement or instrument contemplated thereby or
any other transactions contemplated thereby;

 

  (b) Resolutions of the board of directors of CHH:

 

  (i) approving the terms of, and the transactions contemplated by, the Equity
Pledge and CHH’s execution of the Equity Pledge;

 

B-2



--------------------------------------------------------------------------------

ANNEX B

Page 3 of 4

 

 

  (ii) authorizing a specified Person or Persons to execute the Equity Pledge;
and

 

  (iii) authorizing a specified Person or Persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by CHH under
or in connection with the Equity Pledge or to handle any other matters in
connection with the perfection of the Equity Pledge;

 

  (c) Resolutions of the board of directors of the Guarantor:

 

  (i) approving the terms of, and the transactions contemplated by, the DEG
Financing Documents to which the Guarantor is a party and the Guarantor’s
execution of the Guarantee Agreement;

 

  (ii) authorizing a specified Person or Persons to execute the Guarantee
Agreement and a Certificate of Incumbency and Authority on its behalf; and

 

  (iii) authorizing a specified Person or Persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by the
Guarantor under or in connection with the Guarantee Agreement;

 

  (d) Foreign Debt Registration Certificate and Foreign Debt Registration
Information Form issued by the State Administration of Foreign Exchange, Beijing
Branch (“Beijing SAFE”) evidencing the Loan has been duly registered with
Beijing SAFE;

 

  (e) Written confirmation from Bank of China Corporation, Beijing Branch
(“BOC”) that the Borrower does not need to provide additional security in favor
of BOC as a result of the Borrower’s entry into the Transaction Documents to
which it is a party;

 

B-3



--------------------------------------------------------------------------------

ANNEX B

Page 4 of 4

 

 

  (f) Consent to the Inspection and Acceptance of the Environmental Protection
Facilities of the Borrower issued by Chaoyang Environmental Protection Bureau as
contemplated by the Environmental Approval; and

 

  (g) Consent of Beijing Electronic Science and Technology Vocational College to
the sublease by Beijing Putian Hotel Management Co., Ltd. of certain hotel rooms
of the Putian Hotel to the Borrower.

 

  Section (3) Authorizations to be Obtained no Later than the Date Falling Nine
(9) Months of the Date of this Agreement

 

  (a) Approval reply issued by Beijing MOFCOM approving the Equity Pledge;

 

  (b) Written notice issued by Beijing SAIC evidencing the creation and
registration of the Equity Pledge with Beijing SAIC; and

 

  (c) Shareholders Register of the Borrower showing that the Equity Pledge has
been duly recorded in it.

 

B-4



--------------------------------------------------------------------------------

ANNEX C

Page 1 of 1

 

INVESTMENTS

None

 

C-1



--------------------------------------------------------------------------------

ANNEX D

Page 1 of 1

 

FINANCIAL DEBT

 

1. The China Exim Loan Agreement in the principal amount of $7,577,307.

 

2. The Subordinated Financial Debt as set forth on Annex K.

 

D-1



--------------------------------------------------------------------------------

ANNEX E

Page 1 of 1

 

SUBSIDIARIES

None

 

E-1



--------------------------------------------------------------------------------

ANNEX F

Page 1 of 1

 

INSURANCE REQUIREMENTS

(See Section 5.04 (a) of the Loan Agreement)

 

1. CONSTRUCTION PHASE

a) Erection/Construction All Risks, based on full contract value and including:

 

  i) Strike, Riots & Civil Commotion

 

  ii) Debris Removal

 

  iii) Extra Expenses

 

  iv) Extended Maintenance Period

 

  v) Third Party Liability

b) Marine Cargo (including war)

 

2. OPERATIONAL PHASE

a) Property All Risks incl. Machinery Breakdown, based on new replacement cost
of assets

b) Business Interruption

c) Third Party Liability

d) Medical Malpractice

e) Professional Indemnity for medical training program (once this commences)

 

3. AT ALL TIMES

a) All insurances required by applicable laws and regulations.

 

F-1



--------------------------------------------------------------------------------

ANNEX G

Page 1 of 1

 

EXISTING LIENS

 

1. RMB28.4 million (as cash collateral to Bank of China for the China Exim Loan)

 

G-1



--------------------------------------------------------------------------------

ANNEX H

Page 1 of 1

 

PROHIBITED ACTIVITIES

Any activity, production, use, distribution, business or trade involving:

 

1.

Forced labor1 or child labor2.

 

2. Activities or materials deemed illegal under host country laws or regulations
or international conventions and agreements, or subject to international
phase-outs or bans, such as:

 

  •  

ozone depleting substances, PCB’s (Polychlorinated Biphenyls) and other
specific, hazardous pharmaceuticals, pesticides/herbicides or chemicals;

 

  •  

wildlife or products regulated under the Convention on International Trade in
Endangered Species or Wild Fauna and Flora (CITES); or

 

  •  

Unsustainable fishing methods (e.g., blast fishing and drift net fishing in the
marine environment using nets in excess of 2.5 km in length).

 

3. Cross-border trade in waste and waste products, unless compliant with the
Basel Convention and the underlying regulations.

 

4.

Destruction3 of High Conservation Value areas.

 

5.

Radioactive materials4 and unbounded asbestos fibers.

 

6. Pornography and/or prostitution.

 

7. Racist and/or anti-democratic media.

 

8.

In the event that any of the following products form a substantial part of a
company’s primary operations, or a financial institution, investment fund or
company’s financed business activities5:

 

  •  

Alcoholic Beverages (except beer and wine);

 

  •  

Tobacco;

 

  •  

Weapons and munitions; or

 

  •  

Gambling, casinos and equivalent enterprises.

 

1 Forced labor means all work or service, not voluntarily performed, that is
extracted from an individual under threat of force or penalty as defined by ILO
conventions.

2 Persons may only be employed if they are at least 14 years old, as defined in
the ILO Fundamental Human Rights Conventions (Minimum Age Convention C138, Art.
2), unless local legislation specifies compulsory school attendance or the
minimum age for working. In such cases the higher age shall apply.

3 Destruction means the (1) elimination or severe diminution of the integrity of
an area caused by a major, long-term change in land or water use or
(2) modification of a habitat in such a way that the area’s ability to maintain
its role is lost.

4 This does not apply to the purchase of medical equipment, quality control
(measurement) equipment or any other equipment where the radioactive source is
understood to be trivial and/or adequately shielded.

5 “Substantial” means more than 10 % of a financed institution’s/company’s
consolidated balance sheet or earnings. For Financial Institutions,
“Substantial” means more than 10% of a Financial Institution’s underlying
portfolio volume.

 

H-1



--------------------------------------------------------------------------------

ANNEX I

Page 1 of 3

 

ANTI-CORRUPTION GUIDELINES

FOR DEG TRANSACTIONS

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practices”, “Fraudulent Practices”, “Coercive Practices,” “Collusive Practices”
and “Obstructive Practices” in the context of DEG operations.

 

1. CORRUPT PRACTICES

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.

INTERPRETATION

 

  A. Corrupt practices are understood as kickbacks and bribery. The conduct in
question must involve the use of improper means (such as bribery) to violate or
derogate a duty owed by the recipient in order for the payor to obtain an undue
advantage or to avoid an obligation. Antitrust, securities and other violations
of law that are not of this nature are excluded from the definition of corrupt
practices.

 

  B. It is acknowledged that foreign investment agreements, concessions and
other types of contracts commonly require investors to make contributions for
bona fide social development purposes or to provide funding for infrastructure
unrelated to the project. Similarly, investors are often required or expected to
make contributions to bona fide local charities. These practices are not viewed
as Corrupt Practices for purposes of these definitions, so long as they are
permitted under local law and fully disclosed in the payor’s books and records.
Similarly, an investor will not be held liable for corrupt or fraudulent
practices committed by entities that administer bona fide social development
funds or charitable contributions.

 

  C. In the context of conduct between private parties, the offering, giving,
receiving or soliciting of corporate hospitality and gifts that are customary by
internationally-accepted industry standards shall not constitute corrupt
practices unless the action violates applicable law.

 

  D. Payment by private sector persons of the reasonable travel and
entertainment expenses of public officials that are consistent with existing
practice under relevant law and international conventions will not be viewed as
Corrupt Practices.

 

  E. KfW does not condone facilitation payments. For the purposes of
implementation, the interpretation of “Corrupt Practices” relating to
facilitation payments will take into account relevant law and international
conventions pertaining to corruption.

 

I-1



--------------------------------------------------------------------------------

ANNEX I

Page 2 of 3

 

2. FRAUDULENT PRACTICES

A “Fraudulent Practice” is any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial or other benefit or to avoid an obligation.

INTERPRETATION

 

  A. An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false. Mere inaccuracy in such information, committed through simple negligence,
is not enough to constitute a “Fraudulent Practice” for purposes of KfW.

 

  B. Fraudulent Practices are intended to cover actions or omissions that are
directed to or against a KfW entity. It also covers Fraudulent Practices
directed to or against a World Bank Group member country in connection with the
award or implementation of a government contract or concession in a project
financed by KfW. Frauds on other third parties are not condoned but are not
specifically sanctioned in KfW operations. Similarly, other illegal behavior is
not condoned, but will not be sanctioned as a Fraudulent Practice.

 

3. COERCIVE PRACTICES

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.

INTERPRETATION

 

  A. Coercive Practices are actions undertaken for the purpose of bid rigging or
in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.

 

  B. Coercive Practices are threatened or actual illegal actions such as
personal injury or abduction, damage to property, or injury to legally
recognizable interests, in order to obtain an undue advantage or to avoid an
obligation. It is not intended to cover hard bargaining, the exercise of legal
or contractual remedies or litigation.

 

I-2



--------------------------------------------------------------------------------

ANNEX I

Page 3 of 3

 

4. COLLUSIVE PRACTICES

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

INTERPRETATION

Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

 

5. OBSTRUCTIVE PRACTICES

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a KfW investigation
into allegations of a corrupt, fraudulent, coercive or collusive practice,
and/or threatening, harassing or intimidating any party to prevent it from
disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of KfW’s access to contractually required information in connection
with a KfW investigation into allegations of a corrupt, fraudulent, coercive or
collusive practice.

INTERPRETATION

Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

GENERAL INTERPRETATION

A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.

 

I-3



--------------------------------------------------------------------------------

ANNEX J

Page 1 of 1

 

INTERCOMPANY PAYABLES

 

Payable as of October 31, 2012

   Amount
(RMB)      Amount in
US$     

Settlement Terms

Beijing United Health One

     48,760,241         7,739,721       To be subordinated as required in the
Subordination Agreement

Shanghai United Family Hospital, Downtown Clinic and Beijing United Health One

     69,300,000         11,000,000       Settlement by DEG/IFC Loans

Affiliates

     13,891,213         2,204,954       Insurance Payable of which can be
settled as needed

Beijing United Health One

     17,703,491         2,810,078       Settlement is subject to Section 5.02(z)
of this Agreement

Chindex International, Inc.1

     3,944,913         626,177       Settled by internal cash generation   

 

 

    

 

 

    

Total

     153,599,858         24,380,930         

 

 

    

 

 

    

 

1 

The inclusion of the Service Fees payable to Chindex International, Inc. as of
October 31, 2012 as a line-item in this Annex J of Intercompany Payables has
been added as an accommodation to the parties. For the avoidance of doubt, the
Service Fees are not an Intercompany Payable for purposes of all references and
obligations in the Loan Agreement or any DEG Financing Document.

 

J-1



--------------------------------------------------------------------------------

ANNEX K

Page 1 of 1

 

SUBORDINATED FINANCIAL DEBT

The Subordinated Intercompany Payable

 

K-1



--------------------------------------------------------------------------------

ANNEX L

Page 1 of 3

 

Lease Agreements

 

Item

  

Description

  

Landlord

     Rental/ Year  
(RMB)        Area  
(m2)  

Office

               Building#1 rental   

Beijing Industrial School of Posts and Telecommunications

        5,740,000         4,831       Building#2 rental   

Beijing Radio Instrument No. 2 Factory

        5,800,000         6,305       Pu Tian rental   

Beijing Pu Tian Hotel Co., Ltd

        2,650,980         4,730               

 

 

                 ¥ 14,190,980                  

 

 

    

Storage Room

               Storage room/110&210   

Beijing Industrial School of Posts and Telecommunications

        45,000         53       Storage room/basement   

Beijing Industrial School of Posts and Telecommunications

        100,000         100       Storage room   

Beijing Youyi Storage & Transportation Co., Ltd.

        43,800         150               

 

 

                 ¥ 188,800                  

 

 

    

Dormitory

               Dormitory for 999 staff   

Beijing Rongding Investment Co., Ltd.

        87,360         22       Dormitory for new graduates   

Wang Lei

        50,400         60               

 

 

                 ¥ 137,760                  

 

 

    

Leasing Equipment Detail

 

Item

  

Description

  

Vendor

     Rental/ Year  
(RMB)  

Computer Leasing

            PC LEASE S042R&S041R   

CIT Finance & Leasing Corporation

        21,423       PC LEASE S057   

CIT Finance & Leasing Corporation

        21,587       PC LEASE S056   

CIT Finance & Leasing Corporation

        47,376       PC LEASE S055   

CIT Finance & Leasing Corporation

        7,502       PC LEASE S054   

CIT Finance & Leasing Corporation

        7,520       PC LEASE S052&53   

CIT Finance & Leasing Corporation

        55,986       PC LEASE S051   

CIT Finance & Leasing Corporation

        7,523       PC LEASE S050   

CIT Finance & Leasing Corporation

           100,690       PC LEASE S049   

CIT Finance & Leasing Corporation

        10,862   

 

L-1



--------------------------------------------------------------------------------

Leasing Equipment Detail

 

Item

  

Description

  

Vendor

     Rental/ Year  
(RMB)      PC LEASE S048   

CIT Finance & Leasing Corporation

        157,102       PC LEASE S047   

CIT Finance & Leasing Corporation

        53,097       PC LEASE S046   

CIT Finance & Leasing Corporation

        94,202       PC LEASE S045   

CIT Finance & Leasing Corporation

        4,704       PC LEASE S044   

CIT Finance & Leasing Corporation

        8,900       PC LEASE S038R   

CIT Finance & Leasing Corporation

        15,506       PC LEASE S001   

CIT Finance & Leasing Corporation

        145,226       PC LEASE S002   

CIT Finance & Leasing Corporation

        63,772       PC LEASE S003   

CIT Finance & Leasing Corporation

        41,628       PC LEASE S004   

CIT Finance & Leasing Corporation

        118,267       PC LEASE S005&6   

CIT Finance & Leasing Corporation

        70,807       PC LEASE S007&8&9   

CIT Finance & Leasing Corporation

        112,474       PC LEASE S010&11   

CIT Finance & Leasing Corporation

        49,332       PC LEASE S012   

CIT Finance & Leasing Corporation

        49,696       PC LEASE S013   

CIT Finance & Leasing Corporation

        22,162       PC LEASE S014   

CIT Finance & Leasing Corporation

        18,064       PC LEASE S039R&040R   

CIT Finance & Leasing Corporation

        17,237       PC LEASE S015   

CIT Finance & Leasing Corporation

        9,965       PC LEASE S016   

CIT Finance & Leasing Corporation

        58,067       PC LEASE S017   

CIT Finance & Leasing Corporation

        77,192       PC LEASE S035R   

CIT Finance & Leasing Corporation

        103,323       PC LEASE S018   

CIT Finance & Leasing Corporation

        72,130       PC LEASE S019   

CIT Finance & Leasing Corporation

        58,988       PC LEASE S020   

CIT Finance & Leasing Corporation

        32,621       PC LEASE S021   

CIT Finance & Leasing Corporation

        11,215       PC LEASE S022   

CIT Finance & Leasing Corporation

        33,176               

 

 

              ¥ 1,779,324               

 

 

 

 

L-2



--------------------------------------------------------------------------------

Printer Leasing

 

   LCL1103041282   

Fuji Xerox Leasing(China)Limited

        41,400       LCL1110047865   

Fuji Xerox Leasing(China)Limited

        20,700               

 

 

              ¥      62,100               

 

 

 

 

L-3



--------------------------------------------------------------------------------

ANNEX M

Page 1 of 1

 

VIE Agreements

 

1. Shareholder Agreement, dated as of April 21, 2009 between Chindex Healthcare
Holdings Limited and a shareholder of Beijing Access Health Hospital Management
Co., Ltd.

 

2. Shareholder Agreement, dated as of August 30, 2002 between Chindex (Beijing)
Consulting, Inc. and a shareholder of Beijing United Family Hospital Management
Co., Ltd.

 

3. Shareholder Agreement, dated as of August 30, 2002 between Chindex (Beijing)
Consulting, Inc. and a shareholder of Beijing United Family Hospital Management
Co., Ltd.

 

M-1



--------------------------------------------------------------------------------

ANNEX N

Page 1 of 3

 

Action Plan

 

United Family Hospital – IFC review. - 18Dec2012

    

Level of

the

building

  

Corrective measure

  

Justification

  

Priority

(estimated

time frame

for

completion)

1   5th floor   

Installation of fire alarm notification devices (vibrating bells), smoke
detection in fifth floor level (dormitory area for Hospital personnel). The
vibrating bells shall be installed in at both ends of the corridor in that floor
and additional one near the main dormitory area (we have estimated three (3)
devices as a minimum quantity) for this area. Provide exit signs as well in this
area.

 

LOGO [g540243ex10_7pg079.jpg]

[5th floor – dormitories]

 

   The area designated for employee dormitories and services (bathrooms, etc) is
located in the fifth floor. That space of the building has only one means of
egress and at this time is not provided with fire alarm notification or smoke
detection. The prompt notification of the personnel in that area will permit a
fast reaction for a safe evacuation and also they could perform tasks for the
control of the emergency (assisting patients, controlling the fire, etc).   

February 2013

(2 month).

 

N-1



--------------------------------------------------------------------------------

ANNEX N

Page 2 of 3

 

2   1st floor   

Installation of smoke detection and fire alarm notification in the corridor near
the MRI room and also smoke detection in the MRI control room; for a total of
three (3) smoke detectors and one (1) vibrating bell as a minimum in this area
of the first floor.

 

LOGO [g540243ex10_7pg080.jpg]

[MRI room]

   This area of the building is not provided with any fire alarm system or smoke
detection.   

February 2013

(2 month).

 

N-2



--------------------------------------------------------------------------------

ANNEX N

Page 3 of 3

 

3   Various levels (Doors in Central stair near the elevator lobby)   

Provide fire alarm signal interfacing the security doors located in the central
stair intermediate landings. The lock power of the doors shall be automatically
released at a fire alarm in the building. A fire alarm interface relay shall be
provided at each one of the door lock power controllers for these security doors
in the building.

 

LOGO [g540243ex10_7pg081.jpg]

{central stair – security doors]

   The client informed that there is a card key located in every floor near the
nurse stations for use of the employees to open these doors in case of fire
emergency; however, this condition is not considered fully appropriate because
during emergencies the means of egress shall be free of obstacles. Note that the
card key to open security doors would be useful for other type of emergencies
under no fire alarm conditions (seismic events, others no related to fire).   

April 2013

(4 month).

4   Complete Building    Installation of automatic fire sprinkler system.    The
sprinkler system will be required to be installed in the building if the
building undergoes a “major renovation” or if any of the floors is subject to
renovations (major renovation would be any modification that will imply the
total reconfiguration of spaces, total modification of the MEP systems, hazmat
abatement, etc.)    TBD – future project

 

N-3



--------------------------------------------------------------------------------

SCHEDULE 1

Page 1 of 3

 

FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY

(See Section 1.01 and Section 4.01(b) of the Loan Agreement)

[Borrower’s/Guarantor’s Letterhead]

[Date]

DEG - Deutsche Investitions- und

Entwicklungsgesellschaft mbH

Kämmergasse 22

50676 Köln

Germany

Attention: Director,                      Department

Ladies and Gentlemen:

Certificate of Authorized Representative

With reference to the Loan Agreement dated             ,      (the “Loan
Agreement”) between Borrower and DEG, the undersigned [Chairman/Director] of
[name of entity], (the “[insert “Borrower”/“Guarantor” ]”), duly authorized to
do so, hereby certify that:

1. The persons named below have been duly elected, have duly qualified as and at
all times since                  , [—]1 (to and including the date hereof) have
been officers of [the Borrower/Guarantor], holding the respective offices below
set opposite their names, and the signatures below set opposite their names are
their genuine signatures.

 

1 

Insert a date prior to the time of any corporate action relating to the Loan
Agreement.

 

S1-1



--------------------------------------------------------------------------------

SCHEDULE 1

Page 2 of 3

 

Name2

  

Office

  

Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

Each such person is authorized to sign the DEG Financing Documents and any other
request, notice, certification or other document provided for thereunder and to
take any other action required or permitted to be taken thereunder.

2. Attached hereto as Exhibit A is a copy of the [charter] of [insert entity] as
filed with [name of registry] on [—], together with all amendments thereto
adopted through the date hereof.

3. Attached hereto as Exhibit B is a true and correct copy of
[resolutions/powers of attorney] duly adopted by the Board of Directors of
[entity] (certified by a [    ] notary public) at a meeting on          , [—],
at which a quorum was present and acting throughout, which [resolutions/powers
of attorney] have not been revoked, modified, amended or rescinded and are still
in full force and effect. Except as attached hereto as Exhibit B, no
[resolutions/powers of attorney] have been adopted by the Board of Directors of
[entity] which deal with the execution, delivery or performance of any of the
DEG Financing Documents.

 

2 

Include name, office and signature of each officer who will sign any Document.
Designations may be changed at any time by issuing a new Certificate of
Incumbency and Authority authorized by the Board of Directors where applicable.

 

S1-2



--------------------------------------------------------------------------------

SCHEDULE 1

Page 3 of 3

 

IN WITNESS WHEREOF, I have hereunto set my hand this      day of [—].

 

[Name of Entity]

 

Name: Title:

I, the undersigned, [Secretary/Assistant Secretary] of [entity], DO HEREBY
CERTIFY that [Insert name of Person making the above certifications] is the duly
elected and qualified [Chief Executive Officer/Chief Financial Officer] of
[        ] and the signature above is his genuine signature.

IN WITNESS WHEREOF, I have hereunto set my hand this      day of [—].

 

[Name of Entity]

 

Name: Title:

 

S1-3



--------------------------------------------------------------------------------

SCHEDULE 2

Page 1 of 3

 

FORM OF REQUEST FOR DISBURSEMENT (LOAN)

(See Section 2.02 and Section 4.03 of the Loan Agreement)

[Borrower’s Letterhead]

[Date]

DEG - Deutsche Investitions- und

Entwicklungsgesellschaft mbH

Kämmergasse 22

50676 Köln

Germany

Attention: Manufacturing Department

Ladies and Gentlemen:

Project No. 5393

Request for Loan Disbursement No. [    ]*

1. Please refer to the Loan Agreement (the “Loan Agreement”) dated             ,
    , between [Beijing United Family Hospital Co., Ltd.] (the “Borrower”) and
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH (“DEG”). Terms
defined in the Loan Agreement have their defined meanings whenever used in this
request.

2. The Borrower irrevocably requests the disbursement on             ,      (or
as soon as practicable thereafter) of the amount of                      under
the Loan (the “Disbursement”) in accordance with the provisions of Section 2.02
of the Loan Agreement. You are requested to pay such amount to the account in
New York of [Beijing United Family Hospital Co., Ltd.] [Name of correspondent
Bank], Account No.                      at [Name and Address of Bank] [for
further credit to the Borrower’s Account No.                      at [Name and
address of Bank] in [city and country].

 

* Each to be numbered in series.

 

S2-1



--------------------------------------------------------------------------------

SCHEDULE 2

Page 2 of 3

 

3. For the purpose of Section 4.02 and Section 4.03 of the Loan Agreement, the
Borrower certifies as follows:

(a) no Event of Default and no Potential Event of Default has occurred and is
continuing;

(b) the proceeds of the Disbursement are at the date of this request needed by
the Borrower for the purpose of the Transaction, or will be needed for such
purpose within 3 months of such date;

(c) since the date of the Loan Agreement nothing has occurred which has or could
reasonably be expected to have a Material Adverse Effect;

(d) since [insert date] [the date of the Loan Agreement]** neither the Borrower
nor any of its Subsidiaries has incurred any material loss or liability (except
such liabilities as may be incurred by the Borrower in accordance with
Section 5.02 of the Loan Agreement);

(e) the representations and warranties made in Article III of the Loan Agreement
are true on the date of this request and will be true on the date of
Disbursement with the same effect as if such representations and warranties had
been made on and as of each such date [(but in the case of Section 3.01(c),
without the words in parenthesis)];

(f) the proceeds of the Disbursement are not in reimbursement of, or to be used
for, expenditures in the territories of any country that is not a member of the
IFC or for goods produced in or services supplied from any such country;

(g) after giving effect to the Disbursement, neither the Borrower nor any of its
Subsidiaries will be in violation of:

 

  (i) its respective Charter;

 

** The date should be the same as is used in Section 3.01 (h). Use the second
formulation if the Borrower is a start-up company which did not deliver
meaningful financial statements prior to the date of the Loan Agreement.

 

S2-2



--------------------------------------------------------------------------------

SCHEDULE 2

Page 3 of 3

 

 

  (ii) any provision contained in any document to which the Borrower or any
Subsidiary is a party (including the Loan Agreement) or by which the Borrower or
any Subsidiary is bound; or

 

  (iii) any law, rule, regulation, Authorization or agreement or other document
binding on the Borrower or any Subsidiary directly or indirectly, limiting or
otherwise restricting the Borrower’s or any Subsidiary’s borrowing or guarantee
power or authority or its ability to borrow or guarantee; and

(h). (Without limiting the generality of Section 4.02(h)), after giving effect
to the Disbursement, the financial ratios specified in Section 5.01
(n) (Financial Ratios) are met.

The above certifications are effective as of the date of this Request for
Disbursement and shall continue to be effective as of the date of the
Disbursement. If any of these certifications is no longer valid as of or prior
to the date of the requested Disbursement, the Borrower undertakes to
immediately notify DEG.

 

Yours truly, [BEIJING UNITED FAMILY HOSPITAL CO., LTD.] By   

 

  Authorized Representative

 

Copy to:  

Manager, Verarbeitendes Gewerbe

DEG

 

S2-3



--------------------------------------------------------------------------------

SCHEDULE 3

Page 1 of 1

 

FORM OF LOAN DISBURSEMENT RECEIPT

(See Section 2.02 of the Loan Agreement)

[Borrower’s Letterhead]

DEG - Deutsche Investitions- und

Entwicklungsgesellschaft mbH

Kämmergasse 22

50676 Köln

Germany

Attention: Portfolio Management Asia

Ladies and Gentlemen:

Project No. 5393

Disbursement Receipt No. [    ]* (Loan)

We, [Beijing United Family Hospital Co., Ltd.], hereby acknowledge receipt on
the date hereof, of the sum of                      disbursed to us by
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH (“DEG”) under the
Loan of                      provided for in the Loan Agreement dated
            ,      between our company and DEG.** [Of this sum,
                     is a Loan Disbursement.]

 

Yours truly, [BEIJING UNITED FAMILY HOSPITAL CO., LTD.] By   

 

  Authorized Representative***

 

* To correspond with number of the Disbursement request. See Schedule 2.

** Please note that in some jurisdictions one has to be able to prove amounts
disbursed.

*** As named in the Borrower’s Certificate of Authorized Representative (see
Schedule 1).

 

S3-1



--------------------------------------------------------------------------------

SCHEDULE 4

Page 1 of 2

 

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate (the “Certificate”) of Beijing United Family Hospital
Co., Ltd. a company organized and existing under the laws of the People’s
Republic of China (the “Borrower”), is delivered pursuant to Section 4.01(j) of
the Loan Agreement dated as of [    ] (as the same may be amended from time to
time, the “Loan Agreement”) between the Borrower and DEG. Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Loan Agreement.

I, [NAME], the duly elected, qualified and acting [TITLE] of the Borrower, DO
HEREBY CERTIFY as follows:

1. I have carefully reviewed the Loan Agreement and the other DEG Financing
Documents and such other documents as I have deemed relevant and the contents of
this Certificate and, in connection herewith, have made such investigation, as I
have deemed necessary therefore. I further certify that the financial
information and assumptions which underlie and form the basis for the
representations made in this Certificate were reasonable when made and were made
in good faith and continue to be reasonable as of the date hereof.

2. I have reviewed all financial information delivered to DEG pursuant to
Articles III and IV of the Loan Agreement (the “Information”). I am familiar
with the financial performance and prospects of the Borrower and hereby confirm
that the Information was prepared in good faith and fairly presents the
Borrower’s consolidated financial condition, based on the information available
to the Borrower at the time so furnished.

3. As of the date hereof, after giving effect to the transactions contemplated
by the Transaction Documents (other than the Intercreditor and Security Sharing
Agreement), the fair value (as defined herein) and the present fair salable
value (as defined herein) of any and all property of the Borrower is greater
than the probable liability on existing debts (as defined herein) of the
Borrower as they become absolute and matured.

4. As of the date hereof, after giving effect to the transactions contemplated
by the Transaction Documents (other than the Intercreditor and Security Sharing
Agreement), the Borrower is able to pay its debts (including, without
limitation, contingent and subordinated liabilities) as they become absolute and
mature (as defined herein).

 

S4-1



--------------------------------------------------------------------------------

SCHEDULE 4

Page 2 of 2

 

5. The Borrower does not intend to, nor believes that it will, incur debts that
would be beyond its ability to pay as such debts mature.

6. As of the date hereof, after giving effect to the transactions contemplated
by the Transaction Documents (other than the Intercreditor and Security Sharing
Agreement), the Borrower is not engaged in businesses or transactions, nor about
to engage in businesses or transactions, for which any property remaining would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which it is engaged.

7. The Borrower does not intend, in consummating the transactions contemplated
by the Transaction Documents (other than the Intercreditor and Security Sharing
Agreement), to hinder, delay or defraud either present or future lenders or any
other Person to which the Borrower is or will become, on or after the date
hereof, indebted.

8. For purposes of this Certificate, “fair value” means the amount at which the
aggregate assets of the Borrower would change hands between a willing buyer and
a willing seller within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, neither being under any compulsion
to act, with equity to both. “Present fair saleable value” means the amount that
may be realized if the aggregate assets of the Borrower are sold with reasonable
promptness in an arm’s length transaction under present conditions for the sale
of assets of comparable business enterprises. The term “debt” means any legal
liability, including, without limitation, any contingent, subordinated,
absolute, fixed, matured or unmatured, disputed or undisputed, secured or
unsecured and liquidated or unliquidated liability. Being “able to pay its debts
as they become absolute and mature” means that, assuming transactions
contemplated by the Transaction Documents (other than the Intercreditor and
Security Sharing Agreement) have been consummated as proposed and based only
upon the [Borrower’s] financial forecasts, the Borrower would have positive cash
flow for the period covered by such forecasts after paying its scheduled
anticipated indebtedness and current liabilities, including (and after giving
effect to) the scheduled principal payments with respect to the Loan under the
Loan Agreement as in effect on the date hereof.

IN WITNESS WHEREOF, I have executed this Certificate this [DATE]

 

By:  

 

  Name:   Title:

 

S4-2



--------------------------------------------------------------------------------

SCHEDULE 5

Page 1 of 2

 

FORM OF SERVICE OF PROCESS LETTER

[Process Agent’s Letterhead]

(See Section 4.01(k) of the Loan Agreement)

[Date]

DEG - Deutsche Investitions- und

Entwicklungsgesellschaft mbH

Kämmergasse 22

50676 Köln

Germany

Attention:                     

[Country/                    ]

Re:

Dear Sirs:

Reference is made to [(i)] Section 4.01(k) of the Loan Agreement dated
                     (the “Loan Agreement”) between Beijing United Family
Hospital Co., Ltd. (the “Borrower”) and DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH (“DEG”). Unless otherwise defined herein,
capitalized terms used herein shall have the meaning specified in the Loan
Agreement.

Pursuant to Section 7.05 (d) of the Loan Agreement, the Borrower has irrevocably
designated and appointed the undersigned, Law Debenture, with offices currently
located at 400 Madison Avenue, Suite 4D, New York, New York 10017, as its
authorized agent to receive for and on its behalf service of process in any
legal action or proceeding with respect to the Loan Agreement in the courts of
the United States of America for the Southern District of New York or in the
courts of the State of New York located in the Borough of Manhattan.

The undersigned hereby informs you that it has irrevocably accepted that
appointment as process agent as set forth in Section 7.05 (d) of the Loan
Agreement and agrees with you that the undersigned (i) shall inform DEG promptly
in writing of any change of its address in New York, (ii) shall perform its
obligations as such process agent in accordance with the relevant provisions of
Section 7.05 of the Loan Agreement, and (iii) shall forward promptly to the
Borrower any legal process received by the undersigned in its capacity as
process agent.

As process agent, the undersigned and its successor or successors agree to
discharge the above-mentioned obligations and will not refuse fulfillment of
such obligations as provided under any of Section 7.05 of the Loan Agreement.

 

S5-1



--------------------------------------------------------------------------------

SCHEDULE 5

Page 2 of 2

 

Very truly yours, Law Debenture

 

By:  

 

Title:  

cc: Beijing United Family Hospital Co., Ltd.

 

S5-2



--------------------------------------------------------------------------------

SCHEDULE 6

Page 1 of 2

 

FORM OF LETTER TO BORROWER’S AUDITORS

(See Section 4.01(i) and Section 5.01(f) of

the Loan Agreement)

[Borrower’s Letterhead]

[Date]

[NAME OF AUDITORS]

[ADDRESS]

Ladies and Gentlemen:

We hereby authorize and request you to give to DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH of Kämmergasse 22, 50676 Köln, Germany (“DEG”), all
such information as DEG may reasonably request with regard to the financial
statements of the undersigned company, both audited and unaudited. We have
agreed to supply that information and those statements under the terms of a Loan
Agreement between the undersigned company and DEG dated             ,      (the
“Loan Agreement”). For your information we enclose a copy of the Loan Agreement.

We authorize and request you to send two copies of the audited accounts of the
undersigned companies to DEG to enable us to satisfy our obligation to DEG under
Section 5.03(b)(i) of the Loan Agreement. When submitting the same to DEG,
please also send, at the same time, a copy of your full report on such accounts
in a form reasonably acceptable to DEG.

 

S6-1



--------------------------------------------------------------------------------

SCHEDULE 6

Page 2 of 2

 

Please note that under Section 5.03(b)(ii) and (iii) and Section 5.03(c) of the
Loan Agreement, we are obliged to provide DEG with:

(a) a copy of the annual and any other management letter or other communication
from you to the undersigned companies or its respective management commenting
on, among other things, the adequacy of the undersigned companies’ financial
control procedures and accounting and management information system; and

(b) a report by you certifying that, based upon its audited financial
statements, each of the undersigned companies was in compliance with the
financial covenants contained in Section 5.02 of the Loan Agreement as at the
end of the relevant Financial Year or, as the case may be, detailing any
non-compliance.

Please also submit each such communication and report to DEG with the audited
accounts.

For our records, please ensure that you send to us a copy of every letter that
you receive from DEG immediately upon receipt and a copy of each reply made by
you immediately upon the issue of that reply.

 

Yours truly, [BEIJING UNITED FAMILY HOSPITAL CO., LTD.] By  

 

  Authorized Representative

Enclosure

 

S6-2



--------------------------------------------------------------------------------

SCHEDULE 7

Page 1 of 2

 

FORM OF BORROWER’S CERTIFICATION

ON DISTRIBUTION OF DIVIDENDS

(See Section 5.02(a) of the Loan Agreement)

[Borrower’s Letterhead]

[Date]

DEG - Deutsche Investitions- und

Entwicklungsgesellschaft mbH

Kämmergasse 22

50676 Köln

Germany

Attention:                     

[Country/                     ]

Re:

Dear Sirs:

1. Please refer to the Loan Agreement (the “Loan Agreement”) dated             ,
     between Beijing United Family Hospital Co., Ltd. (the “Borrower”) and
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH (“DEG”). Terms
defined in the Loan Agreement have their defined meanings whenever used in this
request.

2. This is to inform you that the Borrower plans a distribution of dividends to
its shareholders in the aggregate amount of                     , such
distribution to commence on or about             ,     . Pursuant to
Section 5.02 (a) of the Loan Agreement, the Borrower hereby certifies that, as
at the date hereof:

 

  (a) the proposed distribution will be entirely out of retained earnings and
such retained earnings do not include any amount resulting from the revaluation
of any of the Borrower’s assets;

 

  (b) no Event of Default or Potential Event of Default has occurred and is
continuing;

 

  (c) the Borrower is in compliance with all financial ratios that shall be
applicable for the year 2015 and thereafter as set forth in Section 5.01(n)
(Financial Ratios) on a Pro Forma Basis;

 

  (d) the Borrower delivers to DEG a certification substantially in the form of
Schedule 7.

 

S7-1



--------------------------------------------------------------------------------

SCHEDULE 7

Page 2 of 2

 

3. The Borrower undertakes not give effect to the proposed distribution or any
part thereof if, at the time of so doing or after giving effect to it, the
Borrower could not certify the matters referred to in section 2 of this
certification.

 

Yours truly, [BEIJING UNITED FAMILY HOSPITAL CO., LTD.] By  

 

  Authorized Representative

 

S7-2



--------------------------------------------------------------------------------

SCHEDULE 8

Page 1 of 3

 

INFORMATION TO BE INCLUDED IN

QUARTERLY AND ANNUAL REVIEW OF OPERATIONS

(See Sections 5.03(a)(ii) and (b)(iv) of the Loan Agreement)

 

(1) Sponsors and Shareholdings. Information on significant changes in share
ownership of the Borrowers, the reasons for such changes, and the identity of
major new shareholders.

 

(2) Country Conditions and Government Policy. Report on any material changes in
local conditions, including government policy changes, that directly affect the
Borrowers (e.g. changes in government economic strategy, health sector policy,
taxation, foreign exchange availability, price controls, and other areas of
regulations.)

 

(3) Management and Technology. Information on significant changes in (i) the
Borrower’s senior management or organizational structure, and (ii) technology
used by the Borrowers, including technical assistance arrangements.

 

(4) Corporate Strategy. Description of any changes to the Borrowers’ corporate
or operational strategy, including changes in service profile, degree of
integration, and business emphasis.

 

(5) Markets. Brief analysis of changes in the Borrowers’ market conditions (both
primary and secondary), with emphasis on changes in reimbursement structure,
market share and degree of competition.

 

S8-1



--------------------------------------------------------------------------------

(6) Operating Performance. Discussion of the following operating indicators by
Chindex on a consolidated basis and on a year-on-year basis, MPD, BUFH business
by markets, eg, Shanghai, Beijing and Guangzhou, etc.

 

1. Financial Information to be Provided on a Quarterly Basis (Including Previous
Quarter for Comparison)

         

2. Indicator

   [    ]Q 2[    ]    [    ]Q 2[    ]

OPERATIONAL:

     

Outpatient visits per day

     

Inpatient Admissions

     

Inpatient Days

     

Beds in Service

     

Occupancy Rate

     

ALOS

     

Number of Physicians

     

Number of Nurses

     

Number of Employees

     

Revenue/Inpatient Day (Admission)

     

Revenue/Outpatient Visit

     

Section 1.02 FINANCIAL

     

Revenue

     

EBITDA

     

SWB as a % of Revenue

     

Net Profit

     

Current Assets

     

Total Assets

     

Current Liabilities

     

Total Liabilities

     

Short Term Debt

     

Long Term Debt

     

Change in Working Capital

     

A/R Days

     

Inventory Days

     

A/P Days

     

Total Operating Cash Flow

     

Capex (both maintenance and discretionary)

     

 

S8-2



--------------------------------------------------------------------------------

(7) Financial Condition. Key financial ratios for previous year, compared with
ratios covenanted in the Loan Agreement.

 

(8) Development Impact Report: An annual report for each hospital and clinic
project within 120 days of the financial year including:

 

  a. EBITDA for the past 12 months;

 

  b. Taxes paid to the government (both business taxes and income taxes) for the
past 12 months;

 

  c. Number of employees;

 

  d. Number of female employees;

 

  e. Number of outpatients served;

 

  f. Number of inpatients treated;

 

  g. Number of staff trained;

 

  h. Cost of training provided to staff for the past 12 months (both an average
per staff member and an aggregate amount); and

 

  i. Value of free or discounted treatment provided to patients for the past.

 

S8-3



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

SCHEDULE 9

Environmental and Social Performance

Annual Monitoring Report (AMR)

Annual Environmental and Social Monitoring Report

for Category B Direct Investments

Thank you for choosing DEG – Deutsche Investitions- und Entwicklungsgesellschaft
mbH, Köln, as your financing partner. For more than 45 years, DEG has been
financing and structuring the investments of private companies in developing and
emerging market countries. An important part of DEG’s due diligence for all
investments is to assess the environmental and social impacts of our lending and
investments. We consider environmental protection, the sustainable use of
natural resources and proper social standards to be fundamental factors in the
process of ecological, economic and social development – and also a key factor
for a successful long-term business operation.

This Annual Environmental and Social Management Report (AESMR) has been designed
as an easy and quick way for our clients to provide information to DEG so that
we can understand the scale and significance of potential environmental and
social issues. During project monitoring DEG will review this information and,
if necessary, visit the project sites to discuss and evaluate environmental and
social impacts with you and other stakeholders. In the unlikely event that
significant issues are identified, it may be necessary to follow up with a
closer investigation of these specific environmental and social aspects by
further experts. All information will of course be treated confidentially.

DEG’s review will be based on widely used and international recognized
requirements laid out in (1) DEG’s environmental and social policies, guidelines
and procedures and (2) World Bank/IFC guidelines as well as (3) the fundamental
labor standards of the International Labor Organization (ILO).

Completing the AESMR

When filling out the AESMR, please keep in mind that it is designed to assist
you in analyzing your company’s environmental and social situation. Please be as
full and specific in your answers as possible and where appropriate attach
additional information.

The AESMR comprises three sections, namely Section A – Fact Sheet, Section B –
Compliance Statements, and Section C – Additional Questions. Please complete
both Section A and Section B and, depending on your responses to Section B, you
may be required to complete certain corresponding questions in Section C. Please
note, that DEG might well be in a position to assist you in circumstances
requiring more detailed assessment and management of environmental and social
issues.

It is very important for our understanding of the answers provided that you
define which system boundaries you are referring to. Environmental and social
impacts may differ considerably, whether you are describing one single site or
project, several sites or a company or even group of companies with varied
activities and many locations. In general we would require you to describe the
impacts and situation of the legal entity DEG is financing, i. e. all sites and
facilities of the company implementing the financed activities or project. In
some cases, especially when looking at a group of sites or companies, it might
be convenient to fill out more than one questionnaire.

Please complete Sections A and B (and as necessary Section C) as fully as you
can. Consider especially the scope of the Company’s impacts which can include,
(i) the Company’s physical assets and related facilities that the Company (and
its contractors) develops or controls (such as transmission corridors and access
roads), (ii) associated facilities which may not be funded by the Company but
whose viability and existence depend exclusively on the Company and whose goods
and services are essential to successful Company activities (for example captive
power plants and dedicated supply chains), (iii) areas that could be affected by
cumulative impacts from the combined activities of the Company and other
activities.

Please complete an AESMR for each site or operation related to the DEG support.
If you have already prepared environmental and social audits of your sites and
operation, you can also send us those. If you are part of a larger group of
companies, please explain the management structures in place with regard to
environmental and social issues.

Some information has been filled in by DEG already; this information is based on
information available on the project. Please check and confirm correctness or
correct, if necessary.

Please provide all information in the English language.

If you have any questions or comments, please do not hesitate to contact your
DEG contact person

 

DEG contact information:    Tel.: +49-221-4986-0 Investment Manager    Xia Tian
   T-Ext.: 1754    F-Ext.:             e-mail: Xia.tian@deginvest.de
Environmental/ Social Manager    Katharina Hermann    T-Ext.: 1539   
F-Ext.:             katharina.hermann@deginvest.de

 

62163708_8   1   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

SECTION A - COMPANY AND PROJECT FACT SHEET CONTACT DETAILS Company (incl. site
details if different):    Name/ Address/ Position:    Phone Number:   
Fax Number:    Website/ home page: Executive board member with responsibilities
for environment and social issues:       T-Ext.:    F-Ext.:    e-mail:
Environmental & social contact person:       T-Ext.:    F-Ext.:    e-mail:
Occupational Health & Safety contact:       T-Ext.:    F-Ext.:    e-mail: Human
Resources and Social contact:       T-Ext.:    F-Ext.:    e-mail:

ENVIRONMENTAL AND SOCIAL ASSESSMENT    A 0. DEFINITION OF BOUNDARIES OF
QUESTIONNAIRE    A 0.1 Site    Please provide a description of site boundaries
you defined to which this questionnaire refers to:         ¨ Single site project
company    ¨ One site within multiple-site project company      ¨ Other:       A
0.2 Project Company    Please provide a description of project company you
defined to which this questionnaire refers to:      ¨ Stand-alone project
company    ¨ Project company within a group of companies      ¨ Group of
companies (Holding Company)    ¨ Other: A 0.3 Reporting Period as per loan/
investment agreement with DEG         (e.g. 01.01.2008 – 31.12.2008)    A 1.
GENERAL INFORMATION A 1.1 Details of Project Company activities    Please
provide a description of your Project Company activities (with specific
reference to the loan/ investment provided by DEG). Include information on
location(s), history of operations, products etc. Provide location plans and
maps as attachment if necessary:      Does the Company operate at different
locations? If yes, please specify:    ¨ Yes ¨ No A 1.2 Details of Financed
Project    Please provide a description of the project/ activity financed by
DEG, specifically detailing location of investments, whether funding was sought
for development of new site/ modernization of existing site, construction
schedule etc.: A 1.3 Developments in Project Company    ¨ New site development
(i.e. Greenfield project)    ¨ New product and/or production expansion at
existing sites without enlargement of property      ¨ Site expansion (space)   
¨ Modernization at existing site         ¨ No change    ¨ Other   

A.1.4 Are the Project Company activities located within, or in the vicinity of
(2.5 km radius) any of the following (more than one may be selected)?

located in:   in vicinity of:     located
in:   in vicinity of:   ¨   ¨   Free trade or special economic zones   ¨   ¨  
Agricultural areas ¨   ¨   Industrial areas   ¨   ¨   Critical habitats (e.g.
Natural forests, savannah, swamp, mangrove, coral reefs) ¨   ¨   Commercial
areas   ¨   ¨   Water bodies (such as wetlands, lakes, rivers) ¨   ¨  
Residential areas (villages/housing, shops)   ¨   ¨   Significant cultural
property (e.g. sites of archaeological, geological, historical or religious
interest) Are the Project Company activities located close to (5 km radius) any
of the following (more than one may be selected)?   If relevant please comment
on the issue.

 

62163708_8   2   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

¨ Indigenous/ tribal groups or ethnic minorities    ¨ Country borders    ¨
International water ways    If there is any specific, additional information in
respect on the project company’s activities and locations in relation to local
towns/ villages, industrial estates, environmentally or socially sensitive areas
etc., please provide detailed information:     .

SUPPLY CHAIN during the reporting period A 1.5 Please provide a description of
the nature of or list of your first-tier supply chain indicating products/
raw-materials/ services which were supplied and what relationships you had with
your suppliers during the reporting period – e.g. long-term contracts,
case-by-case buying, etc. : A 1.6 Please estimate how many people were employed
in your first-tier supply chain (suppliers which make more than 50% of their
turn-over with your company, such as small enterprises or small-holders or
home-workers): A 1.7 Did the Company regularly procure supplies/ services/
inputs from any of the following (more than one may be selected)? ¨ Smallholders
   ¨ Wood from Plantations    ¨ Large scale agriculture ¨ Dependent micro
enterprises    ¨ Wood from Natural Forests    ¨ Sea food from the open sea ¨
Home-workers/ informal sector    ¨ Mines/ Extractive Industries    ¨ Sea food
from Aquaculture

Community Impacts during the reporting period A 1.8 Please briefly describe
which positive and negative impacts the project company had on the surrounding
community: A 1.9 Did any of these risks apply for the surrounding community
because of your operations (more than one may be selected)? ¨ Danger of fire or
explosions    ¨ Transport/ handling of hazardous goods ¨ Increase of
communicable diseases (e.g. HIV/ AIDS)    ¨ Marked increase of traffic with
heavy load vehicles ¨ Flooding (e.g. from water reservoirs/ dams)    ¨ Influx of
migrant/ temporary workers ¨ Impact on cultural heritage    ¨ Overland lines
(>200 kV) ¨ Impact on indigenous people9    ¨ Armed security forces ¨
Construction Site    ¨ limiting access to basic necessities (e.g. access to
water bodies, communal land,     )

A 1.10 Did the Company undertake any activities for local communities with
positive impact (e.g. improvement of local infrastructure, medical programs,
educational programs etc.). If so, please describe:    ¨ Yes ¨ No A 1.11 Did the
Company seeks to promote economic linkages with local communities and business
(e.g. through preferential sourcing of goods or supplies, through local
recruitment and training etc)? If so, please describe:    ¨ Yes ¨ No A 1.12 Did
the Company consult with local communities, and was there a grievance mechanism
so that local people could engage with the Company if they had concerns (e.g.
about traffic, air quality, noise etc.)? If so, please describe:    ¨ Yes ¨ No A
1.13 Did the Company run a Community Health, Safety and Security program (e.g.
Grievance Mechanism, Emergency Response Plan). If so, please describe:    ¨ Yes
¨ No A 1.14 Did the Company run a Corporate Governance program (e.g. Corporate
Social Responsibility, Social welfare, etc.). If so, please describe:    ¨ Yes ¨
No A 1.15 Had the Company won any awards/ received positive media coverage for
its community and/ or social activities and performance? If so, please provide
details:    ¨ Yes ¨ No

 

9  Indigenous peoples are social groups whose identities, lifestyles, cultures
and history’s are distinct and different from dominant groups in society.

 

62163708_8   3   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

A 2. LABOR ISSUES DURING THE REPORTING PERIOD Employment

A 2.1 Number of employed people

as per      (end of the reporting period)

      Permanent Workers:    Temporary Workers:   

Total: (    )

% of unionized staff (    )

   Females:      Males:   

Females:      Males:

Seasonal

Average employment:      days

A 2.2 Unskilled/ Low-skilled workers    Total: (    )    Females:      Males:   
Females:      Males: A 2.3.1 New Jobs created (with DEG financing)    Total:
(    )    Females:      Males:    Females:      Males: A 2.3.2 Retrenchments
necessary    Total: (    )    Females:      Males:    Females:      Males: A 2.4
Average turnover of workforce in the last 3 years:        % turnover rate of
workforce A 2.5 How many females were employed in    Management positions:   
Qualified jobs: A 2.6 Please provide details of the Company’s monthly minimum
wage (based on the standard working week as defined by law, excluding any
overtime):        /month         hours/week A 2.7 Please provide details how
many of the total workforce received the Company’s monthly minimum wage   
     workers        % of workforce A 2.8 Please provide details of the monthly
minimum wage for the sector and geographical location defined by law:   
    /month A 2.9 What was the regular working time?         hours/week   
     days/week         average daily overtime/ worker A 2.10 Was the Company’s
wage remuneration system subject to a Collective Bargaining Agreement (CBA)? If
yes, please indicate part of workforce covered by the CBA:     %.    ¨ Yes ¨ No
A 2.11 Did the Company provide any additional benefits or services to employees
beyond statutory requirements, e.g. pension schemes, medical treatment, free
meals, women empowerment programs, housing programs, childcare and education for
children, transportation, insurance etc.)? If yes, please specify:    ¨ Yes ¨ No
Contractors and outsourcing during the reporting period A 2.12 Please describe
services that were sub-contracted or outsourced to third parties working on-site
or for you project company indicating service provided and relationship you had
with such contractors – e.g. long-term contracts, temporary activities, name of
contractor): Outsourced/ contracted jobs    Total: (    )    Females:     
Males:    Females:      Males: In case of retrenchment in the contractors
company or outsourced third parties number of dismissals    Total: (    )   
Females:      Males:    Females:      Males: A 3. CONSTRUCTION ACTIVITIES DURING
THE REPORTING PERIOD A 3.1 If the project involved construction during the
reporting period, please describe the proposed construction period, work force,
number of local/foreign workers, need for construction camps or accommodation
etc. A 3.2 Please specify the number of construction workers if your project
involved construction during the reporting period: ¨ more than 500 construction
workers with “camp”    ¨ more than 500 construction workers without “camp” ¨
more than 100 construction workers with “camp”    ¨ 100 to 500 construction
workers without “camp” ¨ less than 100 construction workers    ¨ No large
construction site            

 

62163708_8   4   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

A 4. LAND ACQUISITION INFORMATION DURING THE REPORTING PERIOD A 4.1 Has the
Company acquired/ purchased/ leased any land during the reporting period? If so,
please describe (providing details of location, size, current land use lease and
purchase date and arrangements):    ¨ Yes ¨ No A 4.2 Is there any need for
additional land acquisition/ purchase/ lease, e.g. for access roads, power
transmission lines and pipelines (even as associated facilities10) or for rights
of way? If so, please provide details:    ¨ Yes ¨ No A 5. ENVIRONMENTAL AND
SOCIAL MANAGEMENT SYSTEMS DURING THE REPORTING PERIOD    A 5.1 Does the Company
have an environmental and/ or social management system11? If so, please complete
the table below:    ¨ Yes ¨ No

 

Does the management system include the following components? Please tick the
appropriate boxes

ò

  Environmental
Management
System   Human
Resource
Management
System   Occupational
Health and
Safety
System   Supply
Chain
Management
System   Other
System 12 Company Policy   ¨   ¨   ¨   ¨   ¨ Impacts Assessment – A formal
mechanism to assess the scope and significance of impacts and impacts that need
to be addressed   ¨   ¨   ¨   ¨   ¨ Management Program/ Plan – A plan to address
these impacts that has been endorsed by senior management   ¨   ¨   ¨   ¨   ¨
Organizational Capacity – Allocated staff with specific responsibilities to
implement the program/ plan   ¨   ¨   ¨   ¨   ¨ Training – A formal training
program for staff so that they understand the plan’s objectives and can assist
in its delivery   ¨   ¨   ¨   ¨   ¨ Stakeholder Engagement – A structured
engagement with relevant stakeholders over the implementation of the plan   ¨  
¨   ¨   ¨   ¨ Monitoring – Regular monitoring of key impacts using standardized
and credible tools and measurements   ¨   ¨   ¨   ¨   ¨ Reporting – At least
annual reporting to Company senior management on the outcomes of the plan   ¨  
¨   ¨   ¨   ¨ Management Review – At least annual review of the impact of the
plan by senior management, with necessary changes to plans to address impacts  
¨   ¨   ¨   ¨   ¨

Certification

Management Standard/ Certification body

  

Example: x

ISO 14001/ SGS

  ¨
  ¨
  ¨
  ¨
  ¨
A 6. ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT DURING THE REPORTING PERIOD A
6.1 Has the Company undertaken any environmental and/ or social impact
assessments for the project financed by DEG? See table below for details. Please
attach copies of approval permits if available.   ¨ Yes ¨ No

 

10  See the definition of associated facilities in the introduction to the
AESMR.

11

Environmental management systems define the organisational structure, planning
activities, responsibilities, practices, procedures and resources for
developing, implementing and maintaining compliance with environmental laws and
standards, including systems such as ISO 14001. Human Resource management
systems (such as SA 8000) provide a similar function and structure for social
and employment aspects of a company’s business. Occupational health and safety
management systems provide a similar function and structure for health and
safety issues including systems such as OHSAS 18001. Supply chain management
systems address the way in which company’s assess environmental and social
issues in their supply chains and include chain of custody type assurance
systems such as Forest Stewardship Council (FSC).

12  E.g. Resettlement Rehabilitation,

 

62163708_8   5   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

Documentation of Environmental and Social Impact
Assessment

  

Prepared by/ Date        

   Required by local/
national regulation;
If yes, by whom?    Preparation
underway    Had requirements
of international
lenders/ sponsors
been considered13 Environmental and/ or social scoping?        /    ¨ Yes ¨ No
   ¨ Yes,


due

   ¨ Yes ¨ No
Environmental and/ or social impact assessment?        /    ¨ Yes ¨ No
   ¨ Yes,


due

   ¨ Yes ¨ No
Environmental and/ or social due diligence or audit report?        /    ¨ Yes ¨
No
   ¨ Yes,


due

   ¨ Yes ¨ No
Environmental and/ or social monitoring report?        /    ¨ Yes ¨ No
   ¨ Yes,


due

   ¨ Yes ¨ No
Environmental and/ or social management/ action plan?        /    ¨ Yes ¨ No
   ¨ Yes,


due

   ¨ Yes ¨ No
Other documents (please specify)        /    ¨ Yes ¨ No
   ¨ Yes,


due

   ¨ Yes ¨ No
A 6.2 Did you report to regulators on any other than listed above environmental
and social issues? If so, please provide a brief description (what did you
disclose, how often, to which authorities):    ¨ Yes ¨ No A 7. GENERAL
ENVIRONMENTAL INFORMATION DURING THE REPORTING PERIOD A 7.1 Does the project
company make use of renewable energy resources? (Water; biomass, solar,
geothermal, wind, etc.). If yes, please give a brief description:    ¨ Yes ¨ No
A 7.2 If yes, please estimate the % of renewable energy use in the project
company on the total demand: ¨ 100% Renewable Energy    ¨ Use of renewable
energy resources less than 33% ¨ Use of renewable energy resources more than 33%
   ¨ Use of renewable energy resources less than 20% A 7.3 If the data is
available please state the amount of Green House Gas Emissions in tons per year:
     t/a during the reporting period A 7.4 If there was a reduction in the
amount of Green House Gas Emissions in the project company please state the
reduction of Green House Gas Emissions in tons per year:      t/a during the
reporting period A 7.5 Does the issuance of Certified Emission Reductions
(CER’s) by the Clean Development Mechanism (CDM) under the Kyoto-Protocol form
part of your project or project company? If yes, please provide details (PDD,
Registration, etc):    ¨ Yes ¨ No A 7.6 If the data is available please state
the amount of water consumption in m³ per year:      m³/a during the reporting
period A 7.7 If there was a reduction in the water consumption please state the
reduction water consumption in m³ per year:      m³/a A 7.8 Were specific
measures incorporated to reduce the consumption of process water, potable water
and cooling water etc.? If so, please provide details, including rate of
savings:    ¨ Yes ¨ No A 7.9 Were specific measures incorporated to reduce the
consumption of raw materials and consumption materials like oil, grease or other
chemicals? If so, please provide details including rate of savings:    ¨ Yes ¨
No A 7.10 Were specific measures incorporated to reduce the consumption of
energy? (Electricity, steam hot water etc.) If so, please provide details,
including rate of savings:    ¨ Yes ¨ No A 7.11 In case of substituting
machinery please state how old the replaced machinery was:      years. A 7.12 In
case of an expansion please state how old the existing machinery was in average:
     years. A 7.13: Did the project or the project company provide any
additional environmental benefits and/ or was awarded with an environmental
prize? (Production of environmental technology, waste management program,
Cleaner Production program, improvement of biodiversity, etc.). If yes, please
provide details:    ¨ Yes ¨ No

 

13  IFC, World Bank, ADB, EBRD, EIB, Equator Principles etc.

 

62163708_8   6   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

SECTION B - PROJECT COMPLIANCE STATEMENTS FOR THE REPORTING PERIOD In this
section the client is asked to confirm compliance with environmental and social
requirements on an aggregate level. If compliance cannot be clearly confirmed,
please check “Not Confirmed”, and provide further information in SECTION C
“Additional Questions” (Questions have corresponding numbers prefaced by “C”).
Please note, that non confirmation is not necessarily an indication of a
misdemeanor and that DEG might well be in a position to assist you in such
circumstances. B 1. COMPLIANCE WITH THE RELEVANT ENVIRONMENTAL AND SOCIAL
GUIDELINES, LAWS AND REGULATIONS B 1.1 Please confirm that the Company fully
complied with the relevant environmental and social national and local laws and
regulations:    ¨ Confirmed ¨ Not Confirmed B 1.2 Please confirm that you had
obtained all environmental and social/ labor permits and approvals necessary for
the Company and that these were all valid:    ¨ Confirmed ¨ Not Confirmed B 1.3
Please confirm that there had been no objections to the Project Company due to
environmental or social factors or land issues (ownership, use):    ¨ Confirmed
¨ Not Confirmed B 1.4 Please confirm that you had consulted with relevant
stakeholders14 about the Project Company’s activities in an appropriate manner
and in accordance with local requirements:    ¨ Confirmed ¨ Not Confirmed B 1.5
Please confirm that the Project Company complied with the DEG-Exclusion List15
as specified in Annex 3:    ¨ Confirmed ¨ Not Confirmed B 1.6 Please confirm
that the Project Company did not produce products or provided services as
specified in Annex 4:    ¨ Confirmed ¨ Not Confirmed If any of the above issues
are ‘Not Confirmed’, please complete the relevant part of Section C, part 1 B 2.
ENVIRONMENTAL AND SOCIAL MANAGEMENT SYSTEM DURING THE REPORTING PERIOD B 2.1
Please confirm that scope16 and significance of environmental, social, health
and safety effects of the project had been fully adequately assessed and
evaluated:    ¨ Confirmed ¨ Not Confirmed B 2.2 Please confirm that all
environmental, social, health and safety issues (including fire safety, and
emergency response plans) identified in the assessment were adequately managed:
   ¨ Confirmed ¨ Not Confirmed If any of the above issues are ‘Not Confirmed’,
please complete the relevant part of Section C, part 2 B 3. LABOR AND WORKING
CONDITIONS DURING THE REPORTING PERIOD Occupational Health & Safety    B 3.1
Please confirm that there have been no fatalities, serious injuries or major
health risks (such as fires, explosions, sudden release of hazardous substances,
traffic accidents, incidents involving evacuation) caused by or related to the
Company during the reporting period:    ¨ Confirmed ¨ Not Confirmed B 3.2 If you
operate in a country with an AIDS/ HIV prevalence >1%, please confirm that you
have an HIV/ AIDS policy and program in place, which especially targets the
needs of your workers and employees:    ¨ Confirmed ¨ Not Confirmed B 3.3 Please
confirm that you required all workers to wear Personal Protective Equipment
(gloves, hard hats, respirators etc) when conditions require and at no
additional cost for the worker :    ¨ Confirmed ¨ Not Confirmed ILO Core Labor
Standards B 3.4 Please confirm that no personnel under the age of 18 years was
employed and that you have a robust age verification system in place:    ¨
Confirmed ¨ Not Confirmed B 3.5 Please confirm that work was carried out for the
Company and its suppliers only voluntarily and not compulsory labor exacted by a
state or agencies of state and/or from any individual under threat of force or
penalty    ¨ Confirmed ¨ Not Confirmed B 3.6 Please confirm that the Company did
not withhold deposits or the original identity papers of workers for any reason:
   ¨ Confirmed ¨ Not Confirmed B 3.7 Please confirm that the Company had a
policy/ regulations to prevent workplace discrimination (e.g. gender, ethnicity,
political opinion, and religion, national or social origin) with regard to
recruitment/promotion/access to training/benefits:    ¨ Confirmed ¨ Not
Confirmed

 

14  A Stakeholder is an individual or group which may be affected by a company’s
activities. It is often applied to local communities or groups who live near to
a company’s assets/ facilities, but also includes employees, investors, Non
Governmental Organisations and other groups or individuals.

15  See “DEG exclusion list” in your agreement with DEG

16  The scope of the impacts that should be considered is described in the
introduction to this questionnaire.

 

62163708_8   7   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

B 3.8 Please confirm that the Company did not deduct wages for disciplinary or
any other reasons:    ¨ Confirmed ¨ Not Confirmed B 3.9 Please confirm that the
Company did not provide credits higher than 3 months salary to its workforce:   
¨ Confirmed ¨ Not Confirmed B 3.10 Please confirm that less than 20% of your
work-force were migrant laborers and/or seasonal/temporary workers and/or derive
from low income groups and/or were females:    ¨ Confirmed ¨ Not Confirmed B
3.11 Please confirm that workers have the right to organize (e.g. in trade
unions) and to be represented on decision making bodies at work and were free to
attend meetings on decisions which affect them:    ¨ Confirmed ¨ Not Confirmed B
3.12 Please confirm that there have been no strikes during the reporting period
and that there is not a significant number of labor disputes pending in court.
   ¨ Confirmed ¨ Not Confirmed Basic Terms and Conditions of Employment (Wage,
Working Hours, contracts etc.)    B 3.13 Please confirm that the Company paid
all workers (permanent and temporary) a basic salary (excluding piece rates)
which was equal or higher than the legal local minimum wage or more than US$
2 per day for a standard working week, whichever was the higher:    ¨ Confirmed
¨ Not Confirmed B 3.14 Please confirm that the Company provided all workers
(permanent and temporary) with legally required social securities and benefits
(health & unemployment insurances, pension, maternity leave etc.):    ¨
Confirmed ¨ Not Confirmed B 3.15 Please confirm that daily work time including
overtime did not exceed 12 hours for more than a maximum three months per year:
   ¨ Confirmed ¨ Not Confirmed B 3.16 Please confirm that overtime was paid at
premium rate:    ¨ Confirmed ¨ Not Confirmed B 3.17 Please confirm that workers
had one day off per week:    ¨ Confirmed ¨ Not Confirmed B 3.18 Please confirm
that all workers had written contracts:    ¨ Confirmed ¨ Not Confirmed B 3.19
Please confirm that you did not employ a shift system    ¨ Confirmed ¨ Not
Confirmed B 3.20 Please confirm that retrenchment of more than 250 or more than
ten percent (10%) of workers/ employees (whichever was higher) has neither been
carried out during the reporting period nor is planned within the Project
Company:    ¨ Confirmed ¨ Not Confirmed Sub-contractors and supply chain labour
   B 3.21 Please confirm that you contractually bind sub-contractors and
tier-one suppliers to comply at a minimum with relevant local health & safety,
labor and environmental laws and regulations:    ¨ Confirmed ¨ Not Confirmed B
3.22 Please confirm that you ensure that child17 and forced18 labor was not used
by your sub-contractors or in your tier-one supply chain:    ¨ Confirmed ¨ Not
Confirmed B 3.23 Please confirm that no significant portion (e.g. > 20 % by
total volume) of your tier-one suppliers were mines of any kind, or small-scale
farmers, small scale or micro enterprises, home-workers:    ¨ Confirmed ¨ Not
Confirmed If any of the above issues are ´Not Confirmed´, please complete the
relevant part of Section C, part 3 B4. POLLUTION PREVENTION AND ABATEMENT DURING
THE REPORTING PERIOD B 4.1 Please confirm that all industrial and domestic
effluents were discharged to municipal sewer with necessary approvals    ¨
Confirmed ¨ Not Confirmed B 4.2 Please confirm that effluents did not contain
hazardous or toxic materials    ¨ Confirmed ¨ Not Confirmed B 4.3 Please confirm
that there were no significant emissions to air (such as emissions from a
thermal combustion plant larger than 3 MW):    ¨ Confirmed ¨ Not Confirmed B 4.4
Please confirm that there were no emissions into air containing hazardous or
toxic materials    ¨ Confirmed ¨ Not Confirmed B 4.5 Please confirm that your
total consumption of any energy, sourced from external grids, was not higher
than 10,000 MWh per year:    ¨ Confirmed ¨ Not Confirmed B 4.6 Please confirm
that your total consumption of solid fuels (like coal, petcoke etc.) did not
exceed 8,000 tons per year:    ¨ Confirmed ¨ Not Confirmed

 

17  Employment of children in a manner that is economically exploitative, or is
likely to be hazardous or to interfere with the child’s education, or to be
harmful to the child’s health or physical, mental, spiritual, moral, or social
development.

18  Labor which consists of any work or service not voluntarily performed that
is exacted from an individual under threat of force or penalty. This covers any
kind of involuntary or compulsory labor, such as indentured labor, bonded labor
or similar labor-contracting arrangements.

 

62163708_8   8   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

B 4.7 Please confirm that your total consumption of liquid fuels (like fuel oil,
Diesel, gasoline etc.) did not exceed 6,500 tons per year:   
¨ Confirmed ¨ Not Confirmed B 4.8 Please confirm that your total consumption of
gaseous fuels (like natural gas, LPG etc.) did not exceed 7,000 tons per year:
   ¨ Confirmed ¨ Not Confirmed B 4.9 Please confirm that the project did not
cause any significant nuisance to neighboring communities (e.g. noise, smell,
traffic):    ¨ Confirmed ¨ Not Confirmed B 4.10 Please confirm that all general
industrial waste was managed and disposed of in an environmentally sound manner
(e.g. it was recycled, re-used, incinerated in dedicated facilities or disposed
of in a municipal landfill):    ¨ Confirmed ¨ Not Confirmed B 4.11 Please
confirm that hazardous materials (such as explosives or toxic chemicals, etc.)
were not used or were only present in small quantities (e.g. for laboratory
use):    ¨ Confirmed ¨ Not Confirmed B 4.12 Please confirm that flammable
substances (e.g. fuel or flammable gases etc.) were used, managed and stored
with due care:    ¨ Confirmed ¨ Not Confirmed B 4.13 Please confirm that
hazardous wastes were not generated by the Company:    ¨ Confirmed ¨ Not
Confirmed B 4.14 Please confirm that none of the following materials were used/
produced/ handled or stored by the Company: PCB (including use in transformers),
asbestos, ozone depleting substances (including use in refrigeration or cooling
systems):    ¨ Confirmed ¨ Not Confirmed B 4.15 Please confirm that Material
Safety Data Sheets (MSDS) were used for all raw materials and as appropriate
finished products:    ¨ Confirmed ¨ Not Confirmed B 4.16 Please confirm that
there is no potential for contamination of the Company’s site(s) from past or
present activities    ¨ Confirmed ¨ Not Confirmed B 4.17 Please confirm - for
the reporting period- that there have been no accidents or incidents causing
release of hazardous or toxic materials into the environment (air, water, soil)
   ¨ Confirmed ¨ Not Confirmed If any of the above issues are ‘Not Confirmed’,
please complete the relevant part of Section C, part 4. B 5. COMMUNITY HEALTH &
SAFETY AND SECURITY DURING THE REPORTING PERIOD B 5.1 Please confirm that there
were no significant adverse risks to community health & safety as a result of
Company activities (e.g., traffic and infrastructure risks, noise, hazardous
materials or wastes, or risks arising from changes to drainage, or flood risk):
   ¨ Confirmed ¨ Not Confirmed B 5.2 Please confirm that the Company’s
activities did not increase health risks to local communities (e.g. through air
or water quality changes, or increased risks from communicable diseases, e. g.
AIDS/ HIV or malaria):    ¨ Confirmed ¨ Not Confirmed B 5.3 Please confirm that
the Company did not use, employ or contract armed security personnel to
safeguard its workforce and property:    ¨ Confirmed ¨ Not Confirmed B 5.4
Please confirm that there have been no claims, law suits, protests from or on
behalf of local communities or other stakeholders concerning the currents or
planned operations of the Company during the reporting period    ¨ Confirmed ¨
Not Confirmed B 5.5 Please confirm that there have been no adverse press
coverage of your company or project with regard to environmental or social
claims during the reporting period    ¨ Confirmed ¨ Not Confirmed B 5.6 Please
confirm – for the reporting period - that the Company’s activities have at any
time not affected local communities in water quality or quantity, air quality,
noise, etc.    ¨ Confirmed ¨ Not Confirmed If any of the above issues are ´Not
Confirmed´, please complete the relevant part of Section C, part 5. B 6.
BIODIVERSITY, RESETTLEMENT, INDIGENOUS PEOPLE AND CULTURAL HERITAGE DURING THE
REPORTING PERIOD B 6.1 Please confirm that there was no detrimental impact on
natural habitats19 or endangered species:    ¨ Confirmed ¨ Not Confirmed B 6.2
Please confirm that the Company’s tier one suppliers did not obtain materials
directly from natural habitats (e.g. wood from forests):    ¨ Confirmed ¨ Not
Confirmed

 

19  Natural habitats include land and water areas where the biological
communities are formed largely by native plant and animal species, and where
human activity has not essentially modified the area’s primary ecological
functions. They include forests, wetlands, unfarmed grasslands, savannah, coral
reefs etc.

 

62163708_8   9   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

B 6.4 Please confirm that the Company’s activities did not affect local
ecosystems as a result of changes to water quality or quantity, air quality or
other ecosystem services20:    ¨ Confirmed ¨ Not Confirmed B 6.5 Please confirm
that genetically modified organisms or alien species (e.g. species that are
deliberately or inadvertently introduced from outside their natural range) were
not introduced:    ¨ Confirmed ¨ Not Confirmed B 6.6 If the Company’s activities
involve harvesting or collection of natural, renewable resources (forests,
fisheries etc.), please confirm that there is an internationally recognized
certification scheme or label in place and provide details in section C:    ¨
Confirmed ¨ Not Confirmed B 6.7 Please confirm that the Company did not require
resettlement (physical or economic displacement21) as a result of its
activities, and that there has been no resettlement/ expropriation by government
or other parties during the reporting period related to the Project Company’s
operations:    ¨ Confirmed ¨ Not Confirmed B 6.8 Please confirm that no informal
title holders, encroachers, squatters, etc. or communal lands was affected
either through physical or economic displacement:    ¨ Confirmed ¨ Not Confirmed
B 6.9 Please confirm that indigenous people22 were not directly or indirectly
affected by the project (e. g. through resettlement, usage of lands, employment
or similar):    ¨ Confirmed ¨ Not Confirmed B 6.10 Please confirm that there
were no impacts to cultural properties with historical, archaeological,
religious significance as a result of the Company’s activities or through its
supply chains:    ¨ Confirmed ¨ Not Confirmed If any of the above issues are
‘Not Confirmed’, please complete the relevant part of Section C, part 6.

 

AUTHORISATION Completed by:          

 

Name and Title - Please print clearly

    

 

Date (mm/dd/yy)

    

 

Signature

Approved by:

 

    

 

    

 

Senior Management Representative

Name and Title - Please print clearly

    

Date (mm/dd/yy)

     Signature Attachments      By DEG      By Project Company Data Tables
(DEG-Format)      ¨      Filled:

 

         

 

 

20  Ecosystem services are the goods and services provided by nature. They
include fresh water supply, the control of flooding and erosion, maintenance of
air quality.

21  Economic displacement is the loss of assets, or access to assets, that leads
to loss of income or means of livelihood as a result of company-related land
acquisition.

22  Indigenous peoples are social groups whose identities, lifestyles, cultures
and history’s are distinct and different from dominant groups in society.

 

62163708_8   10   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

SECTION C - ADDITIONAL QUESTIONS FOR THE REPORTING PERIOD In your response to
questions in Section C please provide as full and detailed an explanation as
possible, As appropriate include details of what actions the Company is
undertaking to address any mitigation measures. The numbering in this section
corresponds with the numbering in Section B. DEG needs this information to
understand where additional actions may be necessary, and if this is the case,
will assess how DEG might be able to assist you through technical assistance
measures. C 1. COMPLIANCE WITH THE ENVIRONMENTAL RELEVANT GUIDELINES, LAWS AND
REGULATIONS DURING THE REPORTING PERIOD C 1.1 Where the Company cannot confirm
full compliance please describe the non-compliances and provide details of the
measures that were put in place to address this situation: C 1.2 Where the
Company did not have all relevant environmental and social/ labor permits and
approvals please provide details of those that the Company did not have and
details of measures that were put in place to address this situation: C1.3 and C
1.4 Where there have been any objections during the reporting period to the
project and/or to project related issues due to environmental or social factors
or land issues please describe the nature of the objections (e.g. lawsuits,
community action, adverse media coverage or complaints from NGOs): C 1.5 Where
any product and/ or activity did not comply with the DEG-Exclusion List/ Annex 3
please explain: C 1.6 Where any products, services and activities are produced
or provided as in Annex 4 please explain: C 2. ENVIRONMENTAL AND SOCIAL
MANAGEMENT SYSTEMS DURING THE REPORTING PERIOD C 2.1 and C 2.2 Where the
adequacy of either the environmental/ social assessment or management systems is
uncertain or not confirmed, please provide a brief description of the aspects/
issues that are incomplete and details of how this was addressed: C 3. LABOR AND
WORKING CONDITIONS DURING THE REPORTING PERIOD Occupational Health and Safety C
3.1 Where there have been incidents and/ or accidents during the reporting
period that resulted in serious injuries, illness or health risk please provide
detailed information: C 3.2 Do you consider HIV/ AIDS to be a business risk or
issue? Please explain why there is no need to address this risk in your
operations: C 3.3 Is personal protective equipment required in your operations?
Please explain why it was not provided if there was a need: ILO Core Labor
Standards C 3.4 If the Company (or its tier 1 suppliers) employs people who were
under 18 years of age, please answer the following questions: What is the
national legal minimum age?    What was the Company’s minimum age? Please
specify number of minors, their jobs, working hours and monthly wages: Did the
Company offer apprenticeships?    ¨ Yes ¨ No If yes, please specify numbers,
time period, training program, working hours and monthly wages: C 3.5 If work
was not carried out voluntarily for the Company please provide more information
on terms of employment and working conditions: C 3.6 Where the Company withholds
deposits or identity papers please provide details of the papers/ deposits that
were withheld and explain why: C 3.7 If there was no policy on workplace
discrimination, did the Company develop one, if not please explain why: C 3.8
Please specify what deductions of salaries and wages were made and on what
basis: C 3.9 Please explain credit policy (e.g. maximum amounts, purpose of
credits,     ) : C 3.10 Where > 20% of your workforce were been migrant laborers
or seasonal/ temporary workers and/or come from low income groups and/or were
women, please specify:

 

62163708_8   11   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

    

Proportion of your workforce

  

Please specify tasks typically performed, type of
contract,     :

Migrant laborers (nationals)        %    Migrant laborers (other nationalities)
       %    Seasonal workers        %    Temporary employees        %    Low
income group        %    Women        %    C 3.11 Please indicate why workers
did not have the right to organize or to have representation on decision making
bodies at work during the reporting period. If alternative mechanisms for
achieving these objectives were in place please provide details: C 3.12 Please
indicate reason and solution of the strikes respectively nature and number of
labor disputes pending in court: Basic Terms and Conditions of Employment (Wage,
Working Hours, contracts etc.) C 3.13 Please provide details of salary structure
within the Company (for both permanent and temporary workers) including the
basis for calculation (e.g. piece rates, hourly/monthly rates etc.): C 3.14
Please provide details of the benefits and social security commitments that you
did provide and explain any difference between these and those that were legally
required: C 3.15 and C 3.16 Please provide details of overtime working
arrangements (how many staff, how often, with what flexibility etc) and explain
any differences between the rate paid by the Company and premium rates for
overtime: C 3.17 Where workers did not have a day off, please specify working
hours procedures: C 3.18 Where workers did not have written contracts, please
specify how working conditions were communicated to and confirmed by the
workers: C 3.19 Where retrenchment has been carried out during the reporting
period, or is planned, please specify the number of dismissals and retrenchment
policy and procedures in place to manage any retrenchment of workers: C 3.20 In
case you did employ a shift system, please specify number of shifts per day,
hours per shift, sequence of shifts and percentage of workforce working in
shifts: Sub-contractor and supply chain management C 3.21 Where sub-contractors
and tier 1 suppliers were used, please provide details of procedures that you
had in place to ensure these organizations comply with national environmental
and social obligations: C 3.22 How did you verify whether child or forced labor
was used in your supply chain/ through your sub-contractors? C 3.23 Where a
significant portion (>20% in total) of your tier-one suppliers include mines of
any kind, were small scale farmers or other small scale or micro enterprises or
home-workers, please specify:     

Proportion of your tier-one suppliers

  

Please specify:

Mines        %    Small-scale farmers        %    Small and micro enterprises   
    %    Home-workers        %    C 4. POLLUTION PREVENTION AND ABATEMENT DURING
THE REPORTING PERIOD C 4.1 Where effluents were not discharged to a municipal
sewer, please describe in detail where they were discharged and what treatment
was undertaken by the Company or other parties:     . Please complete table 1 in
Annex 1. C 4.2 Where toxic or hazardous materials were discharged please provide
details: C 4.3 If there were emissions to air (e.g. from power plants,
industrial processes etc.) please describe these (including any pollution
control technology or equipment that was in place/planned) and complete tables 2
and 3 in Annex 1: C 4.4 If air emissions contain hazardous or toxic materials
please provide details and complete tables 2 and 3 in Annex 1:

 

62163708_8   12   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

C 4.5 If the consumption of energy exceeds 10,000 MWh/year, please calculate and
specify the annual emissions in tons (see annex 2 for reference values for
calculation), describe any measures that you had in place during the reporting
period to reduce these emissions and also describe monitoring arrangements for
GHGs. In your description please include details of:

 

•      Total energy consumption per year split up into electricity, hot water,
heat , steam etc.– please quantify if possible:

 

•      What was the origin of your energy supplies?

C 4.6 If the consumption of solid fuels exceeds 8,000 tons/year, please
calculate and specify the annual green house gas emissions (GHGs) in tons (see
annex 2 for reference values for calculation), describe any measures that you
had in place during the reporting period to reduce these emissions and also
describe monitoring arrangements for GHGs. In your description please include
details of:

 

•      What was the fuel used for (production of electricity, hot water, steam,
heat etc.– please quantify if possible:

C 4.7 If the consumption of liquid fuels exceeds 6,500 tons/year, please
calculate and specify the annual green house gas emissions (GHGs) in tons (see
annex 2 for reference values for calculation), describe any measures that you
had in place during the reporting period to reduce these emissions and also
describe monitoring arrangements for GHGs. In your description please include
details of:

 

•      What was the fuel used for (production of electricity, hot water, steam,
heat, use for vehicles, machines etc.– please quantify if possible:

C 4.8 If the consumption of liquid fuels exceeds 8,000 tons/year, please
calculate and specify the annual green house gas emissions (GHGs) in tons (see
annex 2 for reference values for calculation), describe any measures that you
had in place during the reporting period to reduce these emissions and also
describe monitoring arrangements for GHGs. In your description please include
details of:

 

•      What was the fuel used for (production of electricity, hot water, steam,
heat, use for vehicles, machines etc.– please quantify if possible:

C 4.9 Where the project caused during the reporting period noise, smell, light
or some other nuisance, please explain the nature of the impacts and the
mitigation measures: C 4.10 Please describe waste management processes
(including annual or monthly volumes and types of waste, disposal arrangements
and responsibilities) (Please complete Table 4 in Annex 1): C 4.11 Please
describe the type and volume of hazardous materials that were present in the
Company’s operations and the health safety and environmental management
arrangements that you had established to control risks: C 4.12 Please describe
the type and volume of flammable materials that were present in the Company’s
operations and the health safety and environmental management arrangements that
you had established to control risks: C 4.13 Please describe the type and volume
of hazardous wastes that were generated by the Company’s operations and the
health safety and environmental management arrangements that you had established
to control risks (please complete table 4 in Annex 1): C 4.14 If PCBs, asbestos
or CFCs were used by the Company, please explain what purpose they serve, what
amounts were present, and what (if any) efforts were being made to remove them
or reduce their use: C 4.15 If MSDS sheets were not used, please describe how
chemicals and other materials were managed: C 4.16 If there is potential for
past contamination on any of your companies sites, please specify and describe
the measures taken to remediated such contaminations: C 4.17 If there was any
accidental release, please specify and describe the accidents and the measures
taken to remedy or mitigate the pollution into the environment: C 5. COMMUNITY
HEALTH & SAFETY AND SECURITY DURING THE REPORTING PERIOD C 5.1 Please describe
the type and significance of community health and safety impacts that the
Company’s activities create for local communities, and provide details of ways
in which you attempt to mitigate these risks and ways in which you consult with
communities over the risks. Was there a community health & safety plan in place?
C 5.2 Please describe the type of health risks that the Company’s activities did
generate and measures that you were taking to reduce these risks and communicate
them to affected people. Was there a community health & safety plan in place? C
5.3 Where the Company uses, employs or contracts armed security personnel,
please provide details (e.g. numbers that were directly employed/ hired through
sub-contractor/ provided by government or other authorities): C 5.4 Please
describe content of claims, law suits, protests from or on behalf of local
communities or other stakeholders concerning the currents or planned operations
of the Company and provide details of actions taken to deal with these: C 5.5
Please describe the nature of such adverse press coverage of your company or
project and provide details of actions taken to deal with the issues covered: C
5.6 Where the Company’s activities had affected water quality or quantity, air
quality, noise, etc that people in surrounding communities use or rely on (e.g.
changes in water quality or quantity, large changes in soil quality, flooding or
air quality) please describe in detail what measures were taken to remedy or
mitigate this risks:

 

62163708_8   13   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

C 6. BIODIVERSITY, RESETTLEMENT, INDIGENOUS PEOPLE AND CULTURAL HERITAGE DURING
THE REPORTING PERIOD C 6.1 Where natural habitats or endangered species were
affected by the Company’s activities, please provide further details (including
type and areas of habitat that would be affected): C 6.2 Where the Company’s
suppliers use material from natural habitats or wildlife as part of the products
they supply to you, please provide details: C 6.4 Where the Company’s activities
did affect the ecosystem please describe in detail how you mitigated this risk:
C 6.5 What types of genetically modified organisms or alien species were
introduced, has the Company received approval from regulators and has it
undertaken a specific risk assessment of these introductions? C 6.6 If the
Company (or tier-one suppliers) harvests material directly from the natural
environment (particularly forestry and fisheries) please describe what controls
were in place to ensure that these activities were sustainable, and that they
did not deplete natural stocks of fisheries/ forests etc:

C 6.7 Where resettlement (physical or economic displacement) has taken place as
part of the Company’s activities, please specify:

Land sales agreed through willing seller/ willing buyer contracts?      (total
no. of contracts);      % of total land required

Physical resettlement:    Total of people: (    )    % of total of project area:
   % Vulnerable23


% Informal title holders:

Economic resettlement:    Total of people: (    )    % of total of project area:
   % Vulnerable


% Informal title holders:

Communal lands:   

No. of people using communal lands: (    )

No. of vulnerable using communal lands: (    )

   % of total of project area: Has a resettlement action plan been developed/
carried out or is such a plan in envisaged/ under development? If yes, please
provide a copy. C 6.8 Where informal title holders, encroachers, squatters, etc.
or communal lands were affected either through physical or economic displacement
please specify in detail the nature of these impacts and how they were managed:
C 6.9 Where indigenous people were directly or indirectly affected by the
Company’s activities, please specify in detail the nature of these impacts and
how they were managed: C 6.10. If the project did impact on cultural properties
with historical, archaeological, religious or other unique value, please
describe the cultural heritage that were affected, measures taken to avoid
impacts and mitigation measures that were put in place:

 

23  E.g. elderly, single mother households, ethnic minorities, below-poverty
line, indigenous communities

 

62163708_8   14   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

SECTION D – ANNEXES

Annex 1 Emission and Effluent Data during the reporting period

Table 1 Effluent Data24

 

EMISSIONS & AMBIENT POLLUTION - EFFLUENT

Pollutant/ Parameter

  Measuring
Point   Unit
(m³;  mg/m³;
etc.)   World Bank/
IFC   Local/
National   Discharge per site  

Corrective Actions/Comments

          planned   measured values/ dated  

pH

    —     6-9          

BOD5

    mg/l   30          

COD

    mg/l   125          

Total Suspended Solids

    mg/l   50          

Oil and grease

    mg/l   10          

Nitrogen

    mg/l   10          

Phosphorus

    mg/l   2          

NH3

    mg/l   10          

Temperature increase

    °C   < 3          

Coliform bacteria

      400 MPN/ 100
ml          

 

24 

Effluent: Effluent requirements are for direct discharge to surface waters.
Mercury should not be used in the process. The liquid effluent should not be
coloured. For sanitary waste water see attached table.

IMPORTANT: ADDITIONAL AND/OR DIFFERING POLLUTANTS AS WELL AS EMISSION LIMITS MAY
BE REQUIRED WITH THE RELEVANT WB/IFC EHS SECTOR GUIDELINES. PLEASE CHECK!

 

62163708_8   15   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

Table 2 Air Emissions25

 

EMISSIONS & AMBIENT POLLUTION - AIR EMISSIONS

Pollutant/ Parameter

 

Measuring Point

  Unit
(m³; mg/m³;  etc.)   World Bank/IFC   Local/ National   Project  

Corrective Actions/Comments

          planned   measured values/ dated  

Source 1:

       

Particulate matter

 

e.g. chimney outlet

  mg/m³            

Nitrogen oxides

 

e.g. chimney outlet

  mg/m³            

Sulphur dioxide

 

e.g. chimney outlet

  mg/m³                                            

Source 2:

                                               

 

25 

The figures shown under “World Bank/IFC” have been drawn from the guideline
“General Environmental Guideline” and shall be used as applicable.

Further emission limit values of the World Bank/IFC policies and guidelines such
as the relevant industrial sector guideline or local/national legislation should
be added by the Company.

For further information on limit values please refer to: IFC - EHS Guidelines.
Data shall be given for each source separately (e.g. Diesel generator; steam
boiler; production line etc.) For Emissions of small boilers 3 to 50 MWth see
attached table.

 

62163708_8   16   September 2009



--------------------------------------------------------------------------------

Prepared for DEG   

Annual Environmental and Social Monitoring

Report (AESMR) for Category B Direct

Investments

       

BUFHC

 

CHINA

B/B+

 

Table 3 Ambient Air Quality Data

 

Pollutant/ Parameter

 

Measuring Point

  Unit
(m³; mg/m³;  etc.)   Local/ National   Project  

Corrective Actions/Comments

        planned   measured values/ dated  

Particulate matter

             

Annual arithmetic mean

 

At boundary of property

  µg/m³          

Maximum 24-hour average

 

At boundary of property

  µg/m³          

Nitrogen oxides

             

Maximum 24-hour average

 

At boundary of property

  µg/m³          

Sulphur dioxide

             

Annual arithmetic mean

 

At boundary of property

  µg/m³          

Maximum 24-hour average

 

At boundary of property

  µg/m³                        

Add any other relevant pollutant or source

Table 4 Solid Waste Data

 

EMISSIONS & AMBIENT POLLUTION - WASTE DATA -

                     Quantity discharged             Unit   Quantity   Recycling
rate   Present   Planned    

Description of waste

  Source   e.g. metric
tons; m³   Present   Planned   Present
%   Planned
%   Metric
tons   Destination/
location   metric
tons   Destination/
location  

Comments (please describe storage at site)

                                                                               
       

 

62163708_8   17   September 2009



--------------------------------------------------------------------------------

Table 1.1.2 - Small Combustion Facilities Emissions Guidelines (3MWth - 50MWth)
- (in mg/Nm3 or as indicated)

 

Combustion Technology / Fuel

 

Particulate Matter (PM)

 

Sulfur Dioxide (SO2)

 

Nitrogen Oxides (NOx)

 

Dry Gas, Excess
O2 Content (%)

Engine         Gas   N/A   N/A  

200 (Spark Ignition)

400 (Dual Fuel)

1,600 (Compression Ignition)

  15 Liquid   50 or up to 100 if justified by project specific considerations
(e.g. Economic feasibility of using lower ash content fuel, or adding secondary
treatment to meet 50 and available environmental capacity of the site)   1.5
percent Sulfur or up to 3.0 percent Sulfur if justified by project specific
considerations (e.g. Economic feasibility of using lower S content fuel, or
adding secondary treatment to meet levels of using 1.5 percent Sulfur, and
available environmental capacity of the site)  

If bore size diameter [mm] < 400: 1460 (or up to 1,600 if justified to maintain
high energy efficiency.)

 

If bore size diameter [mm] > or = 400: 1,850

  15 Turbine        

Natural Gas

=3MWth to < 15MWth

  N/A   N/A  

42 ppm (Electric generation)

100 ppm (Mechanical drive)

  15

Natural Gas

=15MWth to < 50MWth

  N/A   N/A   25 ppm   15

Fuels other than Natural Gas

=3MWth to < 15MWth

  N/A  

0.5 percent Sulfur or lower percent Sulfur (e.g. 0.2 percent Sulfur) if
commercially available without

significant excess fuel cost

 

96 ppm (Electric generation)

150 ppm (Mechanical drive)

  15

Fuels other than Natural Gas

=15MWth to < 50MWth

  N/A   0.5% S or lower % S (0.2%S) if commercially available without
significant excess fuel cost   74 ppm   15 Boiler         Gas   N/A   N/A   320
  3 Liquid   50 or up to 150 if justified by environmental assessment   2000  
460   3 Solid   50 or up to 150 if justified by environmental assessment   2000
  650   6 Notes: -N/A/ - no emissions guideline; Higher performance levels than
these in the Table should be applicable to facilities located in urban /
industrial areas with degraded airsheds or close to ecologically sensitive areas
where more stringent emissions controls may be needed.; MWth is heat input on
HHV basis; Sold fuels include biomass; Nm3 is at one atmosphere pressure, 0°C.;
MWth category is to apply to the entire facility consisting of multiple units
that are reasonably considered to be emitted from a common stack except for NOx
and PM limits for turbines and boilers. Guidelines values apply to facilities
operating more than 500 hours per year with an annual capacity utilization
factor of more than 30 percent.

Annex 2 Calculation of annual GHG emissions

If the annual consumption of energy (also from purchased power) exceeds 20,000
MWh or equivalents per annum, please calculate and specify the annual greenhouse
gas emissions in tons CO2eq:

Carbon Dioxide eq/ CO2eq:      tones per annum. Please table below if
applicable.

Indicative CO2 emissions for production of electricity from burning fossil
fuels, if exact calculations are not available (purchased electricity is to be
included):

World average mix coal/oil/gas 0.494tons CO2/MWh; Coal 0.893tons CO2/MWh; Oil
0.659tons CO2/MWh; Gas 0.395tons CO2/MWh

Indicative CO2 emissions from burning fossil fuels, if exact calculations are
not available:

Coal 2.23tons CO2/ ton of coal burnt (reference 24MJ/kg); Oil 3.08tons CO2/ ton
of oil burnt (reference 40MJ/kg); Gas 2.29tons CO2/ ton gas burnt (reference
50MJ/kg)

Table to calculate CO2eq emissions per year, please double-click table to access
the Excel sheet

 

     Unit   

Consumption

   Specific
CO2eq
emissions
tons/unit    GHG emissions
tons/year     

Remarks

Electricity, purchased

   MWh/year            0      

Heat, purchased

   MJ/year            0      

Coal

   Tons/year            0      

Oil; Diesel

   Tons/year            0      

Natural Gas

   m³/year            0      

Others

              0      

Others

              0      

Others

              0                  

 

 

              Total      0                  

 

 

    

 

S9-18



--------------------------------------------------------------------------------

Annex 3 DEG Exclusion List Checklist

 

¨ Activities involving harmful or exploitative forms of forced labour/ harmful
child labour, discriminatory practices    ¨ Practices which prevent employees
from lawfully exercising their rights of association and collective bargaining ¨
Production or trade in any product or activity deemed illegal under host country
laws or regulations or international conventions and agreements.    ¨ Production
or trade in ozone depleting substances subject to international phase out ¨
Activities prohibited by national law or international conventions relating to
the protection of biodiversity resources or cultural heritage    ¨ Drift net
fishing in the marine environment using nets in excess of 2.5 km in length ¨
Production or trade in products containing PCBs1    ¨ Trade in wildlife or
wildlife products regulated under CITES2 ¨ Commercial logging operations or the
purchase of logging equipment for use in primary tropical moist forestry    ¨
Production, trade, storage, or disposal of radioactive products or radioactive
waste ¨ Casinos, gambling or any business relating to prostitution or
pornography    ¨ Production or Trade in alcoholic beverages (excluding beer and
wine) ¨ Production or trade of tobacco    ¨ Business relating to pornography or
prostitution ¨ Production and distribution of racist, anti-democratic and/or
neo-nazi media.    ¨ Cross-border trade in waste products unless compliant with
the Basel Convention and the underlying regulations. ¨ Production, trade or
usage of bonded or unbonded asbestos fibres    ¨ Production or trade of
persistent organic pollutants (POPs) ¨ Projects that involve the conversion or
degradation of Critical Natural Habitats    ¨ Production or trade in or use of
pharmaceuticals, pesticides/ herbicides and other hazardous substances subject
to international phase-outs or bans

Annex 4 A/ B+ Projects products, services and activities

 

¨ Manufacture, transportation (e.g. tankers, rail, road), storage (e.g. port
terminals) and use of hazardous/ toxic materials such as pesticides/herbicides
or other chemicals    ¨ Mining operations and other ferrous and non-ferrous
metal operations (such as smelters, refineries and foundries) ¨ Domestic and
hazardous waste storage, treatment, recycling & disposal operations (incl.
incineration)    ¨ Textile industries involving wet process (incl. tanneries) ¨
Forestry and logging operations    ¨ Thermal, gas turbine, hydro, diesel and
crude oil driven power stations (greater than 50 MW thermal) ¨ Construction or
extension of dams, reservoirs, irrigation projects, river basin developments and
other projects affecting water supply in a region    ¨ Large-scale tourism
developments ¨ Pulp and paper industries    ¨ Maritime fishery, inland fishery
or fish farmingoperations ¨ Infrastructure projects such as ports and harbour
operations, airports, roads, railroads or other mass transit systems    ¨
Agro-industries (e.g. coffee/ cacao, meat, fish, fruit & vegetable processing,
milk processing, etc.)

 

1 

PCBs: Polychlorinated biphenyls, a group of highly toxic chemicals. PCBs are
likely to be found in oil-filled electrical transformers, capacitors and
switchgear dating from 1950-1985.

2 

CITES: Convention on International Trade in Endangered Species or Wild Fauna and
Flora.

 

S9-19



--------------------------------------------------------------------------------

¨ Large-scale agriculture operations    ¨ Municipal water or waste water
infrastructure ¨ Large-scale industrial plants and estates    ¨ Cement, lime
and/ or glass industries ¨ Oil and gas developments, including pipelines as well
as crude oil refineries and petrochemical facilities    ¨ Privatization with
potential restrictions on the access to basic supply (e.g. water, energy, …) ¨
Chemical industries    ¨ Large metal industries and/ or machineries ¨ Rubber
and/ or plastics industries    ¨ Batteries and/ or accumulator industries

Beijing United Family Health Center

People’s Republic of China

24052

 

S9-20